


Exhibit 10.4

Execution Version




_________________________________________________________________

$125,000,000

AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

Dated: August 1, 2013

_________________________________________________________________
_________________________________________________________________

THE STANDARD REGISTER COMPANY,

STANDARD REGISTER INTERNATIONAL, INC.,

STANDARD REGISTER TECHNOLOGIES, INC.,

IMEDCONSENT, LLC,

WORKFLOWONE LLC,

WORKFLOWONE OF PUERTO RICO INC.,

as Borrowers,

THE FINANCIAL INSTITUTIONS
PARTY HERETO FROM TIME TO TIME, as Lenders,

and

BANK OF AMERICA, N.A., as Administrative Agent

_________________________________________________________________
_________________________________________________________________

BANK OF AMERICA, N.A.,
as Lead Arranger and Bookrunner




_________________________________________________________________















--------------------------------------------------------------------------------







Table of Contents



SECTION 1.   CREDIT FACILITIES

1

1.1.

Commitment.

1

1.2.

[Reserved].

3

1.3.

Letters of Credit.

3



SECTION 2.   INTEREST, FEES AND CHARGES

8

2.1.

Interest.

8

2.2.

Fees.

11

2.3.

Computation of Interest and Fees.

12

2.4.

Reimbursement of Obligations.

12

2.5.

Bank Charges.

14

2.6.

Illegality.

14

2.7.

Increased Costs; Inability to Determine Rates.

14

2.8.

Capital Adequacy.

15

2.9.

Funding Losses.

16

2.10.

Maximum Interest.

16



SECTION 3.   LOAN ADMINISTRATION

18

3.1.

Manner of Borrowing and Funding Revolver Loans.

18

3.2.

Defaulting Lender.

21

3.3.

Special Provisions Governing LIBOR Loans.

22

3.4.

Borrowers’ Representative.

23

3.5.

All Loans to Constitute One Obligation.

23



SECTION 4.   PAYMENTS

24

4.1.

General Repayment Provisions.

24

4.2.

Repayment of Revolver Loans.

24

4.3.

Mandatory Prepayments.

25

4.4.

Payment of Other Obligations.

27

4.5.

Marshaling; Payments Set Aside.

27

4.6.

Allocation of Payments and Collections.

27

4.7.

Dominion Account.

29

4.8.

Account Stated.

29

4.9.

Taxes.

29

4.10.

Lender Tax Information.

31

4.11.

Nature and Extent of Each Borrower’s Liability.

33



SECTION 5.   ORIGINAL TERM AND TERMINATION OF COMMITMENTS

35

5.1.

Original Term of Commitments.

35

5.2.

Termination.

36



SECTION 6.   COLLATERAL SECURITY

36

6.1.

Grant of Security Interest.

36

6.2.

Activation Period; Cash Collateral.

37

6.3.

Lien on Real Estate.

37





i







--------------------------------------------------------------------------------







6.4.

Lien Perfection; Further Assurances.

38

6.5.

Limitations.

38



SECTION 7.   COLLATERAL ADMINISTRATION

38

7.1.

General Provisions.

38

7.2.

Administration of Accounts.

40

7.3.

Administration of Inventory.

42

7.4.

[Reserved].

43

7.5.

[Reserved].

43

7.6.

Borrowing Base Certificates.

43



SECTION 8.   REPRESENTATIONS AND WARRANTIES

43

8.1.

General Representations and Warranties.

43

8.2.

Reaffirmation of Representations and Warranties.

50

8.3.

Survival of Representations and Warranties.

50



SECTION 9.   COVENANTS AND CONTINUING AGREEMENTS

50

9.1.

Affirmative Covenants.

50

9.2.

Negative Covenants.

56

9.3.

Financial Covenants.

63



SECTION 10.   CONDITIONS PRECEDENT

63

10.1.

Conditions Precedent to Initial Credit Extensions.

63

10.2.

Conditions Precedent to All Credit Extensions.

67

10.3.

Inapplicability of Conditions.

67

10.4.

Limited Waiver of Conditions Precedent.

68



SECTION 11.   EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

68

11.1.

Events of Default.

68

11.2.

Acceleration of the Obligations; Termination of Commitments.

71

11.3.

Other Remedies.

71

11.4.

Setoff.

73

11.5.

Remedies Cumulative; No Waiver.

73



SECTION 12.   AGENT

74

12.1.

Appointment, Authority and Duties of Agent.

74

12.2.

Agreements Regarding Collateral.

76

12.3.

Reliance By Agent.

76

12.4.

Action Upon Default.

77

12.5.

Ratable Sharing.

78

12.6.

Indemnification of Agent.

78

12.7.

Limitation on Responsibilities of Agent.

79

12.8.

Successor Agent and Co-Agents.

80

12.9.

Consents, Amendments and Waivers; Overadvances.

81

12.10.

Due Diligence and Non-Reliance.

83

12.11.

Representations and Warranties of Lenders.

84

12.12.

The Required Lenders.

84





ii







--------------------------------------------------------------------------------







12.13.

Several Obligations.

84

12.14.

Agent in its Individual Capacity.

84

12.15.

Third Party Beneficiaries.

84

12.16.

Notice of Transfer.

85

12.17.

Replacement of Certain Lenders.

85

12.18.

Remittance of Payments and Collections.

85

12.19.

Bank Product Providers.

86

12.20.

Intercreditor Agreement.

86



SECTION 13.   BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

87

13.1.

Successors and Assigns.

87

13.2.

Participations.

87

13.3.

Assignments.

88

13.4.

Tax Treatment.

90



SECTION 14.   MISCELLANEOUS

90

14.1.

Power of Attorney.

90

14.2.

General Indemnity.

91

14.3.

Survival of All Indemnities.

92

14.4.

Modification of Agreement.

92

14.5.

Severability.

92

14.6.

Cumulative Effect; Conflict of Terms.

92

14.7.

Execution in Counterparts.

92

14.8.

Consent.

92

14.9.

Notices and Communications.

93

14.10.

Performance of Borrowers’ Obligations.

94

14.11.

Credit Inquiries.

94

14.12.

Time of Essence.

94

14.13.

Indulgences Not Waivers.

94

14.14.

Entire Agreement; Appendix A, Exhibits and Schedules.

94

14.15.

Interpretation.

95

14.16.

Obligations of Lenders Several.

95

14.17.

Confidentiality.

95

14.18.

Governing Law; Consent to Forum.

96

14.19.

Waivers by Borrowers.

96

14.20.

Patriot Act Notice.

97

14.21.

Amendment and Restatement; No Novation.

97

14.22.

Excess Cash Flow Payments.

97








iii







--------------------------------------------------------------------------------










LIST OF EXHIBITS AND SCHEDULES

Exhibit A

Form of Revolver Note

Exhibit B

[Reserved]

Exhibit C

Form of Notice of Conversion/Continuation

Exhibit D

Form of Notice of Borrowing

Exhibit E

Form of Compliance Certificate

Exhibit F

[Reserved]

Exhibit G

Form of Assignment and Acceptance

Exhibit H

Form of Notice

Exhibit I

Letter of Credit Application Form

Exhibit J

[Reserved]

Exhibit K

Liquidity Certificate

Exhibit L

Fiscal Calendar

Exhibit M

[Reserved]

Exhibit N

Sales and Collection Report

Exhibit O

Borrowing Base Certificate

Schedule 1

Commitments

Schedule 2

Specified Account Debtors

Schedule 7.1.1

Borrowers’ Inventory Locations

Schedule 7.1.2

Borrowers’ Insurance

Schedule 8.1.1

Jurisdictions in which Borrowers and each Subsidiary is Authorized to do
Business

Schedule 8.1.4

Capital Structure of Borrowers

Schedule 8.1.5

Corporate Names

Schedule 8.1.6

Chief Executive Office/Service of Process Agents

Schedule 8.1.12

Surety Obligations

Schedule 8.1.13

Tax Identification Numbers of Borrowers and Subsidiaries

Schedule 8.1.18

Contracts Restricting Borrowers’ Right to Incur Debts; Surety Obligations

Schedule 8.1.19

Litigation

Schedule 8.1.21

Capitalized and Operating Leases

Schedule 8.1.22

Pension Plans

Schedule 8.1.23

Trade Relations

Schedule 8.1.24

Labor Contracts

Schedule 9.1.17

Post Closing Schedule

Schedule 9.2.8

Existing Liens

Schedule 9.2.9

Existing Debt

Schedule 9.2.11

Existing Loans

Schedule 9.2.13

Affiliate Transactions

Schedule 14.9

Lender Addresses








iv







--------------------------------------------------------------------------------







AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made on August 1, 2013,
by and among THE STANDARD REGISTER COMPANY, an Ohio corporation (individually
and, in its capacity as the representative of the other Borrowers pursuant to
Section 3.4 hereof, “SRC”), STANDARD REGISTER INTERNATIONAL, INC., an Ohio
corporation (“SRI”), STANDARD REGISTER TECHNOLOGIES, INC., an Ohio corporation
(“SRT”), IMEDCONSENT, LLC, a Delaware limited liability company (“iMed”),
WORKFLOWONE LLC, a Delaware corporation (“Workflow”) and WORKFLOWONE OF PUERTO
RICO INC (“Workflow PR”; and together with SRC, SRI, SRT, iMed and Workflow,
each a “Borrower” and collectively, “Borrowers”); the various financial
institutions listed on the signature pages hereof and their respective
successors and permitted assigns which become “Lenders” as provided herein; and
BANK OF AMERICA, N.A., a national banking association, in its capacity as
collateral and administrative agent for the Lenders pursuant to Section 12
hereof (together with its successors in such capacity, “Agent”).  Capitalized
terms used in this Agreement have the meanings assigned to them in Appendix A,
General Definitions.

R e c i t a l s:

Certain of the Borrowers are parties to that certain Loan and Security Agreement
dated as of March 31, 2010 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Loan
Agreement”) among such Borrowers, the lenders party thereto (“Existing Lenders”)
and Agent.

Borrowers have requested that Agent and Lenders amend and restate the Existing
Loan Agreement on the terms and conditions set forth herein, and Agent and
Lenders agree to amend and restate the Existing Loan Agreement on the terms and
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:

SECTION 1.  CREDIT FACILITIES

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
severally agree to the extent and in the manner hereinafter set forth to make
their respective Pro Rata shares of the Commitments available to Borrowers, in
an aggregate amount of $125,000,000 (subject to the limitations set forth
herein), as follows:

1.1.

Commitment.

1.1.1.  Revolver Loans.  Each Lender agrees, severally to the extent of its
Commitment and not jointly with the other Lenders, upon the terms and subject to
the conditions set forth herein, to make Revolver Loans to Borrowers on any
Business Day during the period from the date hereof through the Business Day
before the last day of the Original Term, not to exceed in aggregate principal
amount outstanding at any time such Lender’s Commitment at such time, which
Revolver Loans may be repaid and reborrowed in accordance with the














--------------------------------------------------------------------------------







provisions of this Agreement; provided, however, that Lenders shall have no
obligation to Borrowers whatsoever to make any Revolver Loan on or after the
Commitment Termination Date or if at the time of the proposed funding thereof
the aggregate principal amount of all of the Revolver Loans then outstanding
exceeds, or would exceed after the funding of such Revolver Loan, the Borrowing
Base.  Each Borrowing of Revolver Loans shall be funded by Lenders on a Pro Rata
basis in accordance with their respective Commitments (except for Bank with
respect to Settlement Loans).  The Revolver Loans shall bear interest as set
forth in Section 2.1 hereof.  Each Revolver Loan shall, at the option of
Borrowers, be made or continued as, or converted into, part of one or more
Borrowings that, unless specifically provided herein, shall consist entirely of
Base Rate Loans or LIBOR Loans.

1.1.2.  Out of Formula Loans.  If the unpaid balance of Revolver Loans
outstanding at any time should exceed the Borrowing Base at such time (an “Out
of Formula Condition”), such Revolver Loans shall nevertheless constitute
Obligations that are secured by the Collateral and entitled to all of the
benefits of the Loan Documents.  In the event that Lenders are willing to, in
their sole and absolute discretion, make Out of Formula Loans, such Out of
Formula Loans shall be payable on demand and shall bear interest as provided in
Section 2.1.5.

1.1.3.  Use of Proceeds.  The proceeds of the Revolver Loans shall be used by
Borrowers solely for one or more of the following purposes:  (i) to refinance
existing Debt of the Borrowers; (ii) to pay the fees and transaction expenses
associated with the closing of the Transactions; (iii) to pay any of the
Obligations; and (iv) for working capital, Capital Expenditures and any other
lawful corporate purposes of Borrowers (including, for the avoidance of doubt,
to make Acquisitions and to make payments of principal, interest and other
amounts due and payable on any Debt (including the Term Loans), in each case to
the extent permitted hereunder), in each case to the extent such expenditures
are not prohibited by this Agreement or Applicable Law.  In no event may any
Revolver Loan proceeds be used by any Borrower to purchase or carry, or to make
a contribution to the equity of any Subsidiary used, or to reduce, retire or
refinance any Debt incurred, to purchase or carry, any Margin Stock or for any
related purpose that violates the provisions of Regulations T, U or X of the
Board of Governors.

1.1.4.  Revolver Notes.  The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender.  At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender, which shall be payable to such Lender (or the assignee of such Lender),
and executed by Borrowers, completed in conformity with this Agreement.  All
outstanding principal amounts and accrued interest under the Revolver Loans
shall be due and payable as set forth in Section 4.2 hereof.

1.1.5.  Voluntary Reductions of Commitments.  Borrowers shall have the right to
permanently reduce the amount of the Commitments, on a Pro Rata basis for each
Lender, at any time and from time to time upon written notice to Agent of such
reduction, which notice shall specify the amount of such reduction, shall be
irrevocable once given, shall be given at least 15 Business Days prior to the
end of the month and shall be effective only upon Agent’s receipt thereof.
 Agent shall promptly transmit such notice to each Lender.  The effective date
of any voluntary reduction of the Commitments shall be the first day of a month
following the month in which such notice is timely received by Agent.  If, on
the effective date of any such reduction in the Commitments and after giving
effect thereto, an Out of Formula Condition





2







--------------------------------------------------------------------------------







exists, then the provisions of Section 4.2.1(iii) hereof shall apply, except
that such repayment shall be due immediately upon such effective date without
further notice to or demand upon Borrowers.  Notwithstanding anything to the
contrary set forth above, if the Commitments are reduced to zero, then such
reduction shall be deemed a termination of the Commitments by Borrowers pursuant
to Section 5.2.2 hereof and shall be governed thereby.  The Commitments once
reduced may not be reinstated without the written consent of all Lenders.  Each
reduction shall be in a minimum amount of $10,000,000, or an increment of
$1,000,000 in excess thereof.

1.2.

[Reserved].  

1.3.

Letters of Credit.

1.3.1.  Agreement to Issue.  Subject to the terms and conditions of this
Agreement, the Letter of Credit Issuer shall issue for the account of the
Borrowers one or more commercial/documentary letters of credit, standby letters
of credit, foreign guaranties, documentary bankers acceptances or similar
instruments (“Letter of Credit”) from time to time during the term of this
Agreement, at the request of Borrowers.

1.3.2.  Amounts; Outside Expiration Date.  The Letter of Credit Issuer shall not
have any obligation to issue any Letter of Credit at any time if: (i) the
maximum face amount of the requested Letter of Credit is greater than the Unused
Letter of Credit Subfacility at such time; (ii) the maximum undrawn amount of
the requested Letter of Credit and all commissions, fees, and charges due from
the Borrowers in connection with the opening thereof would exceed Availability
at such time; or (iii) such Letter of Credit has an expiration date less than 30
days prior to the last day of the Original Term or more than 12 months from the
date of issuance for standby letters of credit and 180 days for documentary
letters of credit; provided that such Letter of Credit may have an expiration
date after the last day of the Original Term if (a) each of Agent and the Letter
of Credit Issuer consent in writing prior to the issuance thereof, (b) all
Letter of Credit obligations associated with any such Letter of Credit are Cash
Collateralized or otherwise supported in a manner satisfactory to Agent and the
Letter of Credit Issuer on or prior to the last day of the Original Term and (c)
except with respect to drawings made under such Letter of Credit on or prior to
the last day of the Original Term, each Lender, other than the Letter of Credit
Issuer, shall be released from its obligation to participate in such Letter of
Credit on the last day of the Original Term.  With respect to any Letter of
Credit which contains any “evergreen” or automatic renewal provision, each
Lender shall be deemed to have consented to any such extension or renewal unless
any such Lender shall have provided to Agent, written notice that it declines to
consent to any such extension or renewal at least thirty (30) days prior to the
date on which the Letter of Credit Issuer is entitled to decline to extend or
renew the Letter of Credit.  If all of the requirements of this Section 1.3 are
met and no Default or Event of Default has occurred and is continuing, no Lender
shall decline to consent to any such extension or renewal.

1.3.3.  Other Conditions.  In addition to conditions precedent contained in
Section 10, the obligation of the Letter of Credit Issuer to issue any Letter of
Credit is subject to the following conditions precedent having been satisfied in
a manner reasonably satisfactory to Agent:





3







--------------------------------------------------------------------------------







(i)

The Borrowers shall have delivered to the Letter of Credit Issuer, at such times
and in such manner as such Letter of Credit Issuer may prescribe, an application
containing the information described on Exhibit I (which shall be delivered in
form and substance satisfactory to such Letter of Credit Issuer and reasonably
satisfactory to Agent for the issuance of the Letter of Credit) and such other
documents as may be required pursuant to the terms thereof, and the form and
terms of the proposed Letter of Credit shall be reasonably satisfactory to Agent
and the Letter of Credit Issuer and the Letter of Credit shall be issued for
purposes authorized in Section 1.1.3;

(ii)

As of the date of issuance, no order of any court, arbitrator or Governmental
Authority shall purport by its terms to enjoin or restrain money center banks
generally from issuing letters of credit of the type and in the amount of the
proposed Letter of Credit, and no law, rule or regulation applicable to money
center banks generally and no request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over money
center banks generally shall prohibit, or request that the proposed Letter of
Credit Issuer refrain from, the issuance of letters of credit generally or the
issuance of such Letters of Credit; and

(iii)

If a Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Agent and the Letter of Credit Issuer to eliminate
any Fronting Exposure associated with such Defaulting Lender.

1.3.4.  Issuance of Letters of Credit.

(i)

Request for Issuance.  A Borrower requesting a letter of credit must notify
Agent of a requested Letter of Credit at least three (3) Business Days prior to
the proposed issuance date.  Such notice shall be irrevocable and must specify
the original face amount of the Letter of Credit requested, the Business Day of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the Business Day on which the
requested Letter of Credit is to expire, the purpose for which such Letter of
Credit is to be issued, and the beneficiary of the requested Letter of Credit.
 The Borrowers shall attach to such notice the proposed form of the Letter of
Credit.

(ii)

Responsibilities of Agent; Issuance.  As of the Business Day immediately
preceding the requested issuance date of the Letter of Credit, Agent shall
determine the amount of the applicable Unused Letter of Credit Subfacility and
Availability.  If (x) the face amount of the requested Letter of Credit is less
than the Unused Letter of Credit Subfacility and (y) the amount of such
requested Letter of Credit and all commissions, fees, and charges due from the
Borrowers in connection with the opening thereof would not exceed Availability,
Agent shall cause the Letter of Credit Issuer to issue the requested Letter of
Credit on the requested issuance date so long as the other conditions hereof are
met.

(iii)

No Extensions or Amendment.  The Agent shall not be obligated to cause the
Letter of Credit Issuer to extend or amend any Letter of Credit issued pursuant
hereto





4







--------------------------------------------------------------------------------







unless the requirements of this Section 1.3 are met as though a new Letter of
Credit were being requested and issued.

1.3.5.  Payments Pursuant to Letters of Credit.  Each Borrower agrees to
reimburse immediately the Letter of Credit Issuer for any draw under any Letter
of Credit and to pay the Letter of Credit Issuer the amount of all other charges
and fees payable to the Letter of Credit Issuer in connection with any Letter of
Credit immediately when due, irrespective of any claim, setoff, defense or other
right which any Borrower may have at any time against the Letter of Credit
Issuer or any other Person.  Each drawing under any Letter of Credit shall
constitute a request by a Borrower to Agent for a Borrowing of a Base Rate Loan
in the amount of such drawing.  The funding date with respect to such Borrowing
shall be the date of such drawing.

1.3.6.  Indemnification; Exoneration; Power of Attorney.

(i)

Assumption of Risk by the Borrowers.  As among the Borrowers, the Lenders, and
Agent, the Borrowers assume all risks of the acts and omissions of, or misuse of
any of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, the Lenders and
Agent shall not be responsible for:  (A) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any Person in
connection with the application for and issuance of and presentation of drafts
with respect to any of the Letters of Credit, even if it should prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B)
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (C) the failure of the beneficiary of any
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit; (D) errors, omissions, interruptions, or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (G) the misapplication by the beneficiary of any Letter of
Credit of the proceeds of any drawing under such Letter of Credit; (H) any
consequences arising from causes beyond the control of the Lenders or Agent,
including any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto Governmental Authority or (I) the Letter of Credit
Issuer’s honor of a draw for which the draw or any certificate fails to comply
in any respect with the terms of the Letter of Credit.  None of the foregoing
shall affect, impair or prevent the vesting of any rights or powers of Agent or
any Lender under this Section 1.3.6(i).

(ii)

Exoneration.  Without limiting the foregoing, no action or omission whatsoever
by Agent or any Lender (excluding any Lender in its capacity as a Letter of
Credit Issuer) shall result in any liability of Agent or any Lender to the
Borrowers, or relieve the Borrowers of any of their obligations hereunder to any
such Person.  In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or Letter of Credit Documents, Letter of
Credit Issuer shall be entitled to act, and shall be fully protected in acting,
upon any certification,




5







--------------------------------------------------------------------------------







documentation or communication in whatever form believed by Letter of Credit
Issuer, in good faith, to be genuine and correct and to have been signed, sent
or made by a proper Person.  Letter of Credit Issuer may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts.  Letter of Credit Issuer may employ agents and
attorneys-in-fact in connection with any matter relating to Letters of Credit or
Letter of Credit Documents, and shall not be liable for the negligence, default,
or misconduct of agents and attorneys-in-fact selected with reasonable care.

(iii)

Rights Against Letter of Credit Issuer.  Nothing contained in this Agreement is
intended to limit the Borrowers’ rights, if any, with respect to the Letter of
Credit Issuer which arise as a result of any Letter of Credit Documents.

(iv)

Account Party.  The Borrowers hereby authorize and direct any Letter of Credit
Issuer to name any requesting Borrower as the “Account Party” therein and to
deliver to Agent all instruments, documents and other writings and property
received by the Letter of Credit Issuer pursuant to the Letter of Credit, and to
accept and rely upon Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the application
therefor.

1.3.7.  Participations.

(i)

Immediately upon the issuance by the Letter of Credit Issuer of any Letter of
Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation equal to the Pro Rata share of
such Lender (a “Participating Lender”) in all Letter of Credit Outstandings
arising in connection with such Letter of Credit and any security therefor or
guaranty pertaining thereto, but in no event greater than an amount which, when
added to such Lender’s Pro Rata share of all Revolver Loans and Letter of Credit
Outstandings then outstanding, exceeds such Lender’s Commitment.

(ii)

If the Letter of Credit Issuer makes any payment under a Letter of Credit and
Borrowers do not repay or cause to be repaid the amount of such payment on the
applicable reimbursement date, the Letter of Credit Issuer shall promptly notify
Agent, which shall promptly notify each Participating Lender, of such payment
and each Participating Lender shall promptly (and in any event within 1 Business
Day after its receipt of notice from Agent) and unconditionally pay to Agent,
for the account of the Letter of Credit Issuer, in immediately available funds,
the amount of such Participating Lender’s Pro Rata share of such payment, and
Agent shall promptly pay such amounts to the Letter of Credit Issuer.  If a
Participating Lender does not make its Pro Rata share of the amount of such
payment available to Agent, on a timely basis as herein provided, such
Participating Lender agrees to pay to Agent for the account of the Letter of
Credit Issuer, forthwith on demand, such amount together with interest thereon
at the Federal Funds Rate until paid.  The failure of any Participating Lender
to make available to Agent





6







--------------------------------------------------------------------------------







for the account of the Letter of Credit Issuer such Participating Lender’s Pro
Rata share of the Letter of Credit Outstandings shall not relieve any other
Participating Lender of its obligation hereunder to make available to Agent its
Pro Rata share of the Letter of Credit Outstandings, but no Participating Lender
shall be responsible for the failure of any other Participating Lender to make
available to Agent its Pro Rata share of the Letter of Credit Outstandings on
the date such payment is to be made.

(iii)

Whenever the Letter of Credit Issuer receives a payment on account of the Letter
of Credit Outstandings, including any interest thereon, as to which Agent has
previously received payments from any Lender for the account of the Letter of
Credit Issuer, the Letter of Credit Issuer shall promptly pay to each
Participating Lender which has funded its participating interest therein, in
immediately available funds, an amount equal to such Participating Lender’s Pro
Rata share thereof.

(iv)

The obligation of each Participating Lender to make payments to Agent for the
account of the Letter of Credit Issuer in connection with the Letter of Credit
Issuer’s payment under a Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever (other than for the Letter of Credit Issuer’s gross negligence or
willful misconduct), and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances and irrespective of whether
or not any or all Borrowers may assert or have any claim for any lack of
validity or unenforceability of this Agreement or any of the other Loan
Documents; the existence of any Default or Event of Default; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; the existence
of any setoff or defense any Obligor may have with respect to any of the
Obligations; or the termination of the Commitments.

(v)

Neither the Letter of Credit Issuer nor any of its officers, directors,
employees or agents shall be liable to any Participating Lender for any action
taken or omitted to be taken under or in connection with any of the Letter of
Credit Documents except as a result of actual gross negligence or willful
misconduct on the part of the Letter of Credit Issuer.  The Letter of Credit
Issuer does not assume any responsibility for any failure or delay in
performance or breach by any or all Borrowers or any other Person of any of its
obligations under any of the Letter of Credit Documents.  The Letter of Credit
Issuer does not make to Participating Lenders any express or implied warranty,
representation or guaranty with respect to the Collateral, the Letter of Credit
Documents, or any Obligor.  The Letter of Credit Issuer shall not be responsible
to any Participating Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of or any of the Letter of Credit
Documents; the validity, genuineness, enforceability, collectibility, value or
sufficiency of any of the Collateral or the perfection of any Lien therein; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Borrower or any other Obligor or any
Account Debtor.  In connection with its administration of and enforcement of
rights or remedies under any of the Letter of Credit Documents, the Letter of
Credit Issuer shall be entitled to act, and shall be fully





7







--------------------------------------------------------------------------------







protected in acting upon, any certification, notice or other communication in
whatever form believed by the Letter of Credit Issuer, in good faith, to be
genuine and correct and to have been signed, sent or made by a proper Person.
 The Letter of Credit Issuer may consult with and employ legal counsel,
accountants and other experts and to advise it concerning its rights, powers and
privileges under the Letter of Credit Documents and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts.  The Letter of Credit Issuer may employ
agents and attorneys-in-fact in connection with any matter relating to the
Letter of Credit Documents and shall not be liable for the negligence, default
or misconduct of any such agents or attorneys-in-fact selected by the Letter of
Credit Issuer with reasonable care.  The Letter of Credit Issuer shall not have
any liability to any Participating Lender by reason of the Letter of Credit
Issuer’s refraining to take any action under any of the Letter of Credit
Documents without having first received written instructions from the Required
Lenders to take such action.

(vi)

Upon the request of any Participating Lender, the Letter of Credit Issuer shall
furnish to such Participating Lender copies (to the extent then available to the
Letter of Credit Issuer) of each outstanding Letter of Credit and related Letter
of Credit Documents and all other documentation pertaining to such Letter of
Credit as may be in the possession of the Letter of Credit Issuer and reasonably
requested from time to time by such Participating Lender.

1.3.8.  Supporting Letter of Credit; Cash Collateral.  If, notwithstanding the
provisions of Section 1.3.2, any Letter of Credit is outstanding at any time (a)
that an Event of Default under Section 11.1.1 exists or (b) within 20 Business
Days prior to the Commitment Termination Date, then the Borrowers shall, at
Letter of Credit Issuer’s or Agent’s request, Cash Collateralize all outstanding
Letters of Credit.  Borrowers shall, on demand by the Letter of Credit Issuer or
Agent from time to time, Cash Collateralize the Fronting Exposure of any
Defaulting Lender.  If Borrowers fail to provide any Cash Collateral as required
hereunder, Lenders may (and shall upon direction of Agent) advance, as Revolver
Loans, the amount of the Cash Collateral required (whether or not the
Commitments have terminated, an Overadvance exists or the conditions in Section
10 are satisfied).

SECTION 2.  INTEREST, FEES AND CHARGES

2.1.

Interest.

2.1.1.  Rates of Interest.  Borrowers jointly and severally agree to pay
interest in respect of all unpaid principal amounts of the Revolver Loans from
the respective dates such principal amounts are advanced until paid (whether at
stated maturity, on acceleration or otherwise) at a rate per annum equal to the
applicable rate indicated below:

(i)

for Revolver Loans made or outstanding as Base Rate Loans, the Applicable Margin
plus the Base Rate in effect from time to time; or





8







--------------------------------------------------------------------------------







(ii)

for Revolver Loans made or outstanding as LIBOR Loans, the Applicable Margin
plus the LIBOR Rate for the applicable Interest Period selected by a Borrower in
conformity with this Agreement.

Upon determining the LIBOR Rate for any Interest Period requested by Borrowers,
Agent shall promptly notify Borrowers thereof by telephone and promptly confirm
the same in writing.  Such determination shall, absent manifest error, be final,
conclusive and binding on all parties and for all purposes.  The applicable rate
of interest for all Loans (or portions thereof) bearing interest based upon the
Base Rate shall be increased or decreased, as the case may be, by an amount
equal to any increase or decrease in the Base Rate, with such adjustments to be
effective as of the opening of business on the day that any such change in the
Base Rate becomes effective.  Interest on each Loan shall accrue from and
including the date on which such Loan is made, converted to a Loan of another
Type or continued as a LIBOR Loan to (but excluding) the date of any repayment
thereof; provided, however, that, if a Loan is repaid on the same day made, one
day’s interest shall be paid on such Loan.

2.1.2.  Conversions and Continuations.

(i)

Borrowers may on any Business Day, subject to the giving of a proper Notice of
Conversion/Continuation as hereinafter described, elect (A) to continue all or
any part of a LIBOR Loan by selecting a new Interest Period therefor, to
commence on the last day of the immediately preceding Interest Period, or (B) to
convert all or any part of a Loan of one Type into a Loan of another Type;
provided, however, that no outstanding Loans may be converted into or continued
as LIBOR Loans when any Default or Event of Default exists.  Any conversion of a
LIBOR Loan into a Base Rate Loan shall be made on the last day of the Interest
Period for such LIBOR Loan.  Any conversion or continuation made with respect to
less than the entire outstanding balance of the Revolver Loans must be allocated
among Lenders on a Pro Rata basis, and the Interest Period for Loans converted
into or continued as LIBOR Loans shall be coterminous for each Lender.

(ii)

Whenever Borrowers desire to convert or continue Loans under Section 2.1.2(i),
SRC shall give Agent written notice (which may be by internet) (or telephonic
notice promptly confirmed in writing) substantially in the form of Exhibit C,
signed by an authorized officer of such Borrower, at least 1 Business Day before
the requested conversion date, in the case of a conversion into Base Rate Loans,
and at least 3 Business Days before the requested conversion or continuation
date,  in the case of a conversion into or continuation of LIBOR Loans.
 Promptly after receipt of a Notice of Conversion/Continuation, Agent shall
notify each Lender in writing of the proposed conversion or continuation.  Each
such Notice of Conversion/Continuation shall be irrevocable and shall specify
the aggregate principal amount of the Loans to be converted or continued, the
date of such conversion or continuation (which shall be a Business Day) and
whether the Loans are being converted into or continued as LIBOR Loans (and, if
so, the duration of the Interest Period to be applicable thereto) or Base Rate
Loans.  If, upon the expiration of any Interest Period in respect of any LIBOR
Loans Borrowers shall have failed to deliver the Notice of
Conversion/Continuation, Borrowers shall be deemed to have elected to convert
such LIBOR Loans to Base Rate Loans.





9







--------------------------------------------------------------------------------







2.1.3.  Interest Periods.  In connection with the making or continuation of, or
conversion into, each Borrowing of LIBOR Loans, Borrowers shall select an
interest period (each an “Interest Period”) to be applicable to such LIBOR Loan,
which interest period shall commence on the date such LIBOR Loan is made and
shall be for a period of 30, 90 or 180 days; provided, however, that:

(i)

the initial Interest Period for a LIBOR Loan shall commence on the date of such
Borrowing (including the date of any conversion from a Loan of another Type) and
each Interest Period occurring thereafter in respect of such Revolver Loan shall
commence on the date on which the next preceding Interest Period expires;

(ii)

if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day,
provided that, if any Interest Period in respect of LIBOR Loans would otherwise
expire on a day which is not a Business Day but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the next preceding Business Day;

(iii)

any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
expire on the last Business Day of such calendar month; and

(iv)

no Interest Period shall extend beyond the last day of the Original Term.

2.1.4.  Interest Rate Not Ascertainable.  If, due to any circumstance affecting
the London interbank market, Agent determines that adequate and fair means do
not exist for ascertaining LIBOR Rate on any applicable date or any Interest
Period is not available on the basis provided herein, then, and in any such
event, Agent shall forthwith give notice (by telephone and promptly confirmed in
writing which may be by electronic means) to a Borrower of such determination.
 Until Agent notifies a Borrower that the circumstances giving rise to the
suspension described herein no longer exist, the obligation of Lenders to make
LIBOR Loans shall be suspended, and such affected Loans then outstanding shall,
at the end of the then applicable Interest Period or at such earlier time as may
be required by Applicable Law, bear the same interest as Base Rate Loans.

2.1.5.  Default Rate of Interest.  Borrowers shall pay interest (before as well
as after entry of judgment thereon, to the extent permitted by Applicable Law)
at a rate per annum equal to the Default Rate (i) with respect to the principal
amount of any portion of the Obligations (and, to the extent permitted by
Applicable Law, all past due interest) that is not paid on the due date thereof
(whether due at stated maturity, on demand, upon acceleration or otherwise)
until paid in full; (ii) with respect to the principal amount of all of the
Obligations (and, to the extent permitted by Applicable Law, all past due
interest) upon the earlier to occur of (x) a Borrower’s receipt of notice from
Agent of the Required Lenders’ election to charge the Default Rate based upon
the existence of any Event of Default (which notice Agent shall send only with
the consent or at the direction of the Required Lenders), whether or not
acceleration or demand for payment of the Obligations has been made, or (y) the
commencement by or against any Borrower of an Insolvency Proceeding whether or
not under the circumstances described in





10







--------------------------------------------------------------------------------







clauses (i) or (ii) hereof Agent elects to accelerate the maturity or demand
payment of any of the Obligations; and (iii) with respect to the principal
amount of any Out of Formula Loans, whether or not demand for payment thereof
has been made by Agent.  To the fullest extent permitted by Applicable Law, the
Default Rate shall apply and accrue on any judgment entered with respect to any
of the Obligations and to the unpaid principal amount of the Obligations during
any Insolvency Proceeding of a Borrower.  Each Borrower acknowledges that the
cost and expense to Agent and each Lender attendant upon the occurrence of an
Event of Default are difficult to ascertain or estimate and that the Default
Rate is a fair and reasonable estimate to compensate Agent and Lender for such
added cost and expense.

2.2.

Fees.  In consideration of Lender’s establishment of the Commitments in favor of
Borrowers, and Agent’s agreement to serve as collateral and administrative agent
hereunder, Borrowers jointly and severally agree to pay the following fees:

2.2.1.  Unused Commitment Fee.  Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Unused Commitment Margin per
annum multiplied by the Unused Commitments.  Such fee shall be payable in
arrears, on the first day of each month and on the Commitment Termination Date;
but if the Commitments are terminated on a day other than the first day of a
month, then any such fee payable for the month in which termination shall occur
shall be paid on the effective date of such termination.

2.2.2.  Letter of Credit Fee.  Borrowers shall pay to Agent, for the Pro Rata
benefit of the Lenders, for each Letter of Credit, a fee (the “Letter of Credit
Fee”) equal to the Letter of Credit Fee Percentage per annum in effect from time
to time and to Agent for the benefit of the Letter of Credit Issuer a fronting
fee of twenty-five basis points per annum of the undrawn face amount of each
Letter of Credit, and to the Letter of Credit Issuer, all reasonable out of
pocket costs, fees and expenses incurred by the Letter of Credit Issuer in
connection with the application for, processing of, issuance of, or amendment to
any Letter of Credit, which costs, fees and expenses shall not include any
additional “fronting fee” to the Letter of Credit Issuer.  The Letter of Credit
Fee shall be payable monthly in arrears on the first day of each month following
any month in which a Letter of Credit is outstanding and on the Commitment
Termination Date.  The Letter of Credit Fee shall be computed on the basis of a
360 day year for the actual number of days elapsed.

2.2.3.  Audit and Appraisal Fees.  Borrowers shall be jointly and severally
obligated to reimburse Agent and Lenders for all reasonable costs and expenses
incurred by Agent and Lenders in connection with all audits, inspections,
examinations and appraisals with respect to any Obligor or Collateral as Agent
shall deem appropriate in the exercise of its reasonable credit judgment;
provided, however, Borrowers shall only be obligated to reimburse Agent for up
to two (2) field examinations and up to two (2) Inventory Appraisals per Fiscal
Year, except that, during an Activation Period, Borrowers shall be obligated to
reimburse Agent for up to three (3) field examinations and up to three (3)
Inventory Appraisals per Fiscal Year; and provided further that upon and during
the continuance of an Event of Default, Borrowers shall be obligated to
reimburse Agent for any and all field examinations and Inventory Appraisals
conducted by Agent or a third party on its behalf.  The foregoing fees shall be
due and payable ten (10) days after Borrowers receive invoices therefor from
Agent; provided, however, upon and during the continuance of an Event of
Default, such fees shall be due and





11







--------------------------------------------------------------------------------







payable on demand.  On the Closing Date, Borrowers shall be jointly and
severally obligated to pay to Agent all appraisal and audit fees incurred by
Agent prior to the Closing Date in connection with the consummation of the
transactions evidenced hereby together with all reasonable out of pocket
expenses incurred by Agent in connection therewith, which fees and expenses
shall be described in reasonable detail in an invoice from Agent delivered to
Borrowers not less than one (1) Business Day prior to the Closing; provided that
failure to provide such invoice within such time period shall not relieve
Borrowers of their obligation to pay Agent for such fees and expenses.
 Borrowers agree to pay Agent’s then standard charges for examination
activities, including the standard charges of Agent’s internal examination and
appraisal groups (such customary charges are currently $1,000 per day per
employee for each day that an employee of Agent shall be engaged in any field
examination or audit, plus all reasonable out of pocket expenses incurred in
connection therewith), as well as the charges of any third party used for such
purposes.

2.2.4.  Agent’s Fees.  Borrowers shall jointly and severally pay Agent and the
Arranger the fees set forth in the Fee Letter at the times set forth therein.

2.2.5.  General Provisions.  All fees shall be fully earned by the identified
recipient thereof pursuant to the foregoing provisions of this Agreement and the
Fee Letter on the due date thereof (and, in the case of Letters of Credit, upon
each issuance, renewal or extension of such Letter of Credit) and, except as
otherwise set forth herein or required by Applicable Law, shall not be subject
to rebate, refund or proration.  All fees provided for in Section 2.2 are and
shall be deemed to be compensation for services and are not, and shall not be
deemed to be, interest or any other charge for the use, forbearance or detention
of money.

2.3.

Computation of Interest and Fees.  All fees and other charges provided for in
this Agreement that are calculated as a per annum percentage of any amount and
all interest shall be calculated daily and shall be computed on the actual
number of days elapsed over a year of 365/366 days for Base Rate Loans and 360
days for LIBOR Loans and all fees and charges.  For purposes of computing
interest and other charges hereunder, all Payment Items and other forms of
payment received by Agent shall be deemed applied by Agent on account of the
Obligations (subject to final payment of such items) on the Business Day that
Agent receives such items in immediately available funds in the Payment Account,
and Agent shall be deemed to have received such Payment Item on the date
specified in Section 4.1 hereof.

2.4.

Reimbursement of Obligations.

2.4.1.  Borrowers shall reimburse Agent and, during any period that an Event of
Default then exists, each Lender, for all accounting, appraisal and other fees
and expenses (including reasonable attorneys’ fees) incurred by Agent or any
Lender in connection with (i) the negotiation and preparation of any of the Loan
Documents, any amendment or modification thereto, any waiver of any Default or
Event of Default thereunder, or any restructuring or forbearance with respect
thereto; (ii) the administration of the Loan Documents and the transactions
contemplated thereby, to the extent that such fees and expenses are expressly
provided for in this Agreement or any of the other Loan Documents; (iii) action
taken to perfect or maintain the perfection or priority of any of Agent’s Liens
with respect to any of the Collateral; (iv) subject to the limits of Section
2.2.3, each audit, inspection, examination or




12







--------------------------------------------------------------------------------







appraisal with respect to any Obligor or Collateral, whether prepared by Agent’s
personnel or a third party; (v) any effort to verify, protect, preserve, or
restore any of the Collateral or to collect, sell, liquidate or otherwise
dispose of or realize upon any of the Collateral; (vi) subject to the provisions
of Section 14.2 of this Agreement, any litigation, contest, dispute, suit,
proceeding or action (whether instituted by or against Agent, any Lender, any
Obligor or any other Person) in any way arising out of or relating to any of the
Collateral (or the validity, perfection or priority of any of Agent’s Liens
thereon), any of the Loan Documents or the validity, allowance or amount of any
of the Obligations; (vii) the protection or enforcement or any rights or
remedies of Agent or any Lender in any Insolvency Proceeding; and (viii) any
other action taken by Agent or any Lender to enforce any of the rights or
remedies of Agent or such Lender against any Obligor or any Account Debtors to
enforce collection of any of the Obligations or payments with respect to any of
the Collateral.  All amounts chargeable to Borrowers under this Section 2.4
shall constitute Obligations that are secured by all of the Collateral and shall
be payable ten (10) days after Borrowers receive demand therefor from Agent or
applicable Lender; provided, however, upon and during the continuance of an
Event of Default, such fees and expenses shall be due and payable on demand.
 Borrowers shall also reimburse Agent for reasonable expenses incurred by Agent
in its administration of any of the Collateral to the extent and in the manner
provided in Section 7 hereof or in any of the other Loan Documents.  If, for any
reason (including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrowers shall within 30 days after demand therefor
pay to Agent, for the Pro Rata benefit of Lenders, an amount equal to the
difference between the amount of interest and fees that would have accrued using
the proper margin and the amount actually paid.  The foregoing shall be in
addition to, and shall not be construed to limit, any other provision of any of
the Loan Documents regarding the reimbursement by Borrowers of costs, expenses
or liabilities suffered or incurred by Agent or any Lender.

2.4.2.  If at any time Agent or (with the consent of Agent) any Lender shall
agree to indemnify any Person against losses or damages that such Person may
suffer or incur in its dealings or transactions with any or all of Borrowers, or
shall guarantee any liability or obligation of any or all of Borrowers to such
Person, or otherwise shall provide assurances of any Borrower’s payment or
performance under any agreement with such Person, including indemnities,
guaranties or other assurances of payment or performance given by Agent or any
Lender with respect to Bank Products or Letters of Credit, then the Contingent
Obligation of Agent or any Lender providing any such indemnity, guaranty or
other assurance of payment or performance, together with any payment made or
liability incurred by Agent or any Lender in connection therewith, shall
constitute Obligations that are secured by the Collateral and, subject to the
provisions of Section 14.2 of this Agreement, Borrowers shall repay, on demand,
any amount so paid or any liability incurred by Agent or any Lender in
connection with any such indemnity, guaranty or assurance.  Nothing herein shall
be construed to impose upon Agent or any Lender any obligation to provide any
such indemnity, guaranty or assurance except to the extent provided in Section
1.3 hereof.  The foregoing agreement of Borrowers shall apply whether or not
such indemnity, guaranty or assurance is in writing or oral and regardless of
any Borrower’s knowledge of the existence thereof, and shall be in addition to
any of the provision of the Loan Documents regarding reimbursement by Borrowers
of costs, expenses or liabilities suffered or incurred by Agent or any Lender.





13







--------------------------------------------------------------------------------







2.5.

Bank Charges.  Borrowers shall pay to Agent, within ten (10) days after invoice
prior to the occurrence of an Event of Default or on demand upon and during the
continuance of an Event of Default, any and all fees, costs or expenses which
Agent or any Lender pays to a bank or other similar institution (including any
fees paid by Agent or any Lender to any Participant) arising out of or in
connection with (i) the forwarding to a Borrower or any other Person on behalf
of Borrower by Agent or any Lender of proceeds of Loans made by Lenders to a
Borrower pursuant to this Agreement and (ii) the depositing for collection by
Agent or any Lender of any Payment Item received or delivered to Agent or any
Lender on account of the Obligations.  Each Borrower acknowledges and agrees
that Agent may charge such costs, fees and expenses to Borrowers based upon
Agent’s good faith estimate of such costs, fees and expenses as they are
incurred by Agent or any Lender.

2.6.

Illegality.  Notwithstanding anything to the contrary contained elsewhere in
this Agreement, if (i) any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof shall make it unlawful for a Lender to make or maintain a
LIBOR Loan or to give effect to its obligations as contemplated hereby with
respect to a LIBOR Loan or (ii) at any time such Lender determines that the
making or continuance of any LIBOR Loan has become impracticable as a result of
a contingency occurring after the date hereof which adversely affects the London
interbank market, then such Lender shall give after such determination Agent and
any Borrower notice thereof and may thereafter (a) declare that LIBOR Loans will
not thereafter be made by such Lender, whereupon any request by a Borrower for a
LIBOR Loan shall be deemed a request for a Base Rate Loan unless such Lender’s
declaration shall be subsequently withdrawn (which declaration shall be
withdrawn promptly after the cessation of the circumstances described in clause
(i) or (ii) above); and (b) require that all outstanding LIBOR Loans made by
such Lender be converted to Base Rate Loans, under the circumstances of clause
(i) or (ii) of this Section 2.6 insofar as such Lender determines the
continuance of LIBOR Loans to be impracticable, in which event all such LIBOR
Loans shall be converted automatically to Base Rate Loans as of the date of any
Borrower’s receipt of the aforesaid notice from such Lender.

2.7.

Increased Costs; Inability to Determine Rates.  

2.7.1.  If, by reason of any Change in Law:

(i)

any Recipient shall be subject to Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b), (c) or (d) of the definition of Excluded Taxes,
or (iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or

(ii)

any reserve (including any imposed by the Board of Governors), special deposits
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender or Letter of Credit Issuer shall be imposed or
deemed applicable or any other condition affecting its LIBOR Loans, Letters of
Credit, Loan Documents or its obligation to make LIBOR Loans, participate in
Letter of Credit obligations or extend any other credit hereunder shall be
imposed on such Lender or Letter of Credit Issuer or the London interbank
market;





14







--------------------------------------------------------------------------------







and as a result thereof there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining LIBOR Loans (except to the
extent already included in the determination of the applicable LIBOR Rate for
LIBOR Loans), or to increase the costs to such Lender or Letter of Credit Issuer
of participating in, issuing or maintaining any Letter of Credit, or there shall
be a reduction in the amount received or receivable by such Lender or Letter of
Credit Issuer, then such Lender or Letter of Credit Issuer shall, promptly after
determining the existence or amount of any such increased costs for which such
Lender or Letter of Credit Issuer seeks payment hereunder, give any Borrower a
certificate as to amount of such increased cost thereof (with a copy to Agent)
and, provided that any such additional amount shall be applicable to all
customers of such Lender or Letter of Credit Issuer under loan facilities of the
type provided for under this Agreement, Borrowers shall pay to Agent for the
account of such Lender or Letter of Credit Issuer, an additional amount
sufficient to indemnify such Lender or Letter of Credit Issuer against such
increased costs within ten (10) days after the receipt of such certificate;
provided, however, Borrowers shall pay such amount on the date of the receipt of
such certificate upon and during the continuance of an Event of Default
hereunder.  

2.7.2.  Agent will promptly notify SRC and Lenders if, in connection with a
Borrowing of, conversion to or continuation of a LIBOR Loan, (a) Agent
determines that (i) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable Loan amount or Interest Period,
or (ii) adequate and reasonable means do not exist for determining LIBOR for the
applicable Interest Period; or (b) Required Lenders determine for any reason
that LIBOR for the applicable Interest Period does not adequately and fairly
reflect the cost to Lenders of funding the Loan.  Thereafter, the obligation of
Lenders to make or maintain LIBOR Loans shall be suspended to the extent of the
affected LIBOR Loan or Interest Period until Agent (upon instruction by Required
Lenders) revokes the notice.  Upon receipt of such notice, SRC may revoke any
pending request for a Borrowing, conversion or continuation of a LIBOR Loan or,
failing that, will be deemed to have submitted a request for a Base Rate Loan.

For purposes of this Section 2.7, all references to a Lender or Letter of Credit
Issuer shall be deemed to include any bank holding company or bank parent of
such Lender or Letter of Credit Issuer.

2.8.

Capital Adequacy.  If any Lender or Letter of Credit Issuer determines that
after the date hereof any Change in Law has the effect of reducing the return on
any Lender’s or Letter of Credit Issuer’s capital to a level below that which
such Lender or Letter of Credit Issuer could have achieved (taking into
consideration such Lender’s and its holding company’s policies or such Letter of
Credit Issuer’s and its holding company’s policies with respect to capital
adequacy immediately before such adoption, change or compliance and assuming
that such Lender’s or Letter of Credit Issuer’s capital was fully utilized prior
to such adoption, change or compliance) but for such Change in Law:

(i)

Agent shall promptly, after its receipt of a certificate from such Lender or
Letter of Credit Issuer setting forth such Lender’s or Letter of Credit Issuer’s
determination of such occurrence, give notice thereof to any Borrower and
Lenders; and





15







--------------------------------------------------------------------------------







(ii)

provided that any such additional fee shall be applicable to all customers of
such Lender or Letter of Credit Issuer under loan facilities of the type
provided for under this Agreement, Borrowers shall pay to Agent, for the account
of such Lender or Letter of Credit Issuer, as an additional fee from time to
time, within ten (10) days of such notice prior to the occurrence of an Event of
Default or on demand upon and during the continuance of an Event of Default,
such amount as such Lender or Letter of Credit Issuer certifies to be the amount
reasonably calculated to compensate such Lender or Letter of Credit Issuer for
such reduction.

Such certificate will set forth, in reasonable detail, the nature of the
occurrence giving rise to such compensation, the additional amount or amounts to
be paid to such Lender or Letter of Credit Issuer (including the basis for such
Lender’s or Letter of Credit Issuer’s determination of such amount), and the
method by which such amounts were determined.  In determining such amount, such
Lender or Letter of Credit Issuer may use any reasonable averaging and
attribution method.  For purposes of this Section 2.8 all references to a Lender
or Letter of Credit Issuer shall be deemed to include any bank holding company
or bank parent of such Lender or Letter of Credit Issuer.  Notwithstanding the
foregoing, Borrowers shall not be liable to Agent or any Lender or Letter of
Credit Issuer for any amounts claimed under this Section 2.8 in connection with
events that occurred more than 180 days before Borrowers’ receipt of a Lender’s
or Letter of Credit Issuer’s certificate claiming entitlement to such
compensation.

2.9.

Funding Losses.  If for any reason (other than due to a default by a Lender or
as a result of a Lender’s refusal to honor a LIBOR Loan request due to
circumstances described in Section 2.6 or 2.7 hereof) (i) a Borrowing of, or
conversion to or continuation of, LIBOR Loans does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/
Continuation (whether or not withdrawn), (ii) if any repayment (including any
conversions pursuant to Section 2.1.2 hereof) of any of its LIBOR Loans occurs
on a date that is not the last day of an Interest Period applicable thereto,
(iii) a Lender (other than a Defaulting Lender) is required to assign a LIBOR
Loan prior to the end of its Interest Period pursuant to Section 12.7, or (iv)
if for any reason Borrowers default in their obligation to repay LIBOR Loans
when required by the terms of this Agreement, then Borrowers shall jointly and
severally pay to Agent, for the ratable benefit of the affected Lenders, within
10 days after Agent’s or an affected Lender’s demand therefor, Agent’s customary
administrative charges and to each Lender all resulting losses and expenses,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds.  Borrowers shall pay such amount upon presentation by Agent
of a statement setting forth the amount and Agent’s calculation thereof pursuant
hereto, which statement shall be deemed true and correct absent manifest error.
 For purposes of this Section 2.9, all references to a Lender shall be deemed to
include any bank holding company or bank parent of such Lender.  Lenders shall
not be required to purchase Dollar deposits in any interbank or offshore Dollar
market to fund any LIBOR Loan, but this Section shall apply as if each Lender
had purchased such deposits.

2.10.

Maximum Interest.  Regardless of any provision contained in any of the Loan
Documents, in no contingency or event whatsoever shall the aggregate of all
amounts that are contracted for, charged or received by Agent and Lenders
pursuant to the terms of this





16







--------------------------------------------------------------------------------







Agreement or any of the other Loan Documents and that are deemed interest under
Applicable Law exceed the highest rate permissible under any Applicable Law.  No
agreements, conditions, provisions or stipulations contained in this Agreement
or any of the other Loan Documents or the exercise by Agent of the right to
accelerate the payment or the maturity of all or any portion of the Obligations,
or the exercise of any option whatsoever contained in any of the Loan Documents,
or the prepayment by any or all Borrowers of any of the Obligations, or the
occurrence of any contingency whatsoever, shall entitle Agent or any Lender to
charge or receive in any event, interest or any charges, amounts, premiums or
fees deemed interest by Applicable Law (such interest, charges, amounts,
premiums and fees referred to herein collectively as “Interest”) in excess of
the Maximum Rate and in no event shall Borrowers be obligated to pay Interest
exceeding such Maximum Rate, and all agreements, conditions or stipulations, if
any, which may in any event or contingency whatsoever operate to bind, obligate
or compel Borrowers to pay Interest exceeding the Maximum Rate shall be without
binding force or effect, at law or in equity, to the extent only of the excess
of Interest over such Maximum Rate.  If any Interest is charged or received in
excess of the Maximum Rate (“Excess”), each Borrower acknowledges and stipulates
that any such charge or receipt shall be the result of an accident and bona fide
error, and such Excess, to the extent received, shall be applied first to reduce
the principal Obligations and the balance, if any, returned to Borrowers, it
being the intent of the parties hereto not to enter into a usurious or otherwise
illegal relationship.  The right to accelerate the maturity of any of the
Obligations does not include the right to accelerate any Interest that has not
otherwise accrued on the date of such acceleration, and Agent and Lenders do not
intend to collect any unearned Interest in the event of any such acceleration.
 Each Borrower recognizes that, with fluctuations in the rates of interest set
forth in Section 2.1.1 of this Agreement, and the Maximum Rate, such an
unintentional result could inadvertently occur.  All monies paid to Agent or any
Lender hereunder or under any of the other Loan Documents, whether at maturity
or by prepayment, shall be subject to any rebate of unearned Interest as and to
the extent required by Applicable Law.  By the execution of this Agreement, each
Borrower covenants that (i) the credit or return of any Excess shall constitute
the acceptance by such Borrower of such Excess, and (ii) no Borrower shall seek
or pursue any other remedy, legal or equitable, against Agent or any Lender,
based in whole or in part upon contracting for, charging or receiving any
Interest in excess of the Maximum Rate.  For the purpose of determining whether
or not any Excess has been contracted for, charged or received by Agent or any
Lender, all Interest at any time contracted for, charged or received from any or
all Borrowers in connection with any of the Loan Documents shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the Obligations.  Borrowers, Agent and
Lenders shall, to the maximum extent permitted under Applicable Law, (i)
characterize any non-principal payment as an expense, fee or premium rather than
as Interest and (ii) exclude voluntary prepayments and the effects thereof.  The
provisions of this Section 2.10 shall be deemed to be incorporated into every
Loan Document (whether or not any provision of this Section is referred to
therein).  All such Loan Documents and communications relating to any Interest
owed by any or all Borrowers and all figures set forth therein shall, for the
sole purpose of computing the extent of Obligations, be automatically recomputed
by Borrowers, and by any court considering the same, to give effect to the
adjustments or credits required by this Section 2.10.





17







--------------------------------------------------------------------------------







SECTION 3.  LOAN ADMINISTRATION

3.1.

Manner of Borrowing and Funding Revolver Loans.  Borrowings under the
Commitments established pursuant to Section 1.1 hereof shall be made and funded
as follows:

3.1.1.  Notice of Borrowing.

(i)

Whenever Borrowers desire to make a Borrowing under Section 1.1 of this
Agreement (other than a Borrowing resulting from a conversion or continuation
pursuant to Section 2.1.2), Borrowers shall give Agent prior written notice
(which may be by internet) (or telephonic notice promptly confirmed in writing)
of such Borrowing request (a “Notice of Borrowing”), which shall be in the form
of Exhibit D annexed hereto and signed by an authorized officer of SRC.  Such
Notice of Borrowing shall be given by such Borrower no later than 12:00 noon at
the office of Agent designated by Agent from time to time (a) on the Business
Day of the requested funding date of such Borrowing, in the case of Base Rate
Loans, and (b) at least 3 Business Days prior to the requested funding date of
such Borrowing, in the case of LIBOR Loans.  Notices received after 12:00 noon
shall be deemed received on the next Business Day.  The Revolver Loans made by
each Lender on the Closing Date shall be in excess of $250,000 and shall be made
as Base Rate Loans and thereafter may be made or continued as or converted into
Base Rate Loans or LIBOR Loans.  Each Notice of Borrowing (or telephonic notice
thereof) shall be irrevocable and shall specify (a) the principal amount of the
Borrowing, (b) the date of Borrowing (which shall be a Business Day), (c)
whether the Borrowing is to consist of Base Rate Loans or LIBOR Loans, (d) in
the case of LIBOR Loans, the duration of the Interest Period to be applicable
thereto, and (e) the account of Borrowers to which the proceeds of such
Borrowing are to be disbursed.  Borrowers may not request any LIBOR Loans if an
Event of Default exists.

(ii)

Unless payment is otherwise timely made by Borrowers, the becoming due of any
amount required to be paid under this Agreement or any of the other Loan
Documents with respect to the Obligations (whether as principal, accrued
interest, fees or other charges including the repayment of any Letter of Credit
Outstandings) shall be deemed irrevocably to be a request (without any
requirement for the submission of a Notice of Borrowing) for Revolver Loans on
the due date of, and in an aggregate amount required to pay, such Obligations,
and the proceeds of such Revolver Loans may be disbursed by way of direct
payment of the relevant Obligation and shall bear interest as Base Rate Loans.
 Neither Agent nor any Lender shall have any obligation to Borrowers to honor
any deemed request for a Revolver Loan after the Commitment Termination Date,
when an Out of Formula Condition exists or would result therefrom or when any
condition precedent set forth in Section 10 hereof is not satisfied, but may do
so in their discretion and without regard to the existence of, and without being
deemed to have waived, any Default or Event of Default and regardless of whether
such Revolver Loan is funded after the Commitment Termination Date.  In
addition, Agent may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower maintained with Agent or
any of its Affiliates.





18







--------------------------------------------------------------------------------







(iii)

As an accommodation to Borrowers, Agent and Lenders may permit electronic
requests for Borrowings and shall permit electronic transmittal of instructions,
authorizations, agreements or reports to Agent by Borrowers.  Neither Agent nor
any Lender shall have any liability to Borrowers for any loss or damage suffered
by such Borrowers as a result of Agent’s or any Lender’s honoring of any
requests, execution of any instructions, authorizations or agreements or
reliance on any reports communicated to it electronically and purporting to have
been sent to Agent or Lenders by a Borrower and neither Agent nor any Lender
shall have any duty to verify the origin of any such communication or the
identity or authority of the Person sending it.

(iv)

If Borrowers maintain any disbursement account with Agent or any Affiliate of
Agent, then presentation for payment of any Payment Item when there are
insufficient funds to cover it shall be deemed to be a request for a Base Rate
Revolver Loan on the date of such presentation, in the amount of the Payment
Item.  The proceeds of such Revolver Loan may be disbursed directly to the
disbursement account.

3.1.2.  Fundings by Lenders.  Subject to its receipt of notice from Agent of a
Notice of Borrowing as provided in Section 3.1.1(i) (except in the case of a
deemed request by a Borrower for a Revolver Loan as provided in Sections
3.1.1(ii), 3.1.1(iv) or 3.1.3(ii) hereof, in which event no Notice of Borrowing
need be submitted), each Lender shall timely honor its Commitment by funding its
Pro Rata share of each Borrowing of Revolver Loans that is properly requested by
a Borrower and that such Borrower is entitled to receive under the Loan
Agreement.  Agent shall endeavor to notify Lenders of each Notice of Borrowing
(or deemed request for a Borrowing pursuant to Sections 3.1.1(ii) or 3.1.1(iv)
hereof) by 12:00 noon on the proposed funding date (in the case of Base Rate
Loans) or by 3:00 p.m. at least 2 Business Days before the proposed funding date
(in the case of LIBOR Loans).  Each Lender shall deposit with Agent an amount
equal to its Pro Rata share of the Borrowing requested or deemed requested by
such Borrower at Agent’s designated bank in immediately available funds not
later than 2:00 p.m. on the date of funding of such Borrowing, unless Agent’s
notice to Lenders is received after 12:00 noon on the proposed funding date of a
Base Rate Loan, in which event Lenders shall deposit with Agent their respective
Pro Rata shares of the requested Borrowing on or before 11:00 a.m. of the next
Business Day.  Subject to its receipt of such amounts from Lenders, Agent shall
make the proceeds of the Revolver Loans received by it available to such
Borrower by disbursing such proceeds in accordance with such Borrower’s
disbursement instructions set forth in the applicable Notice of Borrowing.
 Neither Agent nor any Lender shall have any liability on account of any delay
by any bank or other depository institution in treating the proceeds of any
Revolver Loan as collected funds or any delay in receipt, or any loss, of funds
that constitute a Revolver Loan, the wire transfer of which was initiated by
Agent in accordance with wiring instructions provided to Agent.  Unless Agent
shall have been notified in writing by a Lender prior to the proposed time of
funding that such Lender does not intend to deposit with Agent an amount equal
such Lender’s Pro Rata share of the requested Borrowing (or deemed request for a
Borrowing pursuant to Sections 3.1.1(ii) or 3.1.1(iv) hereof), Agent may assume
that such Lender has deposited or promptly will deposit its share with Agent and
Agent may in its discretion disburse a corresponding amount to such Borrower on
the applicable funding date.  If a Lender’s Pro Rata share of such Borrowing or
of any settlement pursuant to Section 3.1.3(i) is not in fact deposited with
Agent, then, if Agent has disbursed to such Borrower an amount corresponding to
such share, then such Lender agrees to pay, and in addition Borrowers jointly





19







--------------------------------------------------------------------------------







and severally agree to repay, to Agent forthwith on demand such corresponding
amount, together with interest thereon, for each day from the date such amount
is disbursed by Agent to or for the benefit of such Borrower until the date such
amount is paid or repaid to Agent, (a) in the case of Borrowers, at the interest
rate applicable to such Borrowing and (b) in the case of such Lender, at the
Federal Funds Rate.  If such Lender repays to Agent such corresponding amount,
such amount so repaid shall constitute a Revolver Loan, and if both such Lender
and Borrowers shall have repaid such corresponding amount, Agent shall promptly
return to Borrowers such corresponding amount in same day funds.  A notice from
Agent submitted to any Lender with respect to amounts owing under this Section
3.1.2 shall be conclusive, absent manifest error.

3.1.3.  Settlement and Settlement Loans.

(i)

In order to facilitate the administration of the Revolver Loans under this
Agreement, Lenders agree (which agreement shall be solely between Lenders and
Agent and shall not be for the benefit of or enforceable by any Borrower) that
settlement among them with respect to the Revolver Loans may take place on a
periodic basis on dates determined from time to time by Agent (each a
“Settlement Date”), which may occur before or after the occurrence or during the
continuance of a Default or Event of Default and whether or not all of the
conditions set forth in Section 10 of this Agreement have been met.  On each
Settlement Date, payment shall be made by or to each Lender in the manner
provided herein and in accordance with the Settlement Report delivered by Agent
to Lenders with respect to such Settlement Date so that, as of each Settlement
Date and after giving effect to the transaction to take place on such Settlement
Date, each Lender shall hold its Pro Rata share of all Revolver Loans and
participations in Letter of Credit Outstandings then outstanding.  Agent shall
request settlement with the Lenders on a basis not less frequently than once
every 5 Business Days.

(ii)

Between Settlement Dates, Agent may request Bank to advance, and Bank may, but
shall in no event be obligated to, advance to Borrowers out of Bank’s own funds
the entire principal amount of any Borrowing of Revolver Loans that are Base
Rate Loans requested or deemed requested pursuant to this Agreement (any such
Revolver Loan funded exclusively by Bank being referred to as a “Settlement
Loan”).  Each Settlement Loan shall constitute a Revolver Loan hereunder and
shall be subject to all of the terms, conditions and security applicable to
other Revolver Loans, except that all payments thereon shall be payable to Bank
solely for its own account.  The obligation of Borrowers to repay such
Settlement Loans to Bank shall be evidenced by the records of Bank and need not
be evidenced by any promissory note.  Agent shall not request Bank to make any
Settlement Loan if (a) Agent shall have received written notice from any Lender
that one or more of the applicable conditions precedent set forth in Section 10
hereof will not be satisfied on the requested funding date for the applicable
Borrowing or (b) the requested Borrowing would exceed the amount of Availability
on the funding date or would cause the then outstanding principal balance of all
Settlement Loans to exceed 12.5% of the aggregate Commitments.  Bank shall not
be required to determine whether the applicable conditions precedent set forth
in Section 10 hereof have been satisfied or the requested Borrowing would exceed
the amount of Availability on the funding date applicable thereto prior to
making, in its sole discretion, any Settlement Loan.  On each Settlement Date,
or, if earlier, upon demand by Agent for payment thereof, the then





20







--------------------------------------------------------------------------------







outstanding Settlement Loans shall be immediately due and payable.  As provided
in Sections 3.1.1(ii) or 3.1.1(iv), Borrowers shall be deemed to have requested
(without the necessity of submitting any Notice of Borrowing) Revolver Loans to
be made on each Settlement Date in the amount of all outstanding Settlement
Loans and to have Agent cause the proceeds of such Revolver Loans to be applied
to the repayment of such Settlement Loans and interest accrued thereon.  Agent
shall notify the Lenders of the outstanding balance of Revolver Loans prior to
12:00 noon on each Settlement Date and each Lender (other than Bank) shall
deposit with Agent (without setoff, counterclaim or reduction of any kind) an
amount equal to its Pro Rata share of the amount of Revolver Loans deemed
requested in immediately available funds not later than 2:00 p.m. on such
Settlement Date, and without regard to whether any of the conditions precedent
set forth in Section 10 hereof are satisfied or the Commitment Termination Date
has occurred.  If as the result of the commencement by or against any Borrower
of any Insolvency Proceeding or otherwise any Settlement Loan may not be repaid
by the funding by Lenders of Revolver Loans, then each Lender (other than Bank)
shall be deemed to have purchased as a participating interest in any unpaid
Settlement Loan in an amount equal to such Lender’s Pro Rata share of such
Settlement Loan and shall transfer to Bank, in immediately available funds, not
later than the second Business Day after Bank’s request therefor, the amount of
such Lender’s participation.  The proceeds of Settlement Loans may be used
solely for purposes for which Revolver Loans generally may be used in accordance
with Section 1.1.3 hereof.  If any amounts received by Bank in respect of any
Settlement Loans are later required to be returned or repaid by Bank to any or
all Borrowers or any other Obligor or their respective representatives or
successors-in-interest, whether by court order, settlement or otherwise, the
other Lenders shall, upon demand by Bank with notice to Agent, pay to Agent for
the account of Bank, an amount equal to each other Lender’s Pro Rata share of
all such amounts required to be returned by Bank.

3.1.4.  Disbursement Authorization.  Each Borrower hereby irrevocably authorizes
Agent to disburse the proceeds of each Revolver Loan requested by any Borrower,
or deemed to be requested pursuant to Section 3.1.1 or Section 3.1.3(ii), as
follows:  (i) the proceeds of each Revolver Loan requested under Section
3.1.1(i) shall be disbursed by Agent in accordance with the terms of the written
disbursement letter from Borrowers in the case of the initial Borrowing, and, in
the case of each subsequent Borrowing, by wire transfer to such bank account as
may be agreed upon by any Borrower and Agent from time to time or elsewhere if
pursuant to a written direction from such Borrower; and (ii) the proceeds of
each Revolver Loan requested under Sections 3.1.1(ii), 3.1.1(iv) or 3.1.3(ii)
shall be disbursed by Agent by way of direct payment of the relevant interest or
other Obligation.  Any Loan proceeds received by any Borrower or in payment of
any of the Obligations shall be deemed to have been received by all Borrowers.

3.2.

Defaulting Lender.

3.2.1.  Reallocation of Pro Rata Share; Amendments.  For purposes of determining
Lenders’ obligations to fund or participate in Loans or Letters of Credit, Agent
may exclude the Commitments and Loans of any Defaulting Lender(s) from the
calculation of Pro Rata shares.  A Defaulting Lender shall have no right to vote
on any amendment,




21







--------------------------------------------------------------------------------







waiver or other modification of a Loan Document, except as provided in Section
12.9.1.

3.2.2.  Payments; Fees.  Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations.  A
Lender shall not be entitled to receive any fees accruing hereunder during the
period in which it is a Defaulting Lender, and the unfunded portion of its
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 2.2.1.  If any Letter of Credit Outstandings owing to a Defaulted
Lender are reallocated to other Lenders, fees attributable to such Letter of
Credit Outstandings under Section 2.2.2 shall be paid to such Lenders.  Agent
shall be paid all fees attributable to Letter of Credit Outstandings that are
not reallocated

3.2.3.  Status; Cure.  Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error.  Borrowers, Agent
and Letter of Credit Issuer may agree in writing that a Lender has ceased to be
a Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Commitments and other exposures under the Revolver Commitments shall be
reallocated among Lenders and settled by Agent (with appropriate payments by the
reinstated Lender, including payment of any breakage costs for reallocated LIBOR
Loans) in accordance with the readjusted Pro Rata shares.  Unless expressly
agreed by Borrowers, Agent and Letter of Credit Issuer, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender.  The failure of any Lender to fund a Loan, to make a payment in respect
of Letter of Credit Outstandings or otherwise to perform obligations hereunder
shall not relieve any other Lender of its obligations under any Loan Document,
and no Lender shall be responsible for default by another Lender

3.3.

Special Provisions Governing LIBOR Loans.

3.3.1.  Number of LIBOR Loans.  In no event may the number of LIBOR Loans
outstanding at any time to any Lender exceed seven (7).

3.3.2.  Minimum Amounts.  Each Borrowing of LIBOR Loans pursuant to
Section 3.1.1(i), and each continuation of or conversion to LIBOR Loans pursuant
to Section 2.1.2 hereof, shall be in a minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount.

3.3.3.  LIBOR Lending Office.  Each Lender’s initial LIBOR Lending Office is set
forth opposite its name on Schedule 14.9 hereto.  Each Lender shall have the
right at any time and from time to time to designate a different office of
itself or of any Affiliate as such Lender’s LIBOR Lending Office, and to
transfer any outstanding LIBOR Loans to such LIBOR Lending Office.  No such
designation or transfer shall result in any liability on the part of Borrowers
for increased costs or expenses resulting solely from such designation or
transfer (except any such transfer that is made by a Lender pursuant to Section
2.6 or Section 2.7 hereof,





22







--------------------------------------------------------------------------------







or otherwise for the purpose of complying with Applicable Law).  Increased costs
or expenses resulting from a change in Applicable Law occurring subsequent to
any such designation or transfer shall be deemed not to result solely from such
designation or transfer.  To the extent commercially feasible, each Lender shall
designate an alternate LIBOR Lending Office with respect to LIBOR Loans to
reduce the risk of Borrowers’ liability to such Lender under Sections 2.7 and
2.8 and to avoid the type of advance under Section 2.6, so long as such
designation is not commercially unreasonable under the circumstances.

3.3.4.  Funding of LIBOR Loans.  Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert LIBOR Loans hereunder by causing one of
its foreign branches or Affiliates (or an international banking facility created
by such Lender) to make or maintain such LIBOR Loans; provided, however, that
such LIBOR Loans shall nonetheless be deemed to have been made and to be held by
such Lender, and the obligation of Borrowers to repay such LIBOR Loans shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility.  The calculation of all amounts payable to
Lender under Section 2.7 and 2.9 shall be made as if each Lender had actually
funded or committed to fund its LIBOR Loan through the purchase of an underlying
deposit in an amount equal to the amount of such LIBOR Loan and having a
maturity comparable to the relevant Interest Period  for such LIBOR Loans;
provided, however, each Lender may fund its LIBOR Loans in any manner it deems
fit and the foregoing presumption shall be utilized only for the calculation of
amounts payable under Section 2.7 and Section 2.9.

3.4.

Borrowers’ Representative.  Each Borrower hereby irrevocably appoints SRC and
SRC agrees to act under this Agreement, as the agent and representative of SRC
and each other Borrower for all purposes under this Agreement, including
requesting Borrowings, selecting whether any Loan or portion thereof is to bear
interest as a Base Rate Loan or a LIBOR Loan, and receiving account statements
and other notices and communications to Borrowers (or any of them) from Agent.
 Agent may rely, and shall be fully protected in relying, on any Notice of
Borrowing, Notice of Conversion/Continuation, disbursement instructions,
reports, information, Borrowing Base Certificate or any other notice or
communication made or given by SRC, whether in its own name, on behalf of any
Borrower or on behalf of “the Borrowers,” and Agent shall have no obligation to
make any inquiry or request any confirmation from or on behalf of any other
Borrower as to the binding effect on such Borrower of any such Notice of
Borrowing, Notice of Conversion Continuation, instruction, report, information,
Borrowing Base Certificate or other notice or communication, nor shall the joint
and several character of Borrowers’ liability for the Obligations be affected,
provided that the provisions of this Section 3.3 shall not be construed so as to
preclude any Borrower from directly requesting Borrowings or taking other
actions permitted to be taken by “a Borrower” hereunder.  Agent may maintain a
single Loan Account in the name of “SRC” hereunder, and each future Borrower
shall be deemed to have agreed to such arrangement and to have confirmed that
such arrangement shall have no effect on the joint and several character of such
Borrower’s liability for the Obligations

3.5.

All Loans to Constitute One Obligation.  The Loans, Letter of Credit
Outstandings and other Obligations shall constitute one general obligation of
Borrowers and (unless otherwise expressly provided in any Security Document)
shall be secured by Agent’s Lien upon all of the Collateral; provided, however,
that Agent and each Lender shall be deemed





23







--------------------------------------------------------------------------------







to be a creditor of each Borrower and the holder of a separate claim against
each Borrower to the extent of any Obligations jointly and severally owed by
Borrowers to Agent or such Lender.

SECTION 4.  PAYMENTS

4.1.

General Repayment Provisions.  All payments (including all prepayments) of
principal of and interest on the Loans, Letter of Credit and other Obligations
that are payable to Agent or any Lender shall be made to Agent in Dollars
without any offset or counterclaim and free and clear of (and without deduction
for) any present or future Taxes, and, with respect to payments made other than
by application of balances in the Payment Account, in immediately available
funds not later than 12:00 noon on the due date (and payment made after such
time on the due date to be deemed to have been made on the next succeeding
Business Day).  All payments received by Agent shall be distributed by Agent in
accordance with Section 4.6 hereof, subject to the rights of offset that Agent
may have as to amounts otherwise to be remitted to a particular Lender by reason
of amounts due Agent from such Lender under any of the Loan Documents.
 Borrowers agree that Agent shall have the continuing, exclusive right to apply
and reapply payments and proceeds of Collateral against the Obligations, in such
manner as Agent deems advisable, but whenever possible, any prepayment of Loans
shall be applied first to Base Rate Loans and then to LIBOR Loans.

4.2.

Repayment of Revolver Loans.

4.2.1.  Payment of Principal.  The outstanding principal amounts with respect to
the Revolver Loans shall be repaid as follows:

(i)

Any portion of the Revolver Loans consisting of the principal amount of Base
Rate Loans shall be paid by Borrowers to Agent, for the Pro Rata benefit of
Lenders (or, in the case of Settlement Loans, for the sole benefit of Bank)
unless timely converted to a LIBOR Loan in accordance with this Agreement,
immediately upon (a) during an Activation Period, each receipt by Agent, any
Lender or Borrower of any proceeds of any of the Accounts or Inventory, to the
extent of such proceeds, (b) the Commitment Termination Date, and (c) in the
case of Settlement Loans, the earlier of Bank’s demand for payment or on each
Settlement Date with respect to all Settlement Loans outstanding on such date.

(ii)

Any portion of the Revolver Loans consisting of the principal amount of LIBOR
Loans shall be paid by Borrowers to Agent, for the Pro Rata benefit of Lenders,
unless converted to a Base Rate Loan or continued as a LIBOR Loan in accordance
with the terms of this Agreement, immediately upon (a) the last day of the
Interest Period applicable thereto and (b) the Commitment Termination Date.  In
no event shall Borrowers be authorized to make a voluntary prepayment with
respect to any Revolver Loan outstanding as a LIBOR Loan prior to the last day
of the Interest Period applicable thereto unless (x) otherwise agreed in writing
by Agent or Borrowers are otherwise expressly authorized or required by any
other provision of this Agreement to pay any LIBOR Loan outstanding on a date
other than the last day of the Interest Period applicable thereto, and (y)
Borrowers pay to Agent, for the Pro Rata benefit of Lenders,





24







--------------------------------------------------------------------------------







concurrently with any prepayment of a LIBOR Loan, any amount due Agent and
Lenders under Section 2.9 hereof as a consequence of such prepayment.

(iii)

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
if an Out of Formula Condition shall exist, Borrowers shall, on the sooner to
occur of Agent’s demand or the first Business Day after Borrowers’ Knowledge of
such Out of Formula Condition, repay the outstanding Revolver Loans that are
Base Rate Loans in an amount sufficient to reduce the aggregate unpaid principal
amount of all Revolver Loans by an amount sufficient to eliminate the Out of
Formula Condition; and, if such payment of Base Rate Loans is not sufficient to
eliminate the Out of Formula Condition, then Borrowers shall immediately, at
Borrowers’ option, either (a) deposit with Agent, for the Pro Rata benefit of
Lenders, for application to any outstanding Revolver Loans bearing interest as
LIBOR Loans as the same become due and payable (whether at the end of the
applicable Interest Periods or on the Commitment Termination Date) cash in an
amount sufficient to eliminate such Out of Formula Condition, to be held by
Agent pending disbursement of same to Lenders, but subject to Agent’s Lien
thereon and rights of offset with respect thereto, or (b) pay the Revolver Loans
outstanding as LIBOR Loans to the extent necessary to eliminate such Out of
Formula Condition and also pay to Agent for the Pro Rata benefit of Lenders any
and all amounts required by Section 2.9 hereof to be paid by reason of the
prepayment of a LIBOR Loan prior to the last day of the Interest Period
applicable thereto.

4.2.2.  Payment of Interest.  Interest accrued on the Revolver Loans shall be
due and payable on (i) the first calendar day of each month (for the immediately
preceding month), computed through the last calendar day of the preceding month,
with respect to any Revolver Loan (whether a Base Rate Loan or LIBOR Loan) and
(ii) the last day of the applicable Interest Period in the case of a LIBOR Loan.
 Accrued interest shall also be paid by Borrowers on the Commitment Termination
Date.  With respect to any Base Rate Loan converted into a LIBOR Loan pursuant
to Section 2.1.2 on a day when interest would not otherwise have been payable
with respect to such Base Rate Loan, accrued interest to the date of such
conversion on the amount of such Base Rate Loan so converted shall be paid on
the conversion date.

4.3.

Mandatory Prepayments.

4.3.1.  Proceeds of Sale, Loss, Destruction or Condemnation of Collateral.  

(i)

ABL Priority Collateral.  Except as provided in Section 9.2.2, if any Borrower
or any of their respective Subsidiaries sells any of the ABL Priority
Collateral, or if a casualty occurs with respect to any of the ABL Priority
Collateral, Borrower shall, subject to Section 4.3.3, unless otherwise agreed by
Lenders, pay, to Agent for the ratable benefit of Lenders as and when received
by such Borrower or such Subsidiary and as a mandatory prepayment of the
Revolver Loans, as herein provided, a sum equal to the proceeds (including
insurance payments and condemnation awards but net of costs and taxes incurred
in connection with such sale or event) (“Sale Proceeds”) received by such
Borrower or such Subsidiary from such sale or casualty; provided that, so long
as no Activation Period is in effect, no prepayments shall be required hereunder
in connection with up to $2,000,000 of aggregate Sale Proceeds from sales of ABL
Priority Collateral





25







--------------------------------------------------------------------------------







by any Borrower or any of their respective Subsidiaries which are reinvested in
similar replacement assets within one hundred eighty (180) days after receipt of
such Sale Proceeds by such Borrower or such Subsidiary; provided, further, that
any portion of the Sale Proceeds not actually reinvested within such one hundred
eighty (180) day period shall be prepaid in accordance with this Section; and
provided, further, that so long as no Event of Default exists and upon Agent’s
discretion during an Activation Period, Borrowers shall not be required to
prepay any portion of Sale Proceeds on account of any LIBOR Loan on any day that
is not the last day of the applicable Interest Period if such prepayment would
trigger payment of any amount under Section 2.9 so long as such portion of Sale
Proceeds is deposited into a segregated Deposit Account of Borrowers maintained
with Bank until such time as such prepayment would not trigger payment of any
amount under Section 2.9.  Any sale or casualty of Inventory shall reduce the
Borrowing Base to the extent of the value of the applicable Property.

(ii)

Term Priority Collateral.  Except as provided in Section 9.2.2, if any Borrower
or any of their respective Subsidiaries sells any of the Term Priority
Collateral, or if a casualty occurs with respect to any of the Term Priority
Collateral, Borrower shall, subject to Section 4.3.3, after payment in full of
all outstanding Term Loans or Refinancing Debt in respect thereof, unless
otherwise agreed by Lenders, pay, to Agent for the ratable benefit of Lenders as
and when received by such Borrower or such Subsidiary and as a mandatory
prepayment of the Revolver Loans, as herein provided, a sum equal to the Sale
Proceeds received by such Borrower or such Subsidiary from such sale or
casualty; provided that, so long as no Activation Period is in effect, no
prepayments shall be required hereunder in connection with up to $5,000,000 of
aggregate Sale Proceeds from sales of Term Priority Collateral by any Borrower
or any of their respective Subsidiaries which are reinvested in similar
replacement assets within one hundred eighty (180) days after receipt of such
Sale Proceeds by such Borrower or such Subsidiary; provided further, that any
portion of the Sale Proceeds not actually reinvested within such one hundred
eighty (180) day period shall be prepaid in accordance with this Section; and
provided further, that so long as no Event of Default exists and upon Agent’s
discretion during an Activation Period, Borrowers shall not be required to
prepay any portion of Sale Proceeds on account of any LIBOR Loan on any day that
is not the last day of the applicable Interest Period if such prepayment would
trigger payment of any amount under Section 2.9 so long as such portion of Sale
Proceeds is deposited into a segregated Deposit Account of Borrowers maintained
with Bank until such time as such prepayment would not trigger payment of any
amount under Section 2.9.

4.3.2.  Outstanding Revolving Loan Excess.  Except as provided in Section 1.1.2,
if on any day the aggregate amount of outstanding Revolving Loans and Letter of
Credit Outstandings exceeds the Borrowing Base, Borrowers shall immediately
prepay Revolver Loans and/or Cash Collateralize the outstanding Letters of
Credit, or do a combination of the foregoing, in an amount sufficient to
eliminate such excess.

4.3.3.  Application of Prepayments.  Prepayments made pursuant to Section 4.3
shall be applied to prepay Revolver Loans (without a reduction of the
Commitments)





26







--------------------------------------------------------------------------------







and shall be applied first to Base Rate Loans and then to LIBOR Loans in direct
order of maturity.

4.4.

Payment of Other Obligations.  The balance of the Obligations requiring the
payment of money, including the Letter of Credit Outstandings and Extraordinary
Expenses incurred by Agent or any Lender shall be repaid by Borrowers to Agent
for allocation among Agent and Lenders at the times for payment provided in the
Loan Documents, or, if no date of payment is otherwise specified in the Loan
Documents, on demand.

4.5.

Marshaling; Payments Set Aside.  None of Agent or any Lender shall be under any
obligation to marshal any assets in favor of any Borrower or any other Obligor
or against or in payment of any or all of the Obligations.  To the extent that
Borrowers make a payment or payments to Agent or Lenders or any of such Persons
receives payment from the proceeds of any Collateral or exercises its right of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other Person, then to the extent of any loss by Agent or
Lenders, the Obligations or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment or proceeds had not been made or
received and any such enforcement or setoff had not occurred.  The provisions of
the immediately preceding sentence of this Section 4.5 shall survive Full
Payment of the Obligations.

4.6.

Allocation of Payments and Collections.

4.6.1.  Application.  Payments made by Borrowers hereunder shall be applied (a)
first, as specifically required hereby; (b) second, to Obligations then due and
owing; (b) third, to other Obligations specified by Borrowers; and (c) fourth,
as determined by Agent in its discretion.

4.6.2.  Post-Default Allocation.  Notwithstanding anything in any Loan Document
to the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

(i)

first, to Agent to pay principal and accrued interest on any portion of the
Revolver Loans which Agent may have advanced on behalf of any Lender and for
which Agent has not been reimbursed by such Lender or Borrower;

(ii)

second, to Bank to pay the principal and accrued interest on any portion of the
Settlement Loans outstanding, to be shared with Lenders (other than Defaulting
Lenders) that have acquired a participating interest in such Settlement Loans;

(iii)

third, to the extent that the Letter of Credit Issuer has not received from any
Participating Lender a payment as required by Section 1.3.7 hereof, to the
Letter of Credit Issuer to pay all amounts owing to the Letter of Credit Issuer
pursuant to Section 1.3.7 hereof;





27







--------------------------------------------------------------------------------







(iv)

fourth, to Agent to pay the amount of Extraordinary Expenses and amounts owing
to Agent pursuant to Section 14.10 hereof that have not been reimbursed to Agent
by Borrower or Lenders, together with interest accrued thereon at the rate
applicable to Revolver Loans that are Base Rate Loans;

(v)

fifth, to Agent to pay any Indemnified Amount that has not been paid to Agent by
Obligors or Lenders, together with interest accrued thereon at the rate
applicable to Revolver Loans that are Base Rate Loans;

(vi)

sixth, to Agent to pay any fees due and payable to Agent;

(vii)

seventh, to Lenders (other than Defaulting Lenders) for any Indemnified Amount
that they have paid to Agent and any Extraordinary Expenses that they have
reimbursed to Agent or themselves incurred, to the extent that Lenders have not
been reimbursed by Obligors therefor;

(viii)

eighth, to the Letter of Credit Issuer to pay principal and interest with
respect to Letter of Credit Outstandings (or to the extent any of the Letter of
Credit Outstandings are contingent and an Event of Default then exists,
deposited in the Cash Collateral Account to provide security for the payment of
the Letter of Credit Outstandings), which payment shall be shared with the
Participating Lenders in accordance with Section 1.3.7(iii) hereof;

(ix)

ninth, to Lenders (other than Defaulting Lenders) in payment of the unpaid
principal and accrued interest in respect of the Loans, and to Bank Product
Obligations arising under Hedge Agreements (including Cash Collateralization
thereof) up to the amount of the Bank Product Reserve existing therefor;

(x)

tenth, to all other Bank Product Obligations; and

(xi)

eleventh, to all remaining Obligations.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories.  If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in such category.  Monies and
proceeds obtained from an Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Obligors to preserve the allocations in any applicable
category.  Agent shall have no obligation to calculate the amount of any Bank
Product Obligation and may request a reasonably detailed calculation thereof
from the applicable Bank Product Provider.  If the provider fails to deliver the
calculation within five days following request, Agent may assume the amount is
zero.  The allocations set forth in this Section 4.6 are solely to determine the
rights and priorities of Agent and Secured Parties as among themselves and may
be changed by Agent and Lenders without notice to or the consent or approval of
Borrower or any other Person.  This Section is not for the benefit of or
enforceable by




28







--------------------------------------------------------------------------------







any Obligor, and each Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds subject to this Section 4.6.

4.6.3.  Erroneous Allocation.  Agent shall not be liable for any allocation or
distribution of payments made by it in good faith and, if any such allocation or
distribution is subsequently determined to have been made in error, the sole
recourse of any Lender to whom payment was due but not made shall be to recover
from the other Lenders any payment in excess of the amount to which such other
Lenders are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).

4.7.

Dominion Account.  The ledger balance in the Dominion Accounts shall be
immediately transferred to the Payment Account as of the end of a Business Day
and shall be applied to the Obligations at the beginning of the next Business
Day, during any Activation Period.  If a credit balance results from such
application, it shall not accrue interest in favor of Borrowers and shall be
made available to Borrowers as long as no Default or Event of Default exists.

4.8.

Account Stated.   Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder.  Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder.  Entries made in a loan account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

4.9.

Taxes.

4.9.1.  Payments Free of Taxes; Obligation to Withhold; Tax Payment.  

(i)

All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law.  If Applicable
Law (as determined by Agent in its discretion) requires the deduction or
withholding of any Tax from any such payment by Agent or an Obligor, then Agent
or such Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 4.10.

(ii)

If Agent or any Obligor is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then (i)
Agent shall pay the full amount that it determines is to be withheld or deducted
to the relevant Governmental Authority pursuant to the Code, and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.





29







--------------------------------------------------------------------------------







(iii)

If Agent or any Obligor is required by any Applicable Law other than the Code to
withhold or deduct Taxes from any payment, then (i) Agent or such Obligor, to
the extent required by Applicable Law, shall timely pay the full amount to be
withheld or deducted to the relevant Governmental Authority, and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.

4.9.2.  Payment of Other Taxes.     Without limiting the foregoing, Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at Agent’s option, timely reimburse Agent for payment of, any
Other Taxes.

4.9.3.  Tax Indemnification.

(i)

Each Borrower shall indemnify and hold harmless, on a joint and several basis,
each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each
Borrower shall indemnify and hold harmless Agent against any amount that a
Lender or Letter of Credit Issuer fails for any reason to pay indefeasibly to
Agent as required pursuant to this Section.  Each Borrower shall make payment
within 10 days after demand for any amount or liability payable under this
Section.  A certificate as to the amount of such payment or liability delivered
to Borrowers by a Lender or Letter of Credit Issuer (with a copy to Agent), or
by Agent on its own behalf or on behalf of any Recipient, shall be conclusive
absent manifest error

(ii)

Each Lender and Letter of Credit Issuer shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Letter of Credit Issuer (but only to the extent Borrowers have not
already paid or reimbursed Agent therefor and without limiting Borrowers’
obligation to do so), (ii) Agent and Obligors, as applicable, against any Taxes
attributable to such Lender’s failure to maintain a Participant register as
required hereunder, and (iii) Agent and Obligors, as applicable, against any
Excluded Taxes attributable to such Lender or Letter of Credit Issuer, in each
case, that are payable or paid by Agent or an Obligor in connection with any
Obligations, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  Each Lender and Letter of
Credit Issuer shall make payment within 10 days after demand for any amount or
liability payable under this Section.  A certificate as to the amount of such
payment or liability delivered to any Lender or Letter of Credit Issuer by Agent
shall be conclusive absent manifest error

4.9.4.  Evidence of Payments.     If Agent or an Obligor pays any Taxes pursuant
to this Section, then upon request, Agent shall deliver to SRC or SRC shall
deliver to Agent, respectively, a copy of a receipt issued by the appropriate
Governmental Authority





30







--------------------------------------------------------------------------------







evidencing the payment, a copy of any return required by Applicable Law to
report the payment, or other evidence of payment reasonably satisfactory to
Agent or SRC, as applicable.

4.9.5.  Treatment of Certain Refunds.  Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Letter of Credit Issuer, nor have any obligation to pay to any
Lender or Letter of Credit Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of a Lender or Letter of Credit Issuer.  If a
Recipient determines in its discretion that it has received a refund of any
Taxes as to which it has been indemnified by Borrowers or with respect to which
a Borrower has paid additional amounts pursuant to this Section, it shall pay
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such Recipient, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that Borrowers agree, upon request by the Recipient, to repay the
amount paid over to Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient if the
Recipient is required to repay such refund to the Governmental Authority.
 Notwithstanding anything herein to the contrary, no Recipient shall be required
to pay any amount to Borrowers if such payment would place the Recipient in a
less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  In no event shall Agent
or any Recipient be required to make its tax returns (or any other information
relating to its taxes that it deems confidential) available to any Obligor or
other Person

Each party’s obligations under Sections 4.9 and 4.10 shall survive the
resignation or replacement of Agent or any assignment of rights by or
replacement of a Lender or Letter of Credit Issuer, the termination of the
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations

4.10.

Lender Tax Information.  

4.10.1.  Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
4.10.2(a), (b) and (d)) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.

4.10.2.  Documentation.  Without limiting the foregoing, if any Borrower is a
U.S. Person,





31







--------------------------------------------------------------------------------







(i)

Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrowers or Agent), executed
originals of IRS Form W-0, certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(ii)

Any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to Borrowers and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
hereunder (and from time to time thereafter upon reasonable request of Borrowers
or Agent), whichever of the following is applicable:

(a)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party, (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty, and (y) with respect to other payments
under the Loan Documents, IRS Form W-8BEN establishing an exemption from or
reduction of U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(b)

executed originals of IRS Form W-8ECI;

(c)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN; or

(d)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate in form satisfactory to Agent, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

(iii)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to Borrowers and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
hereunder (and from time to time thereafter upon the reasonable request of
Borrowers or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed,





32







--------------------------------------------------------------------------------







together with such supplementary documentation as may be prescribed by
Applicable Law to permit Borrowers or Agent to determine the withholding or
deduction required to be made; and

(iv)

if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent at the time(s) prescribed by law and otherwise as reasonably requested by
Borrowers or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (iv),
“FATCA” shall include any amendments made to FATCA after the date hereof.

4.10.3.  Redelivery of Documentation.  If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.

4.11.

Nature and Extent of Each Borrower’s Liability.

4.11.1.  Joint and Several Liability.  Each Borrower shall be liable for, on a
joint and several basis, and hereby guarantees the timely payment by all other
Borrowers of, all of the Loans and other Obligations (except its Excluded Swap
Obligations), regardless of which Borrower actually may have received the
proceeds of any Loans or other extensions of credit hereunder or the amount of
such Loans received or the manner in which Agent or any Lender accounts for such
Loans or other extensions of credit on its books and records, it being
acknowledged and agreed that Loans to any Borrower inure to the mutual benefit
of all Borrowers and that Agent and Lenders are relying on the joint and several
liability of Borrowers in extending the Loans and other financial accommodations
hereunder.  Each Borrower hereby unconditionally and irrevocably agrees that
upon default in the payment when due (whether at stated maturity, by
acceleration or otherwise) of any principal of, or interest owed on, any of the
Loans or other Obligations, such Borrower shall forthwith pay the same, without
notice or demand.

4.11.2.  Unconditional Nature of Liability.  Each Borrower’s joint and several
liability hereunder with respect to, and guaranty of,  the Loans and other
Obligations shall, to the fullest extent permitted by Applicable Law, be
unconditional irrespective of (i) the validity, enforceability, avoidance or
subordination of any of the Obligations or of any promissory note or other
document evidencing all or any part of the Obligations, (ii) the absence of any
attempt to collect any of the Obligations from any other Obligor or any
Collateral or other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by Agent or any Lender with respect to any provision of any
instrument evidencing or securing the payment of any of the Obligations, or any





33







--------------------------------------------------------------------------------







other agreement now or hereafter executed by any other Borrower and delivered to
Agent or any Lender, (iv) the failure by Agent to take any steps to perfect or
maintain the perfected status of its security interest in or Lien upon, or to
preserve its rights to, any of the Collateral or other security for the payment
or performance of any of the Obligations or Agent’s release of any Collateral or
of its Liens upon any Collateral, (v) Agent’s or Lenders’ election, in any
proceeding instituted under the Bankruptcy Code, for the application of Section
1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a security
interest by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code, (vii) the release or compromise, in whole or in part, of the
liability of any Obligor for the payment of any of the Obligations, (viii) any
amendment or modification of any of the Loan Documents or waiver of any Default
or Event of Default thereunder, (ix) any increase in the amount of the
Obligations beyond any limits imposed herein or in the amount of any interest,
fees or other charges payable in connection therewith, or any decrease in the
same, (x) the disallowance of all or any portion of Agent’s or any Lender’s
claims for the repayment of any of the Obligations under Section 502 of the
Bankruptcy Code, or (xi) any other circumstance that might constitute a legal or
equitable discharge or defense of any Borrower; provided, however, nothing
contained in the foregoing shall limit Borrowers’ right to institute an action
for any alleged breach by Agent or any Lender of any of its obligations
hereunder.  Under no circumstances shall Borrower be construed to have waived
defenses based upon payment, willful misconduct, gross negligence or general
principles of equity and fairness. After the occurrence and during the
continuance of any Event of Default, Agent may proceed directly and at once,
without notice to any Obligor, against any or all of Obligors to collect and
recover all or any part of the Obligations, without first proceeding against any
other Obligor or against any Collateral or other security for the payment or
performance of any of the Obligations, and each Borrower waives any provision
that might otherwise require Agent under Applicable Law to pursue or exhaust its
remedies against any Collateral or Obligor before pursuing another Obligor.
 Each Borrower consents and agrees that Agent shall be under no obligation to
marshal any assets in favor of any Obligor or against or in payment of any or
all of the Obligations.

4.11.3.  Partial Release of Liability for Obligations.  No payment or payments
made by an Obligor or received or collected by Agent from a Borrower or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Borrower for the balance of Obligations
remaining due under this Agreement, and each Borrower shall remain jointly and
severally liable for the payment and performance of all Loans and other
Obligations until the Obligations are paid in full and this Agreement is
terminated.

4.11.4.  Contribution.  If there are more than one Borrower, each Borrower is
unconditionally obligated to repay the Obligations as a joint and several
obligor under this Agreement.  If, as of any date, the aggregate amount of
payments made by a Borrower on account of the Obligations and proceeds of such
Borrower’s Collateral that are applied to the Obligations exceeds the aggregate
amount of Loan proceeds actually used by such Borrower in its business (such
excess amount being referred to as an “Accommodation Payment”), then, unless
Agent agrees otherwise, each of the other Borrowers (each such Borrower being
referred to as a “Contributing Borrower”) shall be obligated to make
contribution to such Borrower (the “Paying Borrower”) in an amount equal to (A)
the product derived by multiplying the sum of





34







--------------------------------------------------------------------------------







each Accommodation Payment of each Borrower by the Allocable Percentage of the
Borrower from whom contribution is sought less (B) the amount, if any, of the
then outstanding Accommodation Payment of such Contributing Borrower (such last
mentioned amount which is to be subtracted from the aforesaid product to be
increased by any amounts theretofore paid by such Contributing Borrower by way
of contribution hereunder, and to be decreased by any amounts theretofore
received by such Contributing Borrower by way of contribution hereunder);
provided, however, that a Paying Borrower’s recovery of contribution hereunder
from the other Borrowers shall be limited to that amount paid by the Paying
Borrower in excess of its Allocable Percentage of all Accommodation Payments
then outstanding of all Borrowers.  As used herein, the term “Allocable
Percentage” shall mean, on any date of determination thereof, a fraction the
denominator of which shall be equal to the number of Borrowers who are parties
to this Agreement on such date and the numerator of which shall be 1; provided,
however, that such percentages shall be modified in the event that contribution
from a Borrower is not possible by reason of insolvency, bankruptcy or otherwise
by reducing  such Borrower’s Allocable Percentage equitably and by adjusting the
Allocable Percentage of the other Borrowers proportionately so that the
Allocable Percentages of all Borrowers at all times equals 100%.  Agent and
Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement of such Loans
and Letters of Credit to such Borrower.

4.11.5.  Qualified ECP.  Each Obligor that is a Qualified ECP when its guaranty
of or grant of Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide funds or other support to each Specified Obligor with respect to such
Swap Obligation as may be needed by such Specified Obligor from time to time to
honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 4.11.5 voidable under any applicable
fraudulent transfer or conveyance act).  The obligations and undertakings of
each Qualified ECP under this Section shall remain in full force and effect
until Full Payment of all Obligations.  Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

4.11.6.  Subordination.  Each Borrower hereby subordinates any claims, including
any right of payment, subrogation, contribution and indemnity, that it may have
from or against any other Obligor, and any successor or assign of any other
Obligor, including any trustee, receiver or debtor-in-possession, howsoever
arising, due or owing or whether heretofore, now or hereafter existing, to the
Full Payment of the Obligations.

SECTION 5.  ORIGINAL TERM AND TERMINATION OF COMMITMENTS

5.1.

Original Term of Commitments.  Subject to each Lender’s right to cease making
Loans and other extensions of credit to Borrowers when any Default or Event of
Default exists or upon termination of the Commitments as provided in Section 5.2
hereof, the Commitments shall be in effect for a period of 5 years from the date
hereof, through the close of business on August 1, 2018 (the “Original Term”);
provided that if the First Lien Term Loans





35







--------------------------------------------------------------------------------







shall have not been repaid, refinanced, or defeased in full or, in the
reasonable determination of Agent, adequately reserved for or cash
collateralized on or prior to the 120th day immediately preceding the maturity
date thereof, then the Original Term shall end on the 120th day immediately
preceding the earliest maturing and outstanding of the First Lien Term Loans;
provided further that, with respect to any Refinancing Debt of the First Lien
Term Loans, such Refinancing Debt shall have a maturity date on or after
December 1, 2018.

5.2.

Termination.

5.2.1.  Termination by Borrowers.  Upon at least 30 days prior written notice to
Agent, any Borrower may, at its option, terminate the Commitments; provided,
however, no such termination by any Borrower shall be effective until Borrowers
have satisfied all of those Obligations able to be satisfied through payment and
executed in favor of and delivered to Borrowers, Agent and Lenders a mutual
general release of all Claims that any of them may have against any other, and
Borrowers have executed a written reaffirmation of Borrowers’ contractual
liability for those Obligations which survive termination of this Agreement and
the Commitments.  Any notice of termination given by Borrowers shall be
irrevocable unless Agent otherwise agrees in writing.  Borrowers may elect to
terminate the Commitments in their entirety only; provided that nothing
contained herein shall affect Borrowers’ right to reduce the Commitments as
provided in Section 1.1.5 of this Agreement.  No section of this Agreement, Type
of Loan available hereunder or Commitment may be terminated by Borrowers singly.

5.2.2.  Effect of Termination.  On the effective date of termination of the
Commitments by Agent or by Borrowers, all of the Obligations shall be
immediately due and payable, and any Lender may terminate its and its
Affiliates’ Bank Products (including, only with the consent of Agent, any Cash
Management Services).  All undertakings, agreements, covenants, warranties and
representations of each Borrower contained in the Loan Documents shall survive
any such termination and Agent shall retain its Liens in the Collateral and all
of its rights and remedies under the Loan Documents notwithstanding such
termination until Full Payment of the Obligations.  Agent shall not be required
to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case satisfactory to it, protecting Agent and Lenders from
the dishonor or return of any Payment Items previously applied to the
Obligations.  The provisions of Sections 1.3, 2.1, 2.4, 2.7, 2.8, 2.9, 4.5, 4.9,
4.10, 12, 14.2 and this Section 5.2.2 and all obligations of Borrowers to
indemnify Agent or any Lender pursuant to this Agreement or any of the other
Loan Documents shall in all events survive Full Payment of the Obligations.

SECTION 6.  COLLATERAL SECURITY

6.1.

Grant of Security Interest.  To secure the prompt payment and performance of all
of the Obligations, each Obligor has granted pursuant to the Security and Pledge
Agreement to Agent, for the benefit of itself as Agent and for the Pro Rata
benefit of Lenders and the other Secured Parties, a continuing security interest
in and Lien upon the Property of such Borrower as set forth in the Security and
Pledge Agreement.





36







--------------------------------------------------------------------------------







6.2.

Activation Period; Cash Collateral.  

6.2.1.  Activation Period.  During an Activation Period, each Borrower hereby
authorizes and directs each bank or other depository to deliver to Agent, upon
request, all balances in any Deposit Account, except Excluded Deposit Accounts,
maintained by such Borrower, without inquiry into the authority or right of
Agent to make such request.

6.2.2.  Cash Collateral.  Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Borrower, and shall
have no responsibility for any investment or loss.  Each Borrower hereby grants
to Agent, for the benefit of the Lenders and the other Secured Parties, as
security for the Obligations, a security interest in all Cash Collateral held
from time to time and all proceeds thereof, as security for the Obligations,
whether such Cash Collateral is held in a Cash Collateral Account or elsewhere.
 Agent may apply Cash Collateral to the payment of any Obligations, in such
order as Agent may elect, as they become due and payable.  Each Cash Collateral
Account and all Cash Collateral shall be under the sole dominion and control of
Agent.  No Borrower or other Person claiming through or on behalf of any
Borrower shall have any right to any Cash Collateral, until full payment of all
Obligations.

6.3.

Lien on Real Estate.   The Obligations shall also be secured by (x) all
Mortgages delivered as of the Closing Date upon all owned Real Estate owned by
the Obligors as of the Closing Date that secures the Term Loans, and (y) after
the Closing Date, all other owned Real Estate as may be acquired by any Obligor
(i) except to the extent set forth in clause (ii) below, only to the extent the
fair market value (or the tax assessed value if reasonably acceptable to the
Agent) of such property exceeds $1,000,000, and (ii) in the event that as of the
end of any Fiscal Quarter, SRC has Liquidity below $15,000,000 for such Fiscal
Quarter, the Obligors will, upon written request from Agent, in respect of any
owned real property with a fair market value (or the tax assessed value if
reasonably acceptable to the Agent) in excess $250,000, deliver to the Agent
counterparts of a Mortgage, duly executed and delivered by the applicable
Obligor.  The Mortgages shall be duly recorded, at Obligors’ expense, in each
office where such recording is required to constitute a fully perfected Lien on
the Real Estate covered thereby, and accompanied by (within 60 days after
written request of Agent therefor):

(i)

evidence of the completion (or satisfactory arrangements for the completion) of
all recordings and filings of each Mortgage as may be necessary or desirable to
create a valid, perfected Lien against the properties purported to be covered
thereby;

(ii)

mortgagee’s title insurance policies in favor of the Agent for the benefit of
the Secured Parties in amounts and in form and substance as shall be customary
for similar properties, with respect to the real and, if any, other property
purported to be covered by each Mortgage, insuring that title to such property
is marketable and that the interests created by each Mortgage constitute valid
Liens thereon free and clear of all defects and encumbrances (other than Liens
in favor of the Term Loan Agent pursuant to the Term Loan Documents);





37







--------------------------------------------------------------------------------







(iii)

opinions addressed to the Agent and all Lenders from local real estate counsel
to the Obligors in the jurisdictions where such real estate is located;

(iv)

a life-of-loan flood hazard determination and, if the Real Estate is located in
a special flood hazard area, an acknowledged notice to borrower and flood
insurance by an insurer acceptable to Agent and

(v)

a certificate of an authorized officer of SRC certifying as to compliance with
this Section 6.3.

Notwithstanding anything above to the contrary, so long as the Term Loans are
outstanding, no Loan Party shall be required to grant a Mortgage on any Real
Estate, whether such Real Estate is now owned or acquired in the future, unless
a mortgage, deed of trust or deed is granted and executed on such Real Estate to
secure the Term Loans.

6.4.

Lien Perfection; Further Assurances.  All Liens granted to Agent under the Loan
Documents are for the benefit of Secured Parties.  Promptly after Agent’s
request therefor, Borrowers shall execute or cause to be executed and deliver to
Agent such instruments, assignments, title certificates or other documents as
are necessary under the UCC or other Applicable Law to perfect (or continue the
perfection of) Agent’s Lien upon the Collateral, and shall take such other
action as may be reasonably requested by Agent to give effect to or carry out
the intent and purposes of this Agreement.  Unless prohibited by Applicable Law,
each Borrower hereby authorizes Agent to execute and file any such financing
statement on such Borrower’s behalf.  The parties agree that a carbon,
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement and may be filed in any appropriate office in lieu thereof.
 Each Borrower authorizes Agent to file any financing statement that describes
the Collateral as “all assets” or “all personal property” of such Borrower, or
words to similar effect, and ratifies any action taken by Agent before the
Closing Date to effect or perfect its Lien on any Collateral.

6.5.

Limitations.  The Lien on Collateral granted under the Security Documents is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrowers relating to any Collateral.
 In no event shall the grant of any Lien under any Loan Document secure an
Excluded Swap Obligation of the granting Obligor

SECTION 7.  COLLATERAL ADMINISTRATION

7.1.

General Provisions.  

7.1.1.  Location of Inventory. As of the date hereof, all Inventory (other than
Inventory in transit) is kept by Borrowers at one or more of the business
locations of Borrowers (including owned, leased and other third-party locations
of Borrowers) set forth in Schedule 7.1.1 hereto.  Within 45 days after the end
of each Fiscal Quarter, Borrowers shall provide Agent with an updated Schedule
7.1.1 setting forth the locations of Inventory (other than Inventory in transit)
as of the last day of each such Fiscal Quarter.





38







--------------------------------------------------------------------------------







7.1.2.  Insurance of Collateral; Condemnation Proceeds.

(i)

Each Borrower shall maintain and pay for insurance upon all Collateral, wherever
located, covering casualty, hazard, public liability, theft, malicious mischief
and the other risks covered under the policies listed in Schedule 7.1.2, in the
amounts and with the insurance companies listed in Schedule 7.1.2 (which
describes all insurance of Borrowers in effect on the date hereof with respect
to Collateral).  Borrowers have the right to substitute valid and enforceable
policies issued by any Approved Insurer so long as such policies insure the same
risks and are in the same amounts or such other amounts reasonably determined by
Borrower and consistent with past practices and in accordance with industry
standards for companies in the same or similar industry and of the size and
owning Properties comparable to Borrowers.  Subject to the ABL/Term Loan
Intercreditor Agreement, all proceeds payable under each such policy shall be
applied to reduce the Obligations, whether such proceeds are payable to
Borrowers or to Agent, for application to the Obligations.  Borrowers shall
deliver copies of such policies to Agent.  Each policy insuring the Collateral
(except fidelity coverage against theft and malicious mischief) will (a) include
a loss payee endorsement satisfactory to Agent, naming Agent as loss payee and
(b) additional insured as appropriate.  Each such policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
30 days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever (except that in the case of cancellation for
non-payment of the premium, the insurer shall give 10 days’ prior written notice
to Agent) and a clause specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Borrower or the owner of
the property in which the Collateral is stored or by the occupation of the
premises for purposes more hazardous than are permitted by said policy.  If any
Borrower fails to provide and pay for such insurance, Agent may, at its option,
but shall not be required to, procure the same and charge each Borrower
therefor.  Each Borrower agrees to deliver to Agent, promptly as rendered, true
copies of all claims and reports relating to claims submitted to insurance
companies issuing policies insuring the Collateral.  For so long as no Event of
Default exists, each Borrower shall have the right to settle, adjust and
compromise any claim with respect to any insurance maintained by each Borrower
with respect to the Collateral provided that all proceeds thereof are applied in
the manner specified in this Agreement, and Agent agrees promptly to provide any
necessary endorsement to any checks or drafts issued in payment of any such
claim.  At any time that an Event of Default exists, only Agent shall be
authorized to settle, adjust and compromise such claims.  Agent shall have all
rights and remedies with respect to such policies of insurance on the Collateral
as are provided for in this Agreement and the other Loan Documents, and
consistent with the applicable insurance policies.

(ii)

Subject to the ABL/Term Loan Intercreditor Agreement, any proceeds of insurance
referred to in this Section 7.1.2 shall be paid to Agent and shall be applied
first to the payment of the Revolver Loans and then to any other Obligations
outstanding.

(iii)

If requested by Borrowers in writing within 15 days after Agent’s receipt of any
insurance proceeds or condemnation awards relating to any loss or destruction of
Equipment or Real Estate, Borrowers may use such proceeds or awards to repair or





39







--------------------------------------------------------------------------------







replace such Equipment or Real Estate (and until so used, the proceeds shall be
held by Agent as Cash Collateral) as long as (a) no Default or Event of Default
exists; (b) such repair or replacement is promptly undertaken and concluded, in
accordance with plans satisfactory to Agent; (c) replacement buildings are of
comparable size, quality and utility to the destroyed buildings; (d) the
repaired or replaced Property is free of Liens, other than Permitted Liens that
are not Purchase Money Liens; and (e) Borrowers comply with disbursement
procedures for such repair or replacement as Agent may reasonably require.

7.1.3.  Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes imposed under any Applicable Law on any of the Collateral or in respect of
the sale thereof, and all other payments required to be made by Agent to any
Person to realize upon any Collateral shall be borne and paid by Borrowers.
 Agent shall not be liable or responsible in any way for the safekeeping of any
of the Collateral or for any loss or damage thereto (except for reasonable care
in the custody thereof while any Collateral is in Agent’s actual possession) or
for any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency, or other Person whomsoever, but the
same shall be at Borrowers’ sole risk.

7.1.4.  Defense of Title to Collateral.  Each Borrower shall at all times defend
its title to the Collateral and Agent’s Liens therein against all Persons and
all claims and demands whatsoever other than Permitted Liens.

7.2.

Administration of Accounts.

7.2.1.  Records and Schedules of Accounts.  Each Borrower shall keep accurate
and complete records of its Accounts and all payments and collections thereon
and shall submit to Agent on such periodic basis as Agent shall request a “Sales
and Collections Report” for the preceding period, in the form attached as
Exhibit N.  Borrowers shall also provide to Agent on or before the 15th day of
each Fiscal Month a detailed aged trial balance of all Accounts existing as of
the last day of the preceding Fiscal Month, specifying the names, face value and
dates of invoices for each Account Debtor obligated on an Account so listed
(“Schedule of Accounts”), and, upon Agent’s request therefor, copies of proof of
delivery and a copy of all documents, including repayment histories and present
status reports relating to the Accounts so scheduled and such other matters and
information relating to the status of then existing Accounts as Agent shall
reasonably request.  In addition, if Accounts in an aggregate face amount in
excess of $4,000,000 (unless an Activation Period has occurred and is
continuing, in which case such aggregate face amount shall be $2,000,000) cease
to be Eligible Accounts in whole or in part on account of discounts, disputes,
returns, Insolvency Proceedings or Liens, Borrowers shall notify Agent of such
occurrence promptly (and in any event within 2 Business Days) after Borrowers’
Knowledge of such occurrence and the Borrowing Base shall thereupon be adjusted
to reflect such occurrence and at Borrowers’ option, Borrowers may submit an
updated Borrowing Base Certificate reflecting such adjustments.  Upon the
reasonable request of Agent, each Borrower shall deliver to Agent copies of
invoices or invoice registers related to all of its Accounts.

7.2.2.  Discounts, Disputes and Returns.  If any Borrower grants any discounts,
allowances or credits that are not shown on the face of the invoice for the
Account





40







--------------------------------------------------------------------------------







involved, Borrowers shall report such discounts, allowances or credits, as the
case may be, to Agent as part of the next required Schedule of Accounts and if
reasonably requested by Agent, explaining in detail the reason for the dispute
or return, all claims related thereto and the amount in controversy.  Upon and
during the continuance of an Event of Default, Agent shall have the right to
settle or adjust all disputes and claims directly with the Account Debtor and to
compromise the amount or extend the time for payment of any Accounts comprising
a part of the Collateral upon such terms and conditions as Agent may deem
advisable in its reasonable credit judgment, and to charge the deficiencies,
costs and expenses thereof, including attorneys’ fees, to Borrowers.

7.2.3.  Taxes.  If an Account of any Borrower includes a charge for any Taxes
payable to any governmental taxing authority, Agent is authorized, in its sole
discretion if such Borrower has failed to do so, to pay the amount thereof to
the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due by any or all Borrowers.

7.2.4.  Account Verification.  Whether or not a Default or an Event of Default
exists, Agent shall have the right at any time, at reasonable intervals, to
verify the validity, amount or status of any Accounts of any Borrower by mail,
telephone, or other written communication.  Subject to Agent’s rights under
Section 7.2.6, all such communications shall be conducted in the name of
Borrower or any other entity designated by Agent (but not in the name of Agent,
any Lender or any other bank or lending institution).  So long as no Default or
Event of Default exists, verifications of Accounts shall be conducted at the
sole cost and expense of Agent and Lenders.  Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude any such
verification process.

7.2.5.  Deposit Accounts and Securities Accounts.  

(i)

Borrowers shall maintain at all times Dominion Accounts pursuant to lockbox or
other arrangements acceptable to Agent and, in the case of any such Dominion
Account and lockbox arrangement, with such bank as may be selected by Borrowers
and be acceptable to Agent.  Borrowers shall obtain a deposit account control
agreement (in form and substance satisfactory to Agent) from each lockbox
servicer and Dominion Account bank that maintains a Deposit Account of each
Borrower, establishing Agent’s control over and Lien in the lockbox and any such
Dominion Account, which may be exercised by Agent during any Activation Period,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges.  During an Activation Period, all funds in
each Dominion Account shall be immediately transferred to the Payment Account
and shall be applied to the Obligations at the beginning of the next Business
Day in accordance with Section 4.7.  Agent and Lenders assume no responsibility
to Borrowers for any lockbox arrangement or Dominion Account, including any
claim of accord and satisfaction or release with respect to any Payment Items
accepted by any bank.  Borrowers shall request in writing and otherwise take
commercially reasonable steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account).  If a Borrower or any Subsidiary
receives Cash or Payment Items





41







--------------------------------------------------------------------------------







with respect to any ABL Priority Collateral or, subject to the terms of the
ABL/Term Loan Intercreditor Agreement, any other Collateral, it shall hold same
in trust for Agent and promptly (not later than the next Business Day) deposit
same into a Dominion Account.  For avoidance of doubt, no Dominion Account shall
constitute an Excluded Deposit Account.

(ii)

Borrowers shall obtain a securities account control agreement (in form and
substance satisfactory to Agent) from each securities intermediary that
maintains a securities account of each Borrower, establishing Agent’s control
over and Lien in the securities account, requiring acknowledgement that the
securities intermediary has custody, control or possession of such securities
account on behalf of Agent, that it will comply with entitlement orders
originated by Agent with respect to such securities account, and has such other
terms and conditions as Agent may reasonably require.  

7.2.6.  Collection of Accounts and Proceeds of Collateral.  To expedite
collection, Borrowers shall endeavor in the first instance to make collection of
Borrowers’ Accounts.  All Payment Items received by any Borrower in respect of
its Accounts, together with the proceeds of any other Collateral, shall be held
by such Borrower as trustee of an express trust for Agent’s benefit and such
Borrower shall immediately deposit same in kind in a Dominion Account.  Agent
retains the right at all times during the continuance of a Default or an Event
of Default to notify Account Debtors of each Borrower that Accounts have been
assigned to Agent and to collect Accounts directly in its own name and to charge
to Borrowers the collection costs and expenses, incurred by Agent or Lenders,
including reasonable attorneys’ fees.

7.3.

Administration of Inventory.

7.3.1.  Records and Reports of Inventory.  Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form and detail satisfactory to Agent, on such periodic basis as Agent may
request.  Each Borrower shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by Agent when an Event
of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Agent a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Agent may request.  Agent may participate in and observe each
physical count.

7.3.2.  Returns of Inventory.  No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(i) such return is in the Ordinary Course of Business; (ii) no Default, Event of
Default or Out of Formula Condition exists or would result therefrom; (iii)
Agent is promptly notified if the aggregate Value of all Inventory returned in
any month exceeds $1,500,000; and (iv) any payment received by a Borrower for a
return is promptly remitted to Agent for application to the Obligations.

7.3.3.  Acquisition, Sale and Maintenance.  Borrower shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA.  No Borrower shall sell any Inventory on approval or any
other basis under which the customer may return or require a Borrower to
repurchase such Inventory, except pursuant to a





42







--------------------------------------------------------------------------------







consignment arrangement so long as the amount of Inventory sold on consignment
does not exceed $5,000,000 in the aggregate at any time.  Borrowers shall use,
store and maintain all Inventory with reasonable care and caution, in accordance
with applicable standards of any insurance and in conformity with all Applicable
Law, and shall make current rent payments (within applicable grace periods
provided for in leases) at all locations where any Collateral is located.

7.4.

[Reserved].

7.5.

[Reserved].  

7.6.

Borrowing Base Certificates.  On or before the fifteenth (15th) day of each
Fiscal Month after the Closing Date, Borrowers shall deliver to Agent a
Borrowing Base Certificate prepared as of the last day of the prior Fiscal Month
in the form attached as Exhibit O; provided, however, during an Activation
Period, Borrowers shall deliver to Agent a Borrowing Base Certificate by
Wednesday of each week, prepared as of the closing of business of the last
Business Day of the previous week or at such other times as Agent may request.
 All calculations of Availability in connection with any Borrowing Base
Certificate shall originally be made by Borrowers and certified to Agent by SRC,
to its knowledge, provided that Agent shall have the right to review and adjust,
in the exercise of its reasonable credit judgment, any such calculation (i) to
reflect its reasonable estimate of declines in value of any of the Eligible
Accounts and Eligible Inventory described therein and (ii) to the extent that
such calculation is not in accordance with this Agreement or does not accurately
reflect the amount of the Availability Reserve; and provided further, errors in
the Borrowing Base Certificate (whether or not known to the certifying officers)
shall be promptly corrected as provided in Section 7.2.1.

SECTION 8.  REPRESENTATIONS AND WARRANTIES

8.1.

General Representations and Warranties.  To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, each Borrower
warrants and represents to Agent and Lenders that:

8.1.1.  Organization and Qualification.  Each Borrower and each of its
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.  Each Borrower and each
of its Subsidiaries is duly qualified and is authorized to do business and is in
good standing as a foreign corporation in each state or jurisdiction listed on
Schedule 8.1.1 hereto and in all other states and jurisdictions in which the
failure of any such Borrower or any of such Subsidiaries to be so qualified
would have a Material Adverse Effect.

8.1.2.  Power and Authority.  Each Borrower and each of its Subsidiaries is duly
authorized and empowered to enter into, execute, deliver and perform this
Agreement, each of the other Loan Documents and each of the Workflow Acquisition
Related Documents to which it is a party.  The execution, delivery and
performance of this Agreement, each of the other Loan Documents and each of the
Workflow Acquisition Related Documents have been duly authorized by all
necessary action and do not and will not (i) require any consent or approval of
any of the holders of the Equity Interests of any Borrower or any of its
Subsidiaries;





43







--------------------------------------------------------------------------------







(ii) contravene the Organization Documents of any Borrower or any of its
Subsidiaries; (iii) violate, or cause any Borrower or any of its Subsidiaries to
be in default under, any provision of any Applicable Law, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to
such Borrower or any such Subsidiary; (iv) result in a breach of or constitute a
default under (a) any indenture or loan or credit agreement or (b) any other
agreement, lease or instrument to which any Borrower or any of its Subsidiaries
is a party or by which it or its Properties may be bound or affected the
consequence of which would constitute a Material Adverse Effect; or (v) result
in, or require, the creation or imposition of any Lien (other than Permitted
Liens) upon or with respect to any of the Properties now owned or hereafter
acquired by any Borrower or any of its Subsidiaries.

8.1.3.  Legally Enforceable Agreement.  This Agreement is, and each of the other
Loan Documents when delivered under this Agreement will be, a legal, valid and
binding obligation of each Borrower and each of its Subsidiaries signatories
thereto enforceable against them in accordance with the respective terms of such
Loan Documents, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general application and principles of equity affecting the enforcement of
creditors’ rights.

8.1.4.  Capital Structure.  As of the date hereof, Schedule 8.1.4 hereto states
(i) the correct name of each Subsidiary, its jurisdiction of incorporation and
the percentage of its Equity Interests having Voting Powers owned by each
Person, (ii) the name of each corporate Affiliate of each Borrower and the
nature of the affiliation and (iii) the number of authorized and issued Equity
Interests (and treasury shares) of each Borrower and each of its Subsidiaries as
of the close of Borrowers’ most recently ended Fiscal Month.  As of the date
hereof, each Borrower has good title to all of the shares it purports to own of
the Equity Interests of each of its Subsidiaries, free and clear in each case of
any Lien other than Permitted Liens.  As of the date hereof: (x) all such Equity
Interests have been duly issued and are fully paid and non-assessable; and (y)
since the date of the financial statements of Borrowers referred to in Section
8.1.9 hereof, no Borrower has made, or obligated itself to make, any
Distribution except as shown in Schedule 8.1.4.  Except as shown in Schedule
8.1.4, neither Borrower nor any Subsidiary holds, and no shares of the capital
stock of any Borrower or any Subsidiary are subject to, outstanding options to
purchase, or any rights or warrants to subscribe for, or any commitments or
agreements to issue or sell, or any Equity Interests or obligations convertible
into, or any powers of attorney relating to such Equity Interests.    

8.1.5.  Corporate Names.  During the 5-year period preceding the date of this
Agreement: (i) no Borrower nor any of its Subsidiaries has been known as or used
any corporate, fictitious or trade names except those listed on Schedule 8.1.5
hereto; and (ii) except as set forth on Schedule 8.1.5, no Borrower nor any of
its Subsidiaries has been the surviving corporation of a merger or consolidation
or acquired all or substantially all of the assets of any Person.

8.1.6.  Business Locations; Agent for Process.  Schedule 8.1.6 contains a true
and complete list of the following information, as of the date hereof: (i) the
chief executive office of each Borrower and each of its Subsidiaries including
any other executive offices of Borrower and each of its Subsidiaries during the
5-year period preceding the date of this





44







--------------------------------------------------------------------------------







Agreement, and (ii) the agent for service of process of Borrower and each of its
Subsidiaries in their respective states of organization.  All of the plant
facilities and warehouses of Borrower and its Subsidiaries effective as of the
date hereof are listed on Schedule 7.1.1.

8.1.7.  Title to Properties; Priority of Liens.  As of the date hereof, each
Borrower and each of its Subsidiaries has good and marketable title to and fee
simple ownership of, or valid and subsisting leasehold interests in, all of its
real Property, and good title to all of its personal Property (other than the
Collateral), including all Property reflected in the financial statements
referred to in Section 8.1.9 or delivered pursuant to Section 9.1.3.  Each
Borrower has good title to all Collateral in each case free and clear of all
Liens except Permitted Liens.  Each Borrower has paid or discharged all lawful
claims which, if unpaid, might become a Lien against any Collateral of such
Borrower that is not a Permitted Lien.  The Liens granted to Agent pursuant to
this Agreement and the other Security Documents are first priority Liens in and
upon the ABL Priority Collateral and, in the case of Term Priority Collateral,
the priority set forth in the ABL/Term Loan Intercreditor Agreement, subject, in
each case, only to those Permitted Liens which are expressly permitted by the
terms of this Agreement to have priority over the Liens of Agent.

8.1.8.  Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by a Borrower with respect
to any Account as of the date of the most current Borrowing Base Certificate and
Schedule of Accounts submitted pursuant to Section 7.2.1.  Unless otherwise
specifically stated in the Borrowing Base Certificate or Schedule of Accounts,
Borrowers make each of the following warranties to Borrowers’ Knowledge (subject
to the limitation in the last paragraph of this Section 8.1.8) as of the date of
each Borrowing Base Certificate and Schedule of Accounts with respect to each
Account included in the computation of the Borrowing Base:

(i)

It is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;

(ii)

It arises out of a completed, bona fide sale and delivery of goods (or
appropriate agreement respecting storage entered into in the Ordinary Course of
Business) or rendition of services by a Borrower in the Ordinary Course of its
Business and substantially in accordance with the terms and conditions of all
purchase orders, contracts or other documents relating thereto and forming a
part of the contract between a Borrower and the Account Debtor;

(iii)

It is for a sum certain maturing as stated in the invoice covering such sale or
rendition of services, a copy of which has been furnished or is available to
Agent on request;

(iv)

Such Account, and Agent’s security interest therein, is not subject to any
claims for offset (except claims for offset netted out in the computation of
Eligible Accounts included in the Borrowing Base Certificate), Lien (other than
Permitted Liens), deduction, defense, dispute, counterclaim or any other adverse
condition except conditions in the Ordinary Course of Business or claims where
the amount in controversy





45







--------------------------------------------------------------------------------







is immaterial, and each such Account is absolutely owing to a Borrower and is
not contingent in any respect or for any reason;

(v)

The contract under which such Account arose does not expressly condition or
restrict a Borrower’s right to assign its right to payment thereunder to Agent,
unless such Borrower has obtained the Account Debtor’s consent to such
collateral assignment of rights to payment or complied with any conditions to
such assignment of rights of payment (regardless of whether under the UCC or
other Applicable Law any such restrictions are ineffective to prevent the grant
of a Lien upon such Account in favor of Agent);

(vi)

Such Borrower has not made any agreement with any Account Debtor thereunder for
any extension, compromise, settlement or modification of any such Account or any
deduction therefrom, except discounts or allowances which are granted by a
Borrower for prompt payment or otherwise in the Ordinary Course of Business and
which are reflected in the calculation of the net amount of each respective
invoice related thereto and are reflected in the Schedules of Accounts submitted
to Agent pursuant to  (and to the extent required by) Section 7.2.1 hereof (or
accounted for in the computation of Eligible Accounts included in the Borrowing
Base Certificate);

(vii)

There are no facts, events or occurrences which are reasonably likely to impair
the validity or enforceability of any such Account or reduce the amount payable
thereunder from the face amount of the invoice with respect thereto;

(viii)

(a) the Account Debtor thereunder had the capacity to contract at the time any
contract or other document giving rise to the Account was executed and (b) such
Account Debtor is Solvent; and

(ix)

There are no proceedings or actions which are threatened or pending against any
Account Debtor thereunder and which are reasonably likely to result in any
material adverse change in the collectibility of such Account.

For purposes of determining whether an Account is an Eligible Account, the
foregoing representations are made regardless of whether Borrowers’ Knowledge
exists with respect to an event or condition that would constitute a breach of
any of such representations.  For all other purposes of this Agreement
(including the purpose of determining whether an Event of Default has occurred
hereunder), the representations are only made to the extent of Borrowers’
Knowledge.

8.1.9.  Financial Statements.  As of the date hereof, (i) the annual audited
Consolidated balance sheets of Borrowers (other than Workflow and Workflow PR)
and such other Persons described therein (including the accounts of all
Subsidiaries of such Borrowers for the respective periods during which a
Subsidiary relationship existed) as of December 30, 2012 and the related
statements of income, changes in stockholder’s equity, and changes in financial
position for the periods ended on such dates, have been prepared in accordance
with GAAP, and present fairly the financial positions of such Borrowers and such
Persons at such dates and the results of such Borrowers’ operations for such
periods and (ii) the annual audited Consolidated





46







--------------------------------------------------------------------------------







balance sheets of Workflow, Workflow PR and such other Persons described therein
(including the accounts of all Subsidiaries of such Borrowers for the respective
periods during which a Subsidiary relationship existed) as of December 30, 2012
and the related statements of income, changes in stockholder’s equity, and
changes in financial position for the periods ended on such dates, have been
prepared in accordance with GAAP, and present fairly the financial positions of
such Borrowers and such Persons at such dates and the results of such Borrowers’
operations for such periods.  There has been no Material Adverse Effect since
December 30, 2012.

8.1.10.  Full Disclosure.  No Loan Document, financial statement referred to in
Section 8.1.9 hereof or other written statement made by any Borrower contains
any untrue statement of a material fact or omits any material fact necessary to
make the statements contained herein or therein not materially misleading.  To
Borrowers’ Knowledge, there is no fact or circumstances in existence on the date
hereof which any Borrower has failed to disclose to Agent in writing that may
reasonably be expected to have a Material Adverse Effect.

8.1.11.  Solvent Financial Condition.  SRC, after giving effect to the
transactions contemplated hereunder (including the Transactions, the Loans to be
made hereunder, and the Letters of Credit to be issued in connection herewith),
is Solvent.  SRC and its Subsidiaries on a consolidated basis, after giving
effect to the transactions contemplated hereunder (including the Transactions,
the Loans to be made hereunder, and the Letters of Credit to be issued in
connection herewith), are Solvent

8.1.12.  Surety Obligations.  Except as set forth on Schedule 8.1.12 hereto on
the date hereof, no Borrower nor any of its Subsidiaries is obligated as surety
or indemnitor under any surety or similar bond or other contract to assure
payment, performance or completion of performance of any undertaking or
obligation of any Person, excluding obligations entered into in the Ordinary
Course of Business and excluding all leases.

8.1.13.  Taxes.  The FEIN of each Borrower and each of its Subsidiaries as of
the date hereof is as shown on Schedule 8.1.13 hereto.  To Borrowers’ Knowledge,
each Borrower and each of its Subsidiaries has filed all federal, state and
local tax returns and other reports it is required by law to file (or with
respect to amounts in the aggregate which are less than $1,000,000, is
undertaking good faith efforts to make any such filings) and has paid, or made
provision for the payment of, all Taxes upon it, its income and Properties as
and when such Taxes are due and payable, except to the extent being Properly
Contested.  To Borrowers’ Knowledge, the provision for Taxes on the books of
each Borrower and each of its Subsidiaries are adequate for all years not closed
by applicable statutes, and for its current Fiscal Year.

8.1.14.  Brokers.  Except for fees disclosed in writing to Agent and paid on the
Closing Date in connection with the Transactions, there are no claims against
any Borrower for brokerage commissions, finder’s fees or investment banking fees
in connection with the transactions contemplated by this Agreement or any of the
other Loan Documents.

8.1.15.  Intellectual Property.  To Borrowers’ Knowledge: (i) each Borrower and
each of its Subsidiaries owns or has the lawful right to use all Intellectual
Property necessary for the present and planned future conduct of its business
without any conflict with the rights of others likely to have a Material Adverse
Effect; and (ii) there is no objection to, or





47







--------------------------------------------------------------------------------







pending or threatened Intellectual Property Claim with respect to any Borrower’s
or any Subsidiary’s right to use any such Intellectual Property (and no Borrower
is aware of any grounds for challenge or objection thereto) that is reasonably
likely to have a Material Adverse Effect.

8.1.16.  Governmental Approvals.  To Borrowers’ Knowledge, each Borrower and
each of its Subsidiaries has, and is in good standing with respect to, all
Governmental Approvals necessary to continue to conduct its business as
heretofore or proposed to be conducted by it and to own or lease and operate its
Properties as now owned or leased by it, except for issues relating to licenses,
certificates of occupancy and other matters that are not reasonably likely to
have a Material Adverse Effect.

8.1.17.  Compliance with Laws.  To Borrowers’ Knowledge, each Borrower and each
of its Subsidiaries has duly complied with, and its Properties, business
operations and leaseholds are in compliance in all material respects with, the
provisions of all Applicable Law; there have been no citations, notices or
orders of noncompliance issued to any Borrower or any of the Subsidiaries under
any such law, rule or regulation that could be reasonably expected to have a
Material Adverse Effect; and no Inventory has been produced in violation of the
FLSA except for items of noncompliance that are not reasonably likely to have a
Material Adverse Effect.

8.1.18.  Burdensome Contracts.  No Borrower nor any of the Subsidiaries is a
party or subject to any contract, agreement, or charter or other corporate
restriction, which has or could be reasonably expected to have a Material
Adverse Effect.  No Borrower nor any of the Subsidiaries is a party or subject
to any Restrictive Agreement, except as set forth on Schedule 8.1.18 hereto or
any Term Loan Document, none of which prohibit the execution or delivery of any
of the Loan Documents by any Obligor or the performance by any Obligor of its
obligations under any of the Loan Documents to which is a party, in accordance
with the terms of such Loan Documents.

8.1.19.  Litigation.  Except as set forth on Schedule 8.1.19 hereto, there are
no actions, suits, proceedings or investigations pending or, to Borrowers’
Knowledge, threatened on the date hereof, against or affecting any Borrower or
any of the Subsidiaries, or the business, operations, Properties, prospects,
profits or condition of any Borrower or any of the Subsidiaries, (i) which
relates to any of the Loan Documents or any of the transactions contemplated
thereby or (ii) which, if determined adversely to any Borrower or any of the
Subsidiaries, could reasonably be expected to have a Material Adverse Effect.
 To Borrowers’ Knowledge, no Borrower nor any of the Subsidiaries is in default
on the date hereof with respect to any order, writ, injunction, judgment, decree
or rule of any court, Governmental Authority or arbitration board or tribunal.

8.1.20.  No Defaults.  To Borrowers’ Knowledge, (i) no event has occurred and no
condition exists which would, upon or immediately after the execution and
delivery of this Agreement or any Borrower’s performance hereunder, constitute a
Default or an Event of Default; and (ii) no Borrower nor any of its Subsidiaries
is in default, and no event has occurred and no condition exists which
constitutes or which with the passage of time or the giving of notice or both
would constitute a default, under any Material Contract or in the





48







--------------------------------------------------------------------------------







payment of any Debt of any Borrower or a Subsidiary to any Person for Money
Borrowed, except for conditions that could not reasonably be expected to have a
Material Adverse Effect.

8.1.21.  Leases.  Schedule 8.1.21 hereto is a complete listing of each
capitalized and operating lease of each Borrower and each of its Subsidiaries on
the date hereof that constitutes a Material Contract.  To Borrowers’ Knowledge,
each Borrower and each of its Subsidiaries is in compliance in all material
respects with the terms of each of its respective capitalized and operating
leases that constitute Material Contracts and there is no basis upon which the
lessors under any such leases could terminate same or declare such Borrower or
any of its Subsidiaries in default thereunder.

8.1.22.  Pension Plans.  Except as disclosed on Schedule 8.1.22 hereto, no
Borrower nor any of its Subsidiaries has any Plan on the date hereof.  Except as
disclosed on Schedule 8.1.22, to Borrowers’ Knowledge (i) each Borrower and each
of its Subsidiaries is in full compliance with the requirements of ERISA and the
regulations promulgated thereunder with respect to each Plan in all material
respects; no fact or situation that is reasonably likely to have a Material
Adverse Effect exists in connection with any Plan; and (ii) no Borrower nor any
of its Subsidiaries has any withdrawal liability in connection with a
Multi-employer Plan.

8.1.23.  Trade Relations.  To Borrowers’ Knowledge, except as disclosed in
Schedule 8.1.23, there exists no actual or threatened termination, cancellation
or limitation of, or any materially adverse modification or change in, the
business relationship between any Borrower and any customer or any group of
customers whose purchases individually or in the aggregate are material to the
business of such Borrower, or with any material supplier or group of suppliers,
which in either case is reasonably likely to have a Material Adverse Effect.

8.1.24.  Labor Relations.  Except as described on Schedule 8.1.24 hereto, no
Borrower nor any of the Subsidiaries is a party to any collective bargaining
agreement on the date hereof.  To Borrowers’ Knowledge on the date hereof, (i)
there are no grievances, disputes or controversies with any union or any other
organization of any Borrower’s or any Subsidiary’s employees reasonably likely
to have a Material Adverse Effect, or (ii) any threats of strikes, work
stoppages or any asserted pending demands for collective bargaining by any union
or organization.

8.1.25.  Investment Company Act.  No Borrower is an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning  of the Investment Company Act of 1940.

8.1.26.  Margin Stock.  No Borrower nor any of its Subsidiaries is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

8.1.27.  Insurance.  The properties of Borrowers and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of any Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where Borrowers
or the applicable Subsidiary operates.





49







--------------------------------------------------------------------------------







8.1.28.  Casualty, Etc.  Neither the businesses nor the properties of any
Borrower or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

8.1.29.  Security Documents.  The provisions of the Security Documents are
effective to create in favor of Agent for the benefit of Lenders a legal, valid
and enforceable first priority Lien in and upon the ABL Priority Collateral and,
in the case of the Term Priority Collateral, a legal, valid and enforceable Lien
with the priority set forth in the ABL/Term Loan Intercreditor Agreement
(subject, in each case, to Permitted Liens) on all right, title and interest of
the respective Borrowers in the Collateral described therein.  Except for
filings completed prior to the Closing Date and as contemplated hereby and by
the Security Documents, no filing or other action will be necessary to perfect
or protect such Liens.

8.1.30.  OFAC.  No Borrower or Subsidiary, nor to the knowledge of any Borrower
or Subsidiary, any director, officer, employee or affiliate thereof, or any
agent or representative acting at the direction thereof, is an individual or
entity currently the subject of any Sanctions.  No Borrower or Subsidiary is
located, organized or resident in a Designated Jurisdiction

8.2.

Reaffirmation of Representations and Warranties.  Each representation and
warranty contained in this Article 8 shall be deemed to be reaffirmed by each
Borrower on each day that Borrowers request or are deemed to have requested an
extension of credit hereunder, unless Borrowers have notified Agent prior to any
such extension of credit that Borrowers are no longer able to make any such
representation or warranty and except for changes in the nature of a Borrower’s
or, if applicable, any of its Subsidiaries’ business or operations that may
occur after the date hereof in the Ordinary Course of Business so long as Agent
has consented to such changes or such changes are not violative of any provision
of this Agreement.  Notwithstanding the foregoing, representations and
warranties which by their terms are applicable only to a specific date shall be
deemed made only at and as of such date.

8.3.

Survival of Representations and Warranties.  All representations and warranties
of Borrowers contained in this Agreement or any of the other Loan Documents
shall survive the execution, delivery and acceptance thereof by Agent, Lenders
and the parties thereto and the closing of the transactions described therein or
related thereto.

SECTION 9.  COVENANTS AND CONTINUING AGREEMENTS

9.1.

Affirmative Covenants.  For so long as there are any Commitments outstanding and
thereafter until Full Payment of the Obligations, each Borrower covenants that,
unless the Required Lenders have otherwise consented in writing, it shall and
shall cause each Subsidiary to:

9.1.1.  Visits and Inspections.  Permit representatives of Agent, from time to
time, as often as may be reasonably requested, but only during normal business
hours and (except when a Default or Event of Default exists) upon reasonable
prior notice to a Borrower, to





50







--------------------------------------------------------------------------------







visit and inspect the Properties of such Borrower and each of its Subsidiaries,
inspect, audit, examine, conduct appraisals, and make extracts from each
Borrower’s and each Subsidiary’s books and records, and discuss with its
officers, its employees and its independent accountants, such Borrower’s and
each Subsidiary’s business, financial condition, business prospects and results
of operations.  Such visits, inspections, audits, examinations and appraisals
shall be at Agent’s or Borrowers’ expense as provided in Section 2.2.3.
 Representatives of each Lender shall be authorized to accompany Agent on each
such visit and inspection and to participate with Agent therein, but at their
own expense, unless a Default or Event of Default exists.  Neither Agent nor any
Lender shall have any duty to make any such inspection and shall not incur any
liability by reason of its failure to conduct or delay in conducting any such
inspection.

9.1.2.  Notices.  Notify Agent and Lenders in writing, within five (5) days
after Borrowers’ Knowledge thereof, (i) of the commencement of any litigation
affecting any Obligor or any of its Properties, whether or not the claims
asserted in such litigation are considered by Borrowers to be covered by
insurance, and of the institution of any administrative proceeding, to the
extent that such litigation or administrative proceeding, if determined
adversely to such Obligor, would reasonably be expected to have a Material
Adverse Effect; (ii) of any material labor dispute to which any Obligor may
become a party, any strikes or walkouts relating to any of its plants or other
facilities; (iii) of any material default by any Obligor under or termination of
any Material Contract, or any note, indenture, loan agreement, mortgage, lease,
deed, guaranty or other similar agreement relating to any Debt of such Obligor
exceeding $3,000,000; (iv) of the existence of any Default or Event of Default;
(v) of any default by any Person under any note or other evidence of Debt
payable to an Obligor in an amount exceeding $3,000,000; (vi) of any judgment
against any Obligor in an amount exceeding $3,000,000; (vii) of the assertion by
any Person of any Intellectual Property Claim, the adverse resolution of which
could reasonably be expected to have a Material Adverse Effect; (viii) of any
violation or asserted violation by any Borrower of any Applicable Law (including
ERISA, OSHA, FLSA or any Environmental Laws), the adverse resolution of which
could reasonably be expected to have a Material Adverse Effect; (ix) of any
Environmental Release by an Obligor or on any Property owned or occupied by an
Obligor which could reasonably be expected to have a Material Adverse Effect;
(x) of the discharge of Borrowers’ independent accountants or any withdrawal of
resignation by such independent accountants from their acting in such capacity;
(xi) the issuance or incurrence of any Debt in excess of $2,000,000; (xii) the
issuance or sale of any Equity Interests of any Borrower or any Subsidiary in
excess of $1,000,000 or having a market value of 10% or more of such Borrower’s
or Subsidiary’s common Equity Interests; (xiii) any disposition of any assets or
Property or any interest therein to or in favor of any Person in excess of
$2,000,000; (xiv) whether any Obligor fails to constitute a Qualified ECP
Obligor; and (xv) copies of all notices, requests and other documents (including
amendments, waivers and other modifications) received by any Obligor or any
Subsidiary under or pursuant to any Term Loan Document and, from time to time
upon request by Agent, such information and reports regarding the Term Loans as
Agent may reasonably request.  In addition, Borrowers shall give Agent at least
5 Business Days prior written notice of any Borrower’s opening of any new chief
executive office.  At least 5 days prior to the execution of a purchase and sale
agreement by any Borrower with respect to any proposed Acquisition, notify Agent
of such proposed Acquisition and deliver to Agent copies of all acquisition
documents related thereto and any other documents reasonably requested by Agent
with respect thereto.





51







--------------------------------------------------------------------------------







9.1.3.  Financial and Other Reporting.  Keep adequate records and books of
account with respect to its business activities in which proper entries are made
in accordance with GAAP reflecting all its financial transactions; and cause to
be prepared and to be furnished to Agent and Lenders the following (all to  be
prepared in accordance with GAAP applied on a consistent basis, unless
Borrowers’ certified public accountants concur in any change therein, such
change is disclosed to Agent and is consistent with GAAP and, if required by the
Required Lenders, the financial covenants set forth in Section 9.3 are amended
in a manner requested by the Required Lenders to take into account the effects
of such change):

(i)

as soon as available, and in any event within 90 days after the close of each
Fiscal Year, audited balance sheets of Borrowers and their respective
Subsidiaries as of the end of such Fiscal Year and the related statements of
income, shareholders’ equity and cash flow, on a Consolidated basis, certified
without a “going concern” or like qualification (other than resulting solely
from the upcoming maturity of the Loans or the First Lien Term Loans, if
occurring within one year of the time such opinion is delivered) or
qualification arising out of the scope of the audit, by the firm of independent
certified public accountants Borrowers currently engage for this purpose, or any
other firm reasonably acceptable to Agent, and setting forth in each case in
comparative form the corresponding Consolidated figures for the preceding Fiscal
Year.  Borrowers may, at their discretion, satisfy this requirement by
delivering to Agent and Lenders a copy of its Form 10K filed with the SEC with
respect to any Fiscal Year within the time period specified above;

(ii)

as soon as available, and in any event within 45 days after the end of each of
the first 3 Fiscal Quarters in any Fiscal Year, excluding the last Fiscal
Quarter of Borrowers’ Fiscal Year, unaudited balance sheets of Borrowers and
their Subsidiaries and the related unaudited Consolidated Statements of income
and cash flow in each case for such Fiscal Quarter and for the portion of
Borrowers’ Fiscal Year then elapsed, on a Consolidated basis, setting forth in
each case in comparative form, the corresponding figures for the preceding
Fiscal Year and for Borrowers’ projections previously delivered pursuant to
Section 9.1.5, and certified by the principal financial officer of Borrowers as
prepared in accordance with GAAP and fairly presenting the Consolidated
financial position and results of operations of Borrowers and their Subsidiaries
for such Fiscal Quarter and period subject only to changes from audit and year
end adjustments and except that such statements need not contain notes.
 Borrowers may, at their discretion, satisfy this requirement by delivering to
Agent and Lenders a copy of its Form 10Q filed with the SEC with respect to any
Fiscal Year within the time period specified above;

(iii)

as soon as available, and in any event within 30 days after the end of each
Fiscal Month hereafter (except information for the last Fiscal Month of any
Fiscal Quarter shall be due at the time specified in subparagraph (ii) above and
information for the last Fiscal Month of any Fiscal Year shall be due in
preliminary form at the time specified in subparagraph (ii) above and in final
form at the time specified in subparagraph (i) above), unaudited balance sheets
of Borrowers and their Subsidiaries and the related unaudited Consolidated
Statements of income and cash flow in each case for such month and for the
portion of Borrowers’ Fiscal Year then elapsed, on a Consolidated basis, setting
forth in each case in comparative form, the corresponding





52







--------------------------------------------------------------------------------







figures for the preceding Fiscal Year and for Borrowers’ projections previously
delivered pursuant to Section 9.1.5, and certified by the principal financial
officer of Borrowers as prepared in accordance with GAAP and fairly presenting
the Consolidated financial position and results of operations of Borrowers and
their Subsidiaries for such Fiscal Month and period subject only to changes from
audit and year end adjustments and except that such statements need not contain
notes;

(iv)

Concurrently with delivery of the Borrowing Base Certificate pursuant to Section
7.6, a certificate substantially in the form attached as Exhibit K, executed by
the chief financial officer of SRC setting forth the average amount of Liquidity
for the same period covered by the Borrowing Base Certificate;

(v)

within 15 days after the end of each Fiscal Quarter, information reasonably
satisfactory to Agent supporting the information set forth in the certificate
delivered pursuant to subsection (iv) above;

(vi)

not later than 15 days after each Fiscal Month, (a) a listing of all of each
Borrower’s trade payables as of the last Business Day of such Fiscal Month,
specifying the name of and balance due each trade creditor, and, at Agent’s
request, monthly detailed trade payable agings in the form customarily prepared
by Borrowers and approved by Agent and (b) inventory reports by location of
Borrowers and their respective Subsidiaries; provided, however, during an
Activation Period, Borrowers shall deliver to Agent such reports at such other
times as Agent may request;

(vii)

promptly after the sending or filing thereof, as the case may be, copies of any
proxy statements, financial statements or reports which any Borrower has made
generally available to its shareholders and copies of any regular, periodic and
special public reports or registration statements which any Borrower files with
the SEC or any Governmental Authority which may be substituted therefor, or any
national securities exchange; and

(viii)

such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Obligor’s financial condition or business.

Concurrently with the delivery of the financial statements described in clauses
(i), (ii) and (iii) of this Section 9.1.3, or more frequently if requested by
Agent or any Lender during any period that a Default or Event of Default exists,
Borrowers shall cause to be prepared and furnished to Agent and Lenders a
Compliance Certificate executed by the chief financial officer of Borrowers,
which Compliance Certificate shall include a schedule of the calculations used
in determining, as of the immediately preceding Fiscal Month end, the
calculation of the Consolidated Fixed Charge Coverage Ratio for such Fiscal
Month.

Promptly after the sending or filing thereof, Borrowers shall also provide to
Agent copies of any annual report to be filed in accordance with ERISA in
connection with each Plan and such other data and information (financial and
otherwise) as Agent, from time to time, may reasonably





53







--------------------------------------------------------------------------------







request bearing upon or related to the Collateral or any Borrower’s and each of
its Subsidiaries’ financial condition or results of operations.

Borrowers hereby acknowledge that (i) Agent and/or Bank of America, N.A.
(“Arranger”) will make available to Lenders and the Letter of Credit Issuer
materials and/or information provided by or on behalf of Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (ii)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to Borrowers or
their Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  Borrowers hereby agree that (a) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (b) by marking
Borrower Materials “PUBLIC,” Borrowers shall be deemed to have authorized Agent,
the Arranger, Letter of Credit Issuer and Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Borrowers or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute any proprietary, nonpublic and/or confidential information, they
shall be treated as set forth in Section 14.17); (c) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (d) Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

9.1.4.  Landlord and Storage Agreements.  Upon the reasonable request of Agent,
provide Agent with copies of:  (i) any of the existing agreements, and (ii) any
future agreements, between any Borrower and any landlord, warehouseman or bailee
which owns any premises at which any Collateral may, from time to time, be kept.

9.1.5.  Projections.  No later than 45 days after the end of each Fiscal Year of
Borrowers, deliver to Agent and Lenders the Projections of Borrowers for the
forthcoming Fiscal Year, quarter by quarter.

9.1.6.  Taxes.  Pay and discharge all Taxes prior to the date on which such
Taxes become delinquent or penalties attach thereto, except and to the extent
only that such Taxes are being Properly Contested or, that such Taxes are in an
aggregate amount of less than $1,000,000, and are filed and paid in good faith
as, to Borrowers’ Knowledge, such Taxes become due.

9.1.7.  Compliance with Laws.  Comply with all Applicable Law, including ERISA,
all Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and all laws, statutes,
regulations and ordinances regarding the collection, payment and deposit of
Taxes, and obtain and keep in force any and all Governmental Approvals necessary
to the ownership of its Properties or to the conduct of its business, but only
to the extent that any such failure to comply (other than failure to comply with
Anti-Terrorism Laws), obtain or keep in force could be reasonably expected to
have a Material Adverse Effect.  Without limiting the generality of the





54







--------------------------------------------------------------------------------







foregoing, if any Environmental Release shall occur at or on any of the
Properties of any Borrower or any of its Subsidiaries, Borrowers shall, or shall
cause the applicable Subsidiary to, act promptly and diligently to investigate
the extent of, and to make appropriate action with respect to such Environmental
Release, whether or not ordered or otherwise directed to do so by any
Governmental Authority.

9.1.8.  Insurance.  In addition to the insurance required herein with respect to
the Collateral, maintain, with any Approved Insurers, (i) insurance with respect
to Borrowers’ Properties and business against such casualties and contingencies
of such type (including product liability, workers’ compensation, or larceny,
embezzlement or other criminal misappropriation insurance) and in such amounts
as is customary in the business of such Borrower or such Subsidiary and (ii)
business interruption insurance in an amount not less than $20,000,000.

9.1.9.  [Reserved].

9.1.10.  Future Subsidiaries and Collateral.  Cause (a) any Domestic Subsidiary
acquired or formed after the Closing Date, within 20 Business Days of such
acquisition or formation (or such longer period as Agent may agree in its sole
discretion), or (b) any Person that is not an Obligor providing a guaranty in
support of all or any portion of the Term Loans, in each case, to become a
Borrower hereunder by becoming a party to a joinder agreement satisfactory to
Agent.  Notwithstanding anything to the contrary, the Borrowers shall execute
and deliver to Agent, for the benefit of the Secured Parties, Mortgages, deposit
accounts control agreements, Lien Waivers and other Security Documents to the
extent provided to the Term Loan Agent or executed in respect of the Term Loans.

9.1.11.  Payment of Obligations.  Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (i) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (a) such amounts individually and in the aggregate
are less than $1,000,000 or (b) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by each Borrower or such Subsidiary; (ii) all
lawful claims which, if unpaid, would by law become a Lien upon its property
(other than Permitted Liens); and (iii) all Debt, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Debt except, in the case of clause (ii) or (iii), so
long as no Event of Default exists, where the failure to so pay or discharge
could not reasonably be expected to have a Material Adverse Effect.

9.1.12.  Preservation of Existence, Etc.  (i) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 9.2.1 or 9.2.2; (ii) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (iii) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation or non-renewal of which could reasonably be expected
to have a Material Adverse Effect.





55







--------------------------------------------------------------------------------







9.1.13.  Maintenance of Properties.  (i) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (ii) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (iii) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

9.1.14.  Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all leases of real property to which each
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify Agent of any default by
any party with respect to such leases and cooperate with Agent in all respects
to cure any such default, and cause each of its Subsidiaries to do so, except,
in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.

9.1.15.  Lien Searches.  Promptly following receipt of the acknowledgment copy
of any financing statements filed under the UCC in any jurisdiction by or on
behalf of Lenders, deliver to Agent completed requests for information listing
such financing statement and all other effective financing statements filed in
such jurisdiction that name any Borrower as debtor, together with copies of such
other financing statements.

9.1.16.  Material Contracts.  Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, enforce each such
Material Contract in accordance with its terms, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

9.1.17.  Post-Closing Condition.  Execute and deliver the documents and complete
the tasks set forth on Schedule 9.1.17, in each case within the time limits
specified on such schedule (unless such time period is extended in writing by
Agent in its sole discretion).

9.2.

Negative Covenants.  For so long as there are any Commitments outstanding and
thereafter until Full Payment of the Obligations, each Borrower covenants that,
unless the Required Lenders have otherwise consented in writing, it shall not
and shall not permit any of its Subsidiaries to:

9.2.1.  Fundamental Changes.  (i) Merge, reorganize, consolidate or amalgamate
with any Person, or liquidate, wind up its affairs or dissolve itself, except
for mergers or consolidations of any Obligor into an Obligor or any Subsidiary
into an Obligor (with such Obligor being the survivor thereof); provided,
however, that the survivor of any merger or consolidation involving a Borrower
shall be a Borrower; (ii) change any Borrower’s name or conduct business under
any new fictitious name; or (iii) change any Borrower’s FEIN.

9.2.2.  Disposition of Assets.  Sell, assign, lease, consign or otherwise
dispose of any assets or Property or any interest therein to or in favor of any
Person, except (i) sales and dispositions of Cash and Cash Equivalents, (ii)
sales of Inventory in the Ordinary





56







--------------------------------------------------------------------------------







Course of Business, (iii) sales and other dispositions in the Ordinary Course of
Business of obsolete, worn-out or surplus Equipment no longer used or usable in
the business of Borrowers or any Subsidiary for so long as no Default or Event
of Default shall have occurred and be continuing, (iv) termination of a lease of
real or personal Property that is not necessary for the Ordinary Course of
Business, could not reasonably be expected to have a Material Adverse Effect and
does not result from a Borrower’s default, (v) sales and other dispositions
approved in writing by Agent and Required Lenders, (vi) sales of Inventory made
on consignment and in the Ordinary Course of Business in an aggregate amount not
to exceed $5,000,000 at any time, (vii) other sales of assets or Property with
an aggregate fair market or book value (whichever is greater) not to exceed
$5,000,000 in any consecutive 12-month period; provided that (a) Borrowers shall
not be required to repay the Revolving Loans pursuant to Section 4.3.1 (subject
to Section 4.7 hereof) with the proceeds from the sale or other disposition of
assets or Property sold or disposed of pursuant to clause (i), (ii), (iv) or
(vi) hereof, (viii) sales, assignments or other dispositions of assets by a
Subsidiary of SRC to SRC and (b) Borrowers shall be required to repay Revolving
Loans pursuant to Section 4.3.1 (subject to Section 4.7 hereof) with the
proceeds from all other sales and dispositions of assets or Property sold or
disposed of pursuant to this Section 9.2.2 if such assets or Property constitute
Collateral at the time of such sale or disposition.  

9.2.3.  Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and their Subsidiaries.

9.2.4.  Accounting Changes.  Subject to the terms of the paragraph identified as
“Accounting Terms” in Appendix A, make any significant change in accounting
treatment or reporting practices, except as may be permitted or required by GAAP
and/or applicable requirements of the SEC, or establish a fiscal year different
from the Fiscal Year, unless Borrowers have notified Agent of any such change
and complied with all disclosure and other requirements of Applicable Law.

9.2.5.  Organization Documents.  Amend, modify or otherwise change any of the
terms or provisions in any of its Organization Documents as in effect on the
date hereof, except for changes that do not affect in any way such Borrower’s or
any of its Subsidiaries’ rights and obligations to enter into and perform the
Loan Documents to which it is a party and to pay all of the Obligations and that
do not otherwise have a Material Adverse Effect.

9.2.6.  Restrictive Agreements.  Enter into or become party to any Restrictive
Agreement other than (i) those disclosed in Schedule 8.1.18 hereto and any
agreement or agreements governing the Refinancing Debt in respect thereof;
provided that none of such disclosed restrictive provisions of any such
agreements shall be amended without prior notice and consent of Agent, (ii) a
Restrictive Agreement relating to secured Debt permitted hereunder, as long as
the restrictions apply only to collateral for such Debt; and (iii) a Restrictive
Agreement constituting customary restrictions on assignment in leases and other
contracts.

9.2.7.  Conduct of Business.  Engage in any business other than the business
engaged in by it on the Closing Date and any business or activities which are
substantially similar, related or incidental thereto or reasonably evolve
therefrom.





57







--------------------------------------------------------------------------------







9.2.8.  Liens.  Create or permit any Liens on any of the now owned or hereafter
acquired Collateral except for the following (collectively, “Permitted Liens”):

(i)

Liens securing the Obligations;

(ii)

Liens for Taxes not yet due or being Properly Contested;

(iii)

Liens securing Permitted Purchase Money Debt;

(iv)

statutory Liens (other than Liens for Taxes or imposed under ERISA) arising in
the Ordinary Course of Business, but only if payment of the obligations secured
thereby is not yet due or is being Properly Contested;

(v)

Liens incurred or deposits made in the Ordinary Course of Business to secure the
performance of tenders, bids, leases, contracts (except those relating to Debt
for borrowed money), statutory obligations and other similar obligations, or
arising as a result of progress payments under government contracts, as long as
such Liens are at all times junior to Agent’s Liens;

(vi)

Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(vii)

easements, rights-of-way, restrictions, covenants or other agreements of record,
and other similar charges or encumbrances on Real Estate, that do not secure any
monetary obligation and do not interfere with the Ordinary Course of Business;

(viii)

bankers’ Liens with respect to depository account arrangements entered into in
the Ordinary Course of Business securing obligations not past due;

(ix)

Liens arising from judgments, judicial orders, or other judicial awards not
constituting an Event of Default;

(x)

existing Liens shown on Schedule 9.2.8; and

(xi)

subject to the terms of the ABL/Term Loan Intercreditor Agreement, Liens on the
Collateral securing the Term Loan Obligations.

9.2.9.  Debt.  Create, incur, guarantee or suffer to exist any Debt, except:

(i)

the Obligations;

(ii)

Subordinated Debt;

(iii)

Permitted Purchase Money Debt;

(iv)

Debt outstanding on the date hereof and listed on Schedule 9.2.9;

(v)

Bank Product Obligations;





58







--------------------------------------------------------------------------------







(vi)

Debt that is in existence when a Person becomes a Subsidiary or that is secured
by an asset when acquired by a Borrower or Subsidiary, as long as such Debt was
not incurred in contemplation of such Person becoming a Subsidiary or such
acquisition, and does not exceed $10,000,000 in the aggregate at any time;

(vii)

Permitted Contingent Obligations;

(viii)

Refinancing Debt in respect of the foregoing;

(ix)

(a) the First Lien Term Loans in an aggregate principal amount not to exceed:
(I) $123,753,259.62 (the “Closing Date First Lien Debt”), plus (II) the payment
of interest, fees and other amounts with respect to the First Lien Term Loans in
the form of additional Indebtedness, less (III) the aggregate amount of
principal repayments and redemptions with respect thereto made after the Closing
Date,

(b) the Second Lien Term Loans in an aggregate principal amount not to exceed:
(I) $86,246,740.38 principal amount of Term A Second Lien Term Loans (the
“Closing Date Second Lien Debt”), plus (II) up to $10,000,000 principal amount
of Term B Second Lien Term Loans issued on the Closing Date, the principal
amount of which may be adjusted and converted to Term A Second Lien Term Loans
following the final determination of Final Working Capital (as defined in the
Term Loan Amendment Agreement) pursuant to Section 5.2(f) of the Term Loan
Amendment Agreement, plus (III) up to $50,000,000 in the aggregate of
incremental Second Lien Term Loans (minus the principal amount of Term C Second
Lien Term Loans incurred under clause (b)(IV) below), plus (IV) up to
$25,000,000 Term C Second Lien Term Loans issued in accordance with Section 5.3
of the Term Loan Amendment Agreement and Section 2.1(b) of the Second Lien Term
Loan Credit Agreement, as in effect on the Closing Date, plus (V) the payment of
interest, fees and other amounts with respect to the Second Lien Term Loans in
the form of additional Indebtedness less (VI) the aggregate amount of principal
repayments and redemptions with respect thereto made after the Closing Date;

provided that, within three Business Days of the final determination of Final
Working Capital, the sum of the Closing Date First Lien Debt, the Closing Date
Second Lien Debt and the Term B Second Lien Term Loans shall not exceed
$210,000,000 (exclusive for the avoidance of doubt of any capitalized amount
permitted pursuant to clauses (ix)(a)(II) and (ix)(b)(V) of this Section 9.2.9);
and

(c) any Refinancing Debt in respect of the foregoing; and

(x)

Debt of Workflow equal to the Post Closing Cancelled Second Lien Principal
Amount (as defined in the First Lien Term Loan Credit Agreement as in effect at
the Closing Date) which shall be immediately cancelled on the Closing Date in
exchange for the issuance of the Workflow Warrant as provided in Section 10.1.21
hereof in accordance with the Term Loan Amendment Agreement; and





59







--------------------------------------------------------------------------------







(xi)

Debt that is not included in any of the preceding clauses of this Section, is
not secured by a Lien and does not exceed $25,000,000 in the aggregate at any
time.

9.2.10.  Restricted Investments.  Make any Restricted Investment.

9.2.11.  Loans.  Make any loans or other advances of money to any Person, except
(i) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (ii) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (iii)
deposits with financial institutions permitted hereunder; (iv) as long as no
Default or Event of Default exists, intercompany loans by a Borrower to another
Borrower; (v) as long as no Default or Event of Default exists, intercompany
loans by a Borrower to a Subsidiary to the extent permitted by Section 9.2.10;
(vi) as long as no Activation Period is in effect or would result therefrom,
other loans and advances made in connection with any seller financing
transaction not in excess of $5,000,000 in the aggregate at any time; and (vii)
such other loans or advances are in existence on the date hereof and listed on
Schedule 9.2.11.

9.2.12.  Distributions; Upstream Payments.  

(i)

Declare or make any Distributions, except: (a) Upstream Payments; and (b)
additional Distributions, so long as both before and after giving effect to such
Distributions, no Default or Event of Default shall have occurred and be
continuing and either (1) the pro forma average daily amount of Liquidity for
the 30 day period immediately preceding such Distribution and the pro forma
Liquidity on the date of such Distribution and the projected average monthly
amount of Liquidity for the immediately following consecutive 12-month period is
not less than the greater of (A) $25,000,000 and (B) 25% of the aggregate
Commitments, and the pro forma Consolidated Fixed Charge Coverage Ratio is at
least 1.20 to 1.00 or (2) the pro forma average daily amount of Liquidity for
the 30 day period immediately preceding such Distribution and the pro forma
Liquidity on the date of such Distribution and the projected average monthly
amount of Liquidity for the immediately following consecutive 12-month period is
at least 40% of the aggregate Commitments (and a Senior Officer of SRC shall
certify to Agent in a certificate in form and substance satisfactory to Agent,
not less than five Business Days prior to the date of any Distributions made
under this clause (b), that all such conditions have been satisfied); or

(ii)

Create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary to make any Upstream Payment, except for restrictions under the Loan
Documents, under Applicable Law or in effect on the Closing Date as shown on
Schedule 8.1.18.

9.2.13.  Affiliate Transactions.  Enter into or be party to any transaction with
an Affiliate, except (i) transactions contemplated by the Loan Documents; (ii)
payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 9.2.11; (iii)
payment of customary directors’ fees and indemnities; (iv) transactions solely
among Borrowers and other Obligors; (v) transactions with Affiliates that were
consummated prior to the Closing Date, as shown on Schedule 9.2.13; and





60







--------------------------------------------------------------------------------







(vi) transactions with Affiliates in the Ordinary Course of Business, upon fair
and reasonable terms which shall be fully disclosed to Agent upon its request
and no less favorable than would be obtained in a comparable arm’s-length
transaction with a non-Affiliate.

9.2.14.  Restrictions on Payment of Certain Debt.

(i)

Subordinated Debt.  Make any payments (whether voluntary or mandatory, or a
prepayment, redemption, retirement, defeasance or acquisition) with respect to
any Subordinated Debt, except:

(a)

regularly scheduled payments of principal, interest and fees; and

(b)

any prepayments so long as both before and after giving effect to such
prepayments, no Default or Event of Default shall have occurred and be
continuing and either (x) the pro forma average daily amount of Liquidity for
the 30 day period immediately preceding such prepayment and the pro forma
Liquidity on the date of such prepayment and the projected average monthly
amount of Liquidity for the immediately following consecutive 12-month period is
at least 25% of the aggregate Commitments, and the pro forma Consolidated Fixed
Charge Coverage Ratio is at least 1.20 to 1.00 or (y) the pro forma average
daily amount of Liquidity for the 30 day period immediately preceding such
prepayment and the pro forma Liquidity on the date of such prepayment and the
projected average monthly amount of Liquidity for the immediately following
consecutive 12-month period is at least 40% of the aggregate Commitments;

provided that with respect to each of clauses (a) and (b), such payments shall
be permitted solely to the extent permitted under any subordination agreement
relating to such Debt (and a Senior Officer of SRC shall certify to Agent in a
certificate in form and substance satisfactory to Agent, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement and under clause (b) above, as applicable, have been satisfied).

(ii)

Term Loans.  Make (i) any voluntary payments (whether a prepayment, redemption,
retirement, defeasance or acquisition for value (and excluding, for the
avoidance of doubt, cancellation for no value) with respect to the principal
amount of any Term Loans, (ii) any payment of interest with respect to the
Second Lien Term Loans, or (iii) any mandatory prepayment pursuant to Section
3.1.1(d) of the First Lien Term Loan Credit Agreement, or the corresponding
provisions of the Second Lien Term Loan Credit Agreement or any Refinancing Debt
with respect to the foregoing (any such mandatory prepayment, the “Excess Cash
Flow Prepayment”), except:

(a)

such payments made with the proceeds of Refinancing Debt;

(b)

(I) the payment of interest on the Term Loans in the form of additional Debt,
(II) the voluntary redemption of up to $10,000,000 principal amount of the First
Lien Term Loans within three Business Days of the final determination of Final
Working Capital (as defined in the Term Loan Amendment Agreement), (III) the
conversion to Term A Second Lien Term Loans of, and the





61







--------------------------------------------------------------------------------







cancellation for no consideration of, Term B Second Lien Term Loans issued on
the Closing Date as provided in the Second Lien Term Loan Credit Agreement as in
effect at the Closing Date made within three Business Days of the final
determination of Final Working Capital (as defined in the Term Loan Amendment
Agreement) in accordance with the Term Loan Amendment Agreement (following such
conversion and cancellation there will be no Term B Second Lien Term Loans
outstanding under the Second Lien Term Loan Credit Agreement), and (IV) the
cancelation of Second Lien Term Loans in satisfaction of indemnification
obligations of the Second Lien Lenders pursuant to Section 5.8 of the Term Loan
Amendment Agreement;

(c)

the payment of cash interest on the Second Lien Term Loans (other than Term C
Second Lien Term Loans for the first three years following the Closing Date)
solely to the extent SRC is not permitted to capitalize such interest under the
Second Lien Term Loan Credit Agreement as in effect on the Closing Date;

(d)

on or after March 31, 2015, annual Excess Cash Flow Prepayments, so long as both
before and after giving effect to such prepayments, no Default or Event of
Default shall have occurred and be continuing and the pro forma average daily
amount of Liquidity for the 30 day period immediately preceding such prepayment
and the pro forma Liquidity on the date of such prepayment is at least (I) if
the Excess Cash Flow Prepayment is increased by any working capital adjustment,
20% or (II) otherwise, 15%, of the aggregate Commitments (and a Senior Officer
of SRC shall certify to Agent in a certificate in form and substance
satisfactory to Agent, not less than five Business Days prior to the date of
payment, that all such conditions have been satisfied); and

(e)

on or after March 31, 2015, other payments so long as both before and after
giving effect to such prepayments, no Default or Event of Default shall have
occurred and be continuing and the pro forma average daily amount of Liquidity
for the 30 day period immediately preceding such prepayment and the pro forma
Liquidity on the date of such prepayment and the projected average monthly
amount of Liquidity for the immediately following consecutive 12-month period is
at least 20% of the aggregate Commitments, and the pro forma Consolidated Fixed
Charge Coverage Ratio is at least 1.10 to 1.00 (and a Senior Officer of SRC
shall certify to Agent in a certificate in form and substance satisfactory to
Agent, not less than five Business Days prior to the date of payment, that all
such conditions have been satisfied).

9.2.15.  Amendments to Certain Debt.

(i)

Subordinated Debt.  Amend, supplement or otherwise modify any document,
instrument or agreement relating to any Subordinated Debt, if such modification
(i) increases the principal balance of such Debt, or increases any required
payment of principal or interest; (ii) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment





62







--------------------------------------------------------------------------------







provisions; (iii) shortens the final maturity date or otherwise accelerates
amortization; (iv) increases the interest rate; (v) increases or adds any fees
or charges; (vi) modifies any covenant in a manner or adds any representation,
covenant or default that is more onerous or restrictive in any material respect
for any Borrower or Subsidiary, or that is otherwise materially adverse to any
Borrower, any Subsidiary or Lenders; or (vii) results in the Obligations not
being fully benefited by the subordination provisions thereof.

(ii)

Term Loans.  Amend, supplement or otherwise modify any Term Loan Document except
to the extent permitted under the ABL/Term Loan Intercreditor Agreement.

9.2.16.  Lease Obligations.  Create, incur, assume or suffer to exist any
obligations as lessee (i) for the rental or hire of real or personal property in
connection with any sale and leaseback transaction, or (ii) for the rental or
hire of other real or personal property of any kind under leases or agreements
to lease (excluding capitalized leases) having an original term of one year or
more that would cause the direct and contingent liabilities of Borrowers and
their respective Subsidiaries, on a consolidated basis, in respect of all such
obligations to exceed $20,000,000 payable in any consecutive 12-month period.

9.3.

Financial Covenants.  For so long as there are any Commitments outstanding and
thereafter until Full Payment of the Obligations, Borrowers covenant that,
unless otherwise consented to by the Required Lenders in writing, they shall
comply with the following covenant upon the commencement of an Activation Period
(in each case computed on a consolidated basis for SRC and its Subsidiaries):

9.3.1.  Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage Ratio of
at least 1.00 to 1.0 as of the last day of each Fiscal Month (in each case
computed for the 12 month period then ending).  The foregoing covenant shall be
first tested as of the last day of the most recently ended month occurring prior
to the Activation Event for which Agent has received a monthly financial
statement pursuant to Section 9.1.3(iii).  After the first applicable test date
as described above, the foregoing covenant shall be tested on the last day of
each Fiscal Month thereafter during the applicable Activation Period.

SECTION 10.  CONDITIONS PRECEDENT

10.1.

Conditions Precedent to Initial Credit Extensions.  Lenders shall not be
required to fund the initial Loans or other extensions of credit requested by
Borrowers, unless, on or before August 1, 2013, each of the following conditions
has been satisfied:

10.1.1.  Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered to Agent by each of the signatories thereto (and, with
the exception of the Notes, in sufficient counterparts for each Lender) and
accepted by Agent and Lenders and each Obligor shall be in compliance with all
of the terms thereof.

10.1.2.  Liquidity.  Agent shall have determined, and Lenders shall be satisfied
that, immediately after Lenders have made the initial Revolver Loans to be made
on the





63







--------------------------------------------------------------------------------







Closing Date, and Borrowers have paid (or made provision for payment of) all
closing costs incurred in connection with the Commitments, Liquidity is not less
than $45,000,000.

10.1.3.  Evidence of Perfection and Priority of Liens.  Agent shall have
received (i) UCC-1 financing statements necessary to perfect the Liens of Agent
in the Collateral to the extent a Lien can be perfected by filing (other than
the Real Estate), (ii) all instruments constituting Collateral other than Term
Priority Collateral and (iii) UCC and Lien searches, filings, recordations and
other evidence, in form and substance satisfactory to Agent, that upon such
filings and recordations, Agent will have a valid perfected (A) first priority
Lien upon all of the ABL Priority Collateral and (B) in the case of Term
Priority Collateral, the priority set forth in the ABL/Term Loan Intercreditor
Agreement, subject, in each case subject only to Permitted Liens.

10.1.4.  Incumbency Certificates.  Agent shall have received a certificate of a
duly authorized officer of each Borrower, certifying (i) that attached copies of
such Borrower’s Organization Documents are true and complete, and in full force
and effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; and (iii) to the
title, name and signature of each Person authorized to sign the Loan Documents.
 Agent may conclusively rely on this certificate until it is otherwise notified
by the applicable Borrower in writing.

10.1.5.  Organization Documents.  Agent shall have received copies of the
Organization Documents of each Borrower, and all amendments thereto, certified
by the Secretary of State or other appropriate official of the jurisdiction of
each Borrower’s organization.

10.1.6.  Good Standing Certificates.  Agent shall have received such good
standing certificates for each Borrower as agreed to by Agent and SRC.

10.1.7.  Opinion Letters.  Agent shall have received a favorable, written
opinion of (i) Gibson, Dunn & Crutcher LLP, counsel to Borrowers, and (ii) any
local counsel to Borrowers, in each case in form and substance satisfactory to
Agent.

10.1.8.  Insurance.  Agent shall have received copies of the property and
casualty insurance policies of Borrowers with respect to the Collateral, or
certificates of insurance with respect to such policies in form acceptable to
Agent, and loss payable endorsements on Agent’s standard form of loss payee
endorsement (a copy of which is attached as Exhibit M) naming Agent as loss
payee (but only with respect to each such policy insuring the Collateral and the
business interruption policy) and copies of Borrowers’ liability insurance
policies, including product liability policies, together with endorsements
naming Agent as an additional insured, all as required by the Loan Documents.

10.1.9.  Officer’s Certificates.  Agent shall have received certificates, in
form and substance satisfactory to it, from a knowledgeable Senior Officer of
each Borrower certifying that, after giving effect to the initial Revolver Loans
and the other Transactions, (i)





64







--------------------------------------------------------------------------------







Borrowers are Solvent in accordance with Section 8.1.11; (ii) no Default or
Event of Default exists; (iii) the representations and warranties set forth in
Section 8 are true and correct in all material respects; provided, however, that
any representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects; (iv) such Borrower has
complied with all agreements and conditions to be satisfied by it under the Loan
Documents; (v) either (a) all consents, licenses and approvals required in
connection with the consummation by such Obligor of the Transaction and the
execution, delivery and performance by such Obligor and the validity against
such Obligor of the Loan Documents to which it is a party, have been obtained
and are in full force and effect and are attached to such certificate, or (b) no
such consents, licenses or approvals are so required.

10.1.10.  Compliance with Laws and Other Agreements.  Agent shall have
determined or received assurances satisfactory to it that none of the Loan
Documents or any of the transactions contemplated thereby violate any Applicable
Law, court order or agreement binding upon any Obligor.

10.1.11.  No Material Adverse Effect.  There shall not have occurred since
December 30, 2012 any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

10.1.12.  Payment of Fees.  Borrowers shall have paid, or made provision for the
payment on the Closing Date of, all fees and expenses to be paid hereunder to
Agent and Lenders on the Closing Date.

10.1.13.  Letter of Credit Conditions.  With respect to the issuance of any
Letter of Credit on the Closing Date, each of the conditions required in
connection therewith hereunder shall have been satisfied.

10.1.14.  Due Diligence; Financial Statements.  Lenders shall have completed
their business, financial and legal due diligence of Borrowers and their
respective Subsidiaries in scope, and with results, satisfactory to Lenders and
shall have received (i) the annual audited Consolidated balance sheet of
Borrowers and such other Persons described therein (including the accounts of
all Subsidiaries of Borrowers for the respective periods during which a
Subsidiary relationship existed) as of December 30, 2012, and the related
statements of income, changes in stockholders equity, and changes in financial
position for the periods ended on such date, (ii) unaudited balance sheets of
Borrowers and their Subsidiaries and the related unaudited Consolidated
Statements of income and cash flow in each case for the Fiscal Quarter ended
March 31, 2013 and for the portion of Borrowers’ Fiscal Year then elapsed, (iii)
an opening pro forma balance sheet of the Borrowers and such other Persons
described therein (including the accounts of all Subsidiaries of Borrowers for
the respective periods during which a Subsidiary relationship existed) as of the
date of the most recent audited consolidated financial statements referred to in
clause (ii), but giving effect to the Transactions on the Closing Date, all in
form and substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent, and (iv) Projections of Borrowers and their respective
Subsidiaries prepared on a quarterly basis for Fiscal Year 2013, and annually
for each Fiscal Year thereafter.





65







--------------------------------------------------------------------------------







10.1.15.  Appraisals.  Agent shall have received Inventory Appraisals and field
examinations by Agent and its Affiliates and/or third parties, in scope and with
results in all respects satisfactory to Agent in its sole discretion.

10.1.16.  Deposit Account Control Agreements.  Except as set forth on Schedule
9.1.17, Agent shall have received (i) a deposit account control agreement with
each applicable depositary bank for each Deposit Account (including Dominion
Accounts), other than Excluded Deposit Accounts, owned by a Borrower, duly
executed by the applicable Borrower and the applicable depositary bank, in form
and content reasonably satisfactory to Agent or (ii) in the case of existing
deposit account control agreements, amendments thereto duly executed by the
applicable Borrower and the applicable depositary bank, in form and content
reasonably satisfactory to Agent.

10.1.17.  Patriot Act Compliance.  Agent shall have received all information
from Borrowers requested by Agent and necessary for Lenders’ compliance with the
Patriot Act.

10.1.18.  Real Estate.  Except as set forth on Schedule 9.1.17, Agent shall have
received each Mortgage required under Section 6.3 on the Closing Date duly
executed and delivered by the applicable Obligor, together with the additional
deliverables referenced under clauses (i) through (v) of Section 6.3 with
respect to each such Mortgage (to the same extent as required for any additional
Mortgage).

10.1.19.  No Litigation.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of this Agreement, or which is related to or arises
out of, this Agreement or any of the other Loan Documents or the consummation of
the transactions contemplated hereby or thereby.

10.1.20.  Term Loan Documents.  The Term Loans shall have been issued on the
terms and conditions set forth in the Term Loan Credit Agreements and the Term
Loan Amendment Agreement.  The Agent shall have received final certified copies
of the Term Loan Documents, duly executed by the parties thereto, together with
all material agreements, instruments and other documents delivered in connection
therewith as Agent shall reasonably request, including certification by a Senior
Officer of SRC that such documents are in full force and effect as of the
Closing Date.

10.1.21.  Target Debt.  The Target Debt outstanding immediately prior to the
Workflow Acquisition (and in the case of the Post Closing Cancelled Second Lien
Principal Amount (as defined in the First Lien Term Loan Credit Agreement as in
effect at the Closing Date) outstanding immediately after the Workflow
Acquisition and then immediately cancelled on the Closing Date in exchange for
the issuance of the Workflow Warrant) shall have been amended and restated and
assumed by Borrowers so as to become the Term Loans pursuant to the Term Loan
Amendment Agreement and the Term Loan Credit Agreements.

10.1.22.  Workflow Acquisition.  The Workflow Acquisition shall be consummated
in accordance with the terms of the Workflow Acquisition Agreement, without





66







--------------------------------------------------------------------------------







giving effect to any amendments, modifications or waivers that are adverse to
the interests of the Lenders without the consent of Agent.  The Agent shall have
received final certified copies of the Workflow Acquisition Agreement , duly
executed by the parties thereto, together with all material agreements,
instruments and other documents delivered in connection therewith as Agent shall
reasonably request, including certification by a Senior Officer of SRC that such
documents are in full force and effect as of the Closing Date.

10.1.23.  Flow of Funds.  The Agent shall have received flow of funds agreement,
in form and substance reasonably satisfactory to Agent, duly executed by SRC.

10.2.

Conditions Precedent to All Credit Extensions.  Lenders shall not be required to
fund any Loans and the Letter of Credit Issuer shall not be required to issue
any Letter of Credit, unless and until each of the following conditions has been
and continues to be satisfied:

10.2.1.  Representation and Warranties.  The representations and warranties of
each Borrower in the Loan Documents shall be true and correct on the date of,
and upon giving effect to, the funding of any Loan or extension of credit,
except for representations and warranties that expressly relate to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date).

10.2.2.  No Defaults.  No Default or Event of Default exists at the time, or
would result from the funding, of any Loan or other extension of credit.

10.2.3.  Satisfaction of Conditions in Other Loan Documents.  Each of the
conditions precedent to funding set forth in any other Loan Document shall have
been and remain satisfied as of the funding date.

10.2.4.  No Litigation.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of this Agreement, or which is related to or arises
out of, this Agreement or any of the other Loan Documents or the consummation of
the transactions contemplated hereby or thereby.

10.2.5.  No Material Adverse Effect.  No event shall have occurred and no
condition shall exist which has or could be reasonably expected to have a
Material Adverse Effect.

10.2.6.  Borrowing Base Certificate.  Agent shall have received each Borrowing
Base Certificate required by the terms of this Agreement.

10.2.7.  Letter of Credit Conditions.  With respect to the issuance of any
Letter of Credit after the Closing Date, each of the conditions required in
connection therewith hereunder shall have been satisfied.

10.3.

Inapplicability of Conditions.  None of the conditions precedent set forth in
Sections 10.1 or 10.2 shall be conditions to the obligation of (i) each
Participating Lender to make payments to the Letter of Credit Issuer pursuant to
Section 1.3.7, (ii) each Lender to deposit with Agent such Lender’s Pro Rata
share of a Borrowing in accordance with





67







--------------------------------------------------------------------------------







Section 3.1.2, (iii) each Lender to fund its Pro Rata share of a Revolver Loan
to repay outstanding Settlement Loans to Bank as provided in Section 3.1.3(ii),
(iv) each Lender to pay any amount payable to Agent or any other Lender pursuant
to this Agreement or (v) Agent to pay any amount payable to any Lender pursuant
to this Agreement.

10.4.

Limited Waiver of Conditions Precedent.  If Lenders shall make any Loans or
otherwise extend any credit to Borrowers under this Agreement or if the Letter
of Credit Issuer shall issue a Letter of Credit, in each case at a time when any
of the foregoing conditions precedent are not satisfied (regardless of whether
the failure of satisfaction of any such conditions precedent was known or
unknown to Agent or Lenders), the funding of such Loan or the issuance of such
Letter of Credit shall not operate as a waiver of the right of Agent and Lenders
to insist upon the satisfaction of all conditions precedent with respect to each
subsequent Borrowing requested by Borrowers or a waiver of any Default or Event
of Default as a consequence of the failure of any such conditions to be
satisfied, unless Agent, with the prior written consent of the Required Lenders,
in writing waives the satisfaction of any condition precedent, in which event
such waiver shall only be applicable for the specific instance given and only to
the extent and for the period of time expressly stated in such written waiver.

SECTION 11.  EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

11.1.

Events of Default.  The occurrence or existence of any one or more of the
following events or conditions shall constitute an “Event of Default” (each of
which Events of Default shall be deemed to exist unless and until waived by
Agent and Lenders in accordance with the provisions of Section 12.9 hereof):

11.1.1.  Payment of Obligations.  Borrowers shall fail to pay any of the
Obligations on the due date thereof (whether due at stated maturity, on demand,
upon acceleration or otherwise).

11.1.2.  Misrepresentations.  Any representation, warranty or other written
statement to Agent or any Lender that is made by any Borrower in this Agreement
or furnished in compliance with or in reference to any of the Loan Documents,
proves to have been false or misleading in any material respect when made or
furnished or when reaffirmed pursuant to Section 8.2 hereof.

11.1.3.  Breach of Specific Covenants.  (i) Any Borrower shall fail or neglect
to perform, keep or observe any covenant contained in Sections 6.2, 6.4, 6.5,
7.1.2, 7.2.1, 7.2.5, 7.2.6, 7.3.1, 7.5.1, 7.6, 9.1.1, 9.1.2(i), (iv) and (viii),
9.1.17, 9.2 or 9.3 hereof on the date that such Borrower is required to perform,
keep or observe such covenant or (ii) any Borrower shall fail or neglect to
perform, keep or observe any covenant contained in Section 9.1.3 hereof on the
date such Borrower is required to perform, keep or observe such covenant;
provided, however, the foregoing shall not constitute an Event of Default so
long as Borrowers, as of such date, (a) have Liquidity in an amount greater than
20% of the aggregate Commitments and (b) the breach of such covenant is cured to
Agent’s and the Required Lenders’ satisfaction within 3 Business Days after (1)
any Senior Officer’s receipt of written notice of any such breach from Agent or
(2) any Senior Officer obtaining actual knowledge of any such breach.





68







--------------------------------------------------------------------------------







11.1.4.  Breach of Other Covenants.  Any Borrower shall fail or neglect to
perform, keep or observe any covenant contained in this Agreement (other than a
covenant which is dealt with specifically elsewhere in Section 11.1 hereof) and
the breach of such other covenant is not cured to Agent’s and the Required
Lender’s satisfaction within 15 Business Days after the sooner to occur of any
Senior Officer’s receipt of notice of such breach from Agent or the date of
Borrowers’ Knowledge of such failure or neglect; provided, however, that such
notice and opportunity to cure shall not apply in the case of any failure to
perform, keep or observe any covenant which is not capable of being cured at all
or within such 15 Business Day period or which is a willful and knowing breach
by any Borrower.

11.1.5.  Default Under Security Documents/Other Agreements.  Any Borrower or any
other Obligor shall default in the due and punctual observance or performance of
any liability or obligation to be observed or performed by it under any of the
Other Agreements or Security Documents and such default shall not have been
cured within the applicable grace and cure period, if any, provided in such
Other Agreements or Security Documents.

11.1.6.  Other Defaults.  There shall occur any default or event of default on
the part of any Borrower or any Subsidiary under any agreement, document or
instrument to which such Borrower or such Subsidiary is a party or by which such
Borrower or such Subsidiary or any of their respective Properties is bound,
creating or relating to (i) the Term Loans or (ii) any other Debt (other than
the Obligations) in excess of $5,000,000, in each case if the payment or
maturity of such Debt may be accelerated in consequence of such event of default
or demand for payment of such Debt may be made.

11.1.7.  Uninsured Losses.  Any loss, theft, damage or destruction of any of the
Collateral not fully covered (subject to such deductibles as Agent shall have
permitted) by insurance if the amount not covered by insurance exceeds
$1,000,000; provided, however, the foregoing shall not constitute an Event of
Default so long as Borrowers as of the date of the occurrence of any such
uninsured loss have Liquidity in an amount at least equal to 20% of the
aggregate Commitments plus the amount of such uninsured loss.

11.1.8.  Material Adverse Effect.  There shall occur any event or condition that
has a Material Adverse Effect.

11.1.9.  Solvency.  Borrowers, taken as a whole, shall cease to be Solvent.

11.1.10.  Insolvency Proceedings.  Any Insolvency Proceeding shall be commenced
by any Obligor; an Insolvency Proceeding is commenced against any Obligor and
any of the following events occur:  such Obligor consents to the institution of
the Insolvency Proceeding against it, the petition commencing the Insolvency
Proceeding is not timely controverted by such Obligor, the petition commencing
the Insolvency Proceeding is not dismissed within 60 days after the date of the
filing thereof (provided that, in any event, during the pendency of any such
period, Lenders shall be relieved from their obligation to make Loans or
otherwise extend credit to or for the benefit of Borrowers hereunder), an
interim trustee is appointed to take possession of all or a substantial portion
of the Properties of such Obligor or to operate all or any substantial portion
of the business of such Obligor, or an order for relief shall





69







--------------------------------------------------------------------------------







have been issued or entered in connection with such Insolvency Proceeding; or
any Obligor shall make an offer of settlement extension or composition to its
unsecured creditors generally.

11.1.11.  Business Disruption; Condemnation.  There shall occur a cessation of a
substantial part of the business of any Obligor for a period which may be
reasonably expected to have a Material Adverse Effect; or any Obligor shall
suffer the loss or revocation of any license or permit now held or hereafter
acquired by such Obligor which is necessary to the continued or lawful operation
of its business and such loss or revocation may be reasonably expected to have a
Material Adverse Effect; or any Obligor shall be enjoined, restrained or in any
way prevented by court, governmental or administrative order from conducting all
or any material part of its business affairs for a period which may be
reasonably expected to have a Material Adverse Effect; or any material lease or
agreement pursuant to which any Obligor leases or occupies any premises on which
any Collateral is located shall be canceled or terminated prior to the
expiration of its stated term and such cancellation or termination has a
Material Adverse Effect or results in an Out of Formula Condition; or any
material part of the Collateral shall be taken through condemnation or the value
of such Collateral shall be materially impaired through condemnation and, in
either case, Borrowers shall not have received compensation.

11.1.12.  Change of Control.  There shall occur a Change of Control with respect
to SRC or any other Borrower.

11.1.13.  ERISA.  A Reportable Event shall occur which Agent, in its reasonable
discretion, shall determine constitutes grounds for the termination by the
Pension Benefit Guaranty Corporation of any Plan or for the appointment by the
appropriate United States district court of a trustee for any Plan, or if any
Plan shall be terminated or any such trustee shall be requested or appointed, or
if any Borrower or any Subsidiary in “default” (as defined in Section 4219(c)(5)
of ERISA) with respect to payments to a Multiemployer Plan resulting from such
Borrower’s or such Subsidiary’s complete or partial withdrawal from such Plan;
and any such event may be reasonably expected to have a Material Adverse Effect.

11.1.14.  Challenge to Loan Documents.  Any Obligor or any of its Affiliates
shall challenge or contest in any action, suit or proceeding the validity or
enforceability of any of the Loan Documents, the legality or enforceability of
any of the Obligations or the perfection or priority of any Lien granted to
Agent, or any of the Loan Documents ceases to be in full force or effect for any
reason other than a full or partial waiver or release by Agent and Lenders in
accordance with the terms thereof.

11.1.15.  Judgment.  One or more judgments or orders for the payment of money in
an amount that exceeds, individually or in the aggregate $5,000,000 shall be
entered against any Borrower or any other Obligor and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, the foregoing shall not
constitute an Event of Default so long as Borrowers after the satisfaction of
any such judgment or judgments have Liquidity in an amount at least equal to 20%
of the aggregate Commitments.





70







--------------------------------------------------------------------------------







11.1.16.  Criminal Forfeiture.  Any Obligor shall be convicted under any
criminal law that could lead to a forfeiture of any Property of such Obligor.

11.1.17.  Status of Debt.  If (i) the Obligations shall at any time fail to
constitute “Senior Debt”, “Designated Senior Debt” or any similar designation
under and as defined in any agreement or instrument governing any Debt that is
subordinated to the Obligations, (ii) the subordination provisions of any
agreement or instrument governing any Debt in a principal amount in excess of
$1,000,000 that is subordinated to the Obligations shall for any reason (other
than as a result of any action or inaction of Agent or any Lender) be revoked or
invalidated, or otherwise cease to be in full force and effect, unless such Debt
would otherwise be permitted to be incurred as “Senior Debt” at such time (and
for purposes of any baskets, shall be deemed to be incurred as such), or any
Obligor shall contest in any manner the validity or enforceability thereof, or
(iii) any Debt other than the Debt evidenced by this Agreement and/or Bank
Product Obligations shall be designated as an “ABL Facility” or any similar
designation under and as defined in the Term Loan Documents.

11.2.

Acceleration of the Obligations; Termination of Commitments.  Without in any way
limiting the right of Agent to demand payment of any portion of the Obligations
payable on demand in accordance with this Agreement:

11.2.1.  Upon or at any time after the occurrence of an Event of Default (other
than pursuant to Section 11.1.10 hereof) and for so long as such Event of
Default shall exist, Agent may in its discretion (and, upon receipt of written
instructions to do so from the Required Lenders, shall) (a) declare the
principal of and any accrued interest on the Loans and all other Obligations
owing under any of the Loan Documents to be, whereupon the same shall become
without further notice or demand (all of which notice and demand each Borrower
expressly waives), forthwith due and payable and Borrowers shall forthwith pay
to Agent the entire principal of and accrued and unpaid interest on the Loans
and other Obligations plus reasonable attorneys’ fees and expenses if such
principal and interest are collected by or through an attorney-at-law and (b)
terminate the Commitments.

11.2.2.  Upon the occurrence of an Event of Default specified in Section 11.1.10
hereof, all of the Obligations shall become automatically due and payable
without declaration, notice or demand by Agent to or upon any Borrower and the
Commitments shall automatically terminate with the effects specified in Section
5.2.2 hereof provided, however, that, if Agent or Lenders shall continue to make
Loans or otherwise extend credit to Borrowers pursuant to this Agreement after
an automatic termination of the Commitments by reason of the commencement of an
Insolvency Proceeding by or against Borrowers, such Loans and other credit shall
nevertheless be governed by this Agreement and enforceable against and
recoverable from each Obligor as if such Insolvency Proceeding had never been
instituted.

11.3.

Other Remedies.  Upon and after the occurrence of an Event of Default and for so
long as such Event of Default shall exist, Agent may in its discretion (and,
upon receipt of written direction of the Required Lenders, shall) exercise from
time to time the following rights and remedies (without prejudice to the rights
of Agent or any Lender to enforce its claim against any or all Obligors):





71







--------------------------------------------------------------------------------







11.3.1.  All of the rights and remedies of a secured party under the UCC or
under other Applicable Law, and all other legal and equitable rights to which
Agent may be entitled under any of the Loan Documents, all of which rights and
remedies shall be cumulative and shall be in addition to any other rights or
remedies contained in this Agreement or any of the other Loan Documents, and
none of which shall be exclusive.

11.3.2.  The right to collect all amounts at any time payable to a Borrower from
any Account Debtor or other Person at any time indebted to such Borrower.

11.3.3.  The right to take immediate possession of any of the Collateral, and to
(i) require Borrowers to assemble the Collateral, at Borrowers’ expense, and
make it available to Agent at a place designated by Agent which is reasonably
convenient to both parties, and (ii) enter any premises where any of the
Collateral shall be located and to keep and store the Collateral on said
premises until sold (and if said premises be the Property of a Borrower, then
such Borrower agrees not to charge Agent for storage thereof).

11.3.4.  The right to sell or otherwise dispose of all or any Collateral in its
then condition, or after any further manufacturing or processing thereof, at
public or private sale or sales, with such notice as may be required by
Applicable Law, in lots or in bulk, for cash or on credit, all as Agent, in its
sole discretion, may deem advisable.  Each Borrower agrees that any requirement
of notice to Borrowers or any other Obligor of any proposed public or private
sale or other disposition of Collateral by Agent shall be deemed reasonable
notice thereof if given at least 10 days prior thereto, and such sale may be at
such locations as Agent may designate in said notice.  Agent shall have the
right to conduct such sales on any Borrower’s or any other Obligor’s premises,
without charge therefor, and such sales may be adjourned from time to time in
accordance with Applicable Law.  Agent shall have the right to sell, lease or
otherwise dispose of the Collateral, or any part thereof, for cash, credit or
any combination thereof, and Agent may purchase all or any part of the
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Obligations.  The proceeds realized from the sale or other
disposition of any Collateral may be applied, after allowing 2 Business Days for
collection, first to any Extraordinary Expenses incurred by Agent, second to
interest accrued with respect to any of the Obligations; and third, to the
principal balance of the Obligations.  If any deficiency shall arise, Obligors
shall remain jointly and severally liable to Agent and Lenders therefor.

11.3.5.  The right to the appointment of a receiver, without notice of any kind
whatsoever, to take possession of all or any portion of the Collateral and to
exercise such rights and powers as the court appointing such receiver shall
confer upon such receiver.

11.3.6.  The right to require Borrowers to deposit with Agent funds equal to the
Letter of Credit Outstandings and, if Borrowers fail promptly to make such
deposit, Agent may (and shall upon the direction of the Required Lenders)
advance such amount as a Revolver Loan (whether or not an Out of Formula
Condition exists or is created thereby).  Any such deposit or advance shall be
held by Agent as Cash Collateral to fund future payments with respect to any
Letter of Credit Outstandings.  At such time as the Letter of Credit
Outstandings have been paid or terminated and all Letters of Credit have been
drawn upon or expired, any





72







--------------------------------------------------------------------------------







amounts remaining in such reserve shall be applied against any outstanding
Obligations, or, if all Obligations have been indefeasibly paid in full,
returned to Borrowers.

Subject to the obtaining of all necessary consents, Agent is hereby irrevocably
granted a license or other right to use, without charge, any and all of each
Borrower’s Intellectual Property and all of each Borrower’s computer hardware
and software, trade secrets, brochures, customer lists, promotional and
advertising materials, labels, and packaging materials, and any Property of a
similar nature, in advertising for sale, marketing, selling and collecting and
in completing the manufacturing of any Collateral, and each Borrower’s rights
under all licenses and all franchise agreements shall inure to Agent’s benefit.

11.4.

Setoff.  In addition to any Liens granted under any of the Loan Documents and
any rights now or hereafter available under Applicable Law, Agent and each
Lender (and each of their respective Affiliates) is hereby authorized by
Borrowers at any time that an Event of Default exists, without notice to
Borrowers or any other Person (any such notice being hereby expressly waived) to
set off and to appropriate and to apply any and all deposits, general or special
(including Debt evidenced by certificates of deposit whether matured or
unmatured (but not including trust accounts)) and any other Debt at any time
held or owing by Agent, such Lender or any of their Affiliates to or for the
credit or the account of any Borrower against and on account of the Obligations
of Borrowers arising under the Loan Documents to Agent, such Lender or any of
their Affiliates, including all Loans and Letter of Credit Outstandings and all
claims of any nature or description arising out of or in connection with this
Agreement, irrespective of whether or not (i) Agent or such Lender shall have
made any demand hereunder, (ii) Agent, at the request or with the consent of the
Required Lenders shall have declared the principal of and interest on the Loans
and other amounts due hereunder to be due and payable as permitted by this
Agreement and even though such Obligations may be contingent or unmatured or
(iii) the Collateral for the Obligations is adequate.  Notwithstanding the
foregoing, each of Agent and Lenders agree with each other that it shall not,
without the express consent of the Required Lenders, and that it shall (to the
extent that it is lawfully entitled to do so) upon the request of the Required
Lenders, exercise its setoff rights hereunder against any accounts of any
Borrower now or hereafter maintained with Agent, such Lender or any Affiliate of
any of them, but no Borrower shall have a claim or cause of action against Agent
or any Lender for any setoff made without the consent of the Required Lenders
and the validity of any such setoff shall not be impaired by the absence of such
consent.  If any party (or its Affiliate) exercises the right of setoff provided
for hereunder, such party shall be obligated to share any such setoff in the
manner and to the extent required by Section 12.5.

11.5.

Remedies Cumulative; No Waiver.

11.5.1.  All covenants, conditions, provisions, warranties, guaranties,
indemnities, and other undertakings of Borrowers contained in this Agreement and
the other Loan Documents, or in any document referred to herein or contained in
any agreement supplementary hereto or in any schedule or contained in any other
agreement between Agent or any Lender and any or all Borrowers, heretofore,
concurrently, or hereafter entered into, shall be deemed cumulative to and not
in derogation or substitution of any of the terms, covenants, conditions, or
agreements of Borrowers herein contained.  The rights and remedies of Agent and





73







--------------------------------------------------------------------------------







Lenders under this Agreement and the other Loan Documents shall be cumulative
and not exclusive of any rights or remedies that Agent or any Lender would
otherwise have.

11.5.2.  The failure or delay of Agent or any Lender to require strict
performance by Borrowers of any provision of any of the Loan Documents or to
exercise or enforce any rights, Liens, powers, or remedies under any of the Loan
Documents or with respect to any Collateral shall not operate as a waiver of
such performance, Liens, rights, powers and remedies, but all such requirements,
Liens, rights, powers, and remedies shall continue in full force and effect
until all Loans and all other Obligations owing or to become owing from
Borrowers to Agent and Lenders shall have been fully satisfied.  None of the
undertakings, agreements, warranties, covenants and representations of Borrowers
contained in this Agreement or any of the other Loan Documents and no Event of
Default by any Borrower under this Agreement or any other Loan Documents shall
be deemed to have been suspended or waived by Agent or any Lender, unless such
suspension or waiver is by an instrument in writing specifying such suspension
or waiver and is signed by a duly authorized representative of Agent or such
Lender and directed to Borrowers.

11.5.3.  If Agent or any Lender shall accept performance by a Borrower, in whole
or in part, of any obligation that a Borrower is required by any of the Loan
Documents to perform only when a Default or Event of Default exists, or if Agent
or any Lender shall exercise any right or remedy under any of the Loan Documents
that may not be exercised other than when a Default or Event of Default exists,
Agent’s or Lender’s acceptance of such performance by a Borrower or Agent’s or
Lender’s exercise of any such right or remedy shall not operate to waive any
such Event of Default or to preclude the exercise by Agent or any Lender of any
other right or remedy, unless otherwise expressly agreed in writing by Agent or
such Lender, as the case may be.

SECTION 12.  AGENT

12.1.

Appointment, Authority and Duties of Agent.

12.1.1.  Each Secured Party hereby irrevocably appoints and designates Bank as
Agent to act as herein specified.  Agent may, and each Secured Party irrevocably
authorizes Agent to, enter into all Loan Documents to which Agent is or is
intended to be a party and all amendments hereto and all Security Documents at
any time executed by any Borrower, for the benefit of Secured Parties and,
except as otherwise provided in this Section 12, to exercise such rights and
powers under this Agreement and the other Loan Documents as are specifically
delegated to Agent by the terms hereof and thereof, together with such other
rights and powers as are reasonably incidental thereto.  Each Secured Party
agrees that any action taken by Agent or the Required Lenders in accordance with
the provisions of this Agreement or the other Loan Documents, and the exercise
by Agent or the Required Lenders of any of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all Secured Parties.  Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive right and
authority to (i) act as the disbursing and collecting agent for Secured Parties
with respect to all payments and collections arising in connection with this
Agreement and the other Loan Documents; (ii) execute and deliver as Agent each
Loan Document and accept delivery of each such agreement delivered by any or all





74







--------------------------------------------------------------------------------







Borrowers or any other Obligor; (iii) act as collateral agent for Secured
Parties for purposes of the perfection of all security interests and Liens
created by this Agreement or the Security Documents with respect to all material
items of the Collateral and, subject to the direction of the Required Lenders,
for all other purposes stated therein, provided that Agent hereby appoints,
authorizes and directs each Secured Party to act as a collateral sub-agent for
Agent and the other Secured Parties for purposes of the perfection of all
security interests and Liens with respect to a Borrower’s Deposit Accounts
maintained with, and all cash and Cash Equivalents held by, such Secured Party;
(iv) subject to the direction of the Required Lenders, manage, supervise or
otherwise deal with the Collateral; and (v) take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any of the Collateral
under the Loan Documents relating thereto, Applicable Law or otherwise.  The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have by reason of this Agreement or any other Loan Document a
fiduciary relationship with any Secured Party (or any Lender’s participants).
 Unless and until its authority to do so is revoked in writing by Required
Lenders, Agent alone shall be authorized to determine whether any Accounts or
Inventory constitute Eligible Accounts (basing such determination in each case
upon the meanings given to such terms in Appendix A), or whether to impose or
release any reserve, and to exercise its own credit judgment in connection
therewith, which determinations and judgments, if exercised in good faith, shall
exonerate Agent from any liability to Secured Parties or any other Person for
any errors in judgment.

12.1.2.  Agent (which term, as used in this sentence, shall include reference to
Agent’s officers, directors, employees, attorneys, agents and Affiliates and to
the officers, directors, employees, attorneys and agents of Agent’s Affiliates)
shall not:  (i) have any duties or responsibilities except those expressly set
forth in this Agreement and the other Loan Documents or (ii) be required to
take, initiate or conduct any litigation, foreclosure or collection proceedings
hereunder or under any of the other Loan Documents except to the extent directed
to do so by the Required Lenders during the continuance of any Event of Default.
 The conferral upon Agent of any right hereunder shall not imply a duty on
Agent’s part to exercise any such right unless instructed to do so by the
Required Lenders in accordance with this Agreement.

12.1.3.  Agent may perform any of its duties by or through its agents and
employees and may employ agents and attorneys in fact and shall not be
responsible for the negligence or misconduct of any such agents or attorneys in
fact selected by it with reasonable care.  Borrowers shall promptly (and in any
event, on demand) reimburse Agent for all reasonable expenses (including all
Extraordinary Expenses) incurred by Agent pursuant to any of the provisions
hereof or of any of the other Loan Documents or in the execution of any of
Agent’s duties hereby or thereby created or in the exercise of any right or
power herein or therein imposed or conferred upon it or Lenders (excluding,
however, general overhead expenses), and each Lender agrees promptly to pay to
Agent, on demand, such Lender’s Pro Rata share of any such reimbursement for
expenses (including Extraordinary Expenses) that is not timely made by Borrowers
to Agent.

12.1.4.  The rights, remedies, powers and privileges conferred upon Agent
hereunder and under the other Loan Documents may be exercised by Agent without
the necessity of the joinder of any other parties unless otherwise required by
Applicable Law.  If Agent shall request instructions from the Required Lenders
with respect to any act or action (including the failure to act) in connection
with this Agreement or any of the other Loan Documents, Agent





75







--------------------------------------------------------------------------------







shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from the Required Lenders; and
Agent shall not incur liability to any Person by reason of so refraining.
 Without limiting the foregoing, no Secured Party shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any of the Loan Documents pursuant to or in accordance with
the instructions of the Required Lenders except for Agent’s own gross negligence
or willful misconduct in connection with any action taken by it.
 Notwithstanding anything to the contrary contained in this Agreement, Agent
shall not be required to take any action that is in its opinion contrary to
Applicable Law or the terms of any of the Loan Documents or that would in its
opinion subject it or any of its officers, employees or directors to personal
liability; provided, however, that if Agent shall fail or refuse to take action
that is not contrary to Applicable Law or to any of the terms of any of the Loan
Documents even if such action in Agent’s opinion would subject it to potential
liability, the Required Lenders may remove Agent and appoint a successor Agent
in the same manner and with the same effect as is provided in this Agreement
with respect to Agent’s resignation.

12.1.5.  Agent shall promptly, upon receipt thereof, forward to each Lender (i)
copies of any significant written notices, reports, certificates and other
information received by Agent from any Obligor (but only if and to the extent
such Obligor is not required by the terms of the Loan Documents to supply such
information directly to Lenders), (ii) copies of the results of any field audits
or Inventory Appraisals with respect to Borrowers, and (iii) copies of any
Borrowing Base Certificate delivered by Borrowers.  Agent shall have no
liability to any Secured Party for any errors in or omissions from any field
audit or other examination of Borrower or the Collateral, unless such error or
omission was the direct result of Agent’s willful misconduct.

12.2.

Agreements Regarding Collateral.  Secured Parties hereby irrevocably authorize
Agent, at its option and in its discretion, to release any Lien upon any
Collateral (i) upon Full Payment of the Obligations; (ii) which is sold or
disposed of in accordance with the terms of this Agreement if Borrowers certify
to Agent that the disposition is made in compliance with the terms of this
Agreement (and Agent may rely conclusively on any such certificate, without
further inquiry); (iii) having a value of less than $5,000,000 in the aggregate
during any 12 month period; (iv) which constitutes “Term Priority Collateral”,
as such term is defined in the Term Loan Documents as in effect on the Closing
Date, if required to pursuant to the ABL/Term Loan Intercreditor Agreement; or
(v) if approved or ratified by the Required Lenders.  Agent shall, if directed
to do so by the Required Lenders, release any Lien upon any Collateral having a
value of less than $5,000,000 in the aggregate during any 12 month period.
 Except as expressly authorized or required by this Agreement or Applicable Law,
Agent shall not execute any release or termination of any Lien upon any of the
Collateral without the prior written authorization of all Lenders or other
Secured Parties.  Agent shall have no obligation whatsoever to any of the
Secured Parties to assure that any of the Collateral exists or is owned by a
Borrower or is cared for, protected or insured or has been encumbered, or that
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected or enforced or entitled to any particular priority or to exercise any
duty of care with respect to any of the Collateral.

12.3.

Reliance By Agent.  Agent shall be entitled to rely, and shall be fully
protected in so relying, upon any certification, notice or other communication
(including any thereof by





76







--------------------------------------------------------------------------------







telephone, telex, telegram, telecopier message or cable) believed by it to be
genuine and correct and to have been signed, sent or made by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Agent.  As to any matters
not expressly provided for by this Agreement or any of the other Loan Documents,
Agent shall in all cases be fully protected in acting or refraining from acting
hereunder and thereunder in accordance with the instructions of the Required
Lenders, and such instructions of the Required Lenders and any action taken or
failure to act pursuant thereto shall be binding upon Secured Parties.

12.4.

Action Upon Default.  Agent shall not be deemed to have knowledge of the
occurrence of a Default or an Event of Default unless it has received written
notice from Required Lenders or any or all Borrowers specifying the occurrence
and nature of such Default or Event of Default.  If Agent shall receive such a
notice of a Default or an Event of Default or shall otherwise acquire actual
knowledge of any Default or Event of Default, Agent shall promptly notify
Lenders in writing and Agent shall take such action and assert such rights under
this Agreement and the other Loan Documents, or shall refrain from taking such
action and asserting such rights, as the Required Lenders shall direct from time
to time.  If any Lender shall receive a notice of a Default or an Event of
Default or shall otherwise acquire actual knowledge of any Default or Event of
Default, such Lender shall promptly notify Agent and the other Lenders in
writing.  As provided in Section 12.3 hereof, Agent shall not be subject to any
liability by reason of acting or refraining to act pursuant to any request of
the Required Lenders except for its own willful misconduct or gross negligence
in connection with any action taken by it.  Before directing Agent to take or
refrain from taking any action or asserting any rights or remedies under this
Agreement and the other Loan Documents on account of any Event of Default, the
Required Lenders shall consult with and seek the advice of (but without having
to obtain the consent of) each other Lender, and promptly after directing Agent
to take or refrain from taking any such action or asserting any such rights, the
Required Lenders will so advise each other Lender of the action taken or
refrained from being taken and, upon request of any Lender, will supply
information concerning actions taken or not taken.  In no event shall the
Required Lenders, without the prior written consent of each Lender, direct Agent
to accelerate and demand payment of the Loans held by one Lender without
accelerating and demanding payment of all other Loans or to terminate the
Commitments of one or more Lenders without terminating the Commitments of all
Lenders.  Each Secured Party agrees that, except as otherwise provided in any of
the Loan Documents and without the prior written consent of the Required
Lenders, it will not take any legal action or institute any action or proceeding
against any Obligor with respect to any of the Obligations or Collateral, or
accelerate or otherwise enforce its portion of the Obligations.  Without
limiting the generality of the foregoing, none of Secured Parties may exercise
any right that it might otherwise have under Applicable Law to credit bid at
foreclosure sales, UCC sales or other similar sales or dispositions of any of
the Collateral except as authorized by the Required Lenders.  Notwithstanding
anything to the contrary set forth in this Section 12.4 or elsewhere in this
Agreement, each Lender shall be authorized to take such action to preserve or
enforce its rights against any Obligor where a deadline or limitation period is
otherwise applicable and would, absent the taking of specified action, bar the
enforcement of Obligations held by such Lender against such Obligor, including
the filing of proofs of claim in any Insolvency Proceeding.





77







--------------------------------------------------------------------------------







12.5.

Ratable Sharing.  If any Lender shall obtain any payment or reduction (including
any amounts received as adequate protection of a bank account deposit treated as
cash collateral under the Bankruptcy Code) of any Obligation of Borrowers
hereunder (whether voluntary, involuntary, through the exercise of any right of
set off or otherwise) in excess of its Pro Rata share of payments or reductions
on account of such Obligations obtained by all of the Lenders, such Lender shall
forthwith (i) notify the other Lenders and Agent of such receipt and (ii)
purchase from the other Lenders such participations in the affected Obligations
as shall be necessary to cause such purchasing Lender to share the excess
payment or reduction, net of costs incurred in connection therewith, on a Pro
Rata basis, provided that if all or any portion of such excess payment or
reduction is thereafter recovered from such purchasing Lender or additional
costs are incurred, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery or such additional costs, but without
interest.  Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 12.5 may, to the fullest extent
permitted by Applicable Law, exercise all of its rights of payment (including
the right of set off) with respect to such participation as fully as if such
Lender were the direct creditor of Borrowers in the amount of such
participation; provided that no Lender shall set off against any Dominion
Account without Agent’s prior consent.  Notwithstanding the foregoing, if a
Defaulting Lender obtains a payment or reduction of any Obligation, it shall
immediately turn over the amount thereof to Agent for application under Section
3.2.2 and it shall provide a written statement to Agent describing the
Obligation affected by such payment or reduction.

12.6.

Indemnification of Agent.

12.6.1.  Each Lender agrees to indemnify and defend Agent Indemnitees (to the
extent not reimbursed by Borrowers under this Agreement, but without limiting
the indemnification obligation of Borrowers under this Agreement), on a Pro Rata
basis, and to hold each of Agent Indemnitees harmless from and against, any and
all Claims which may be imposed on, incurred by or asserted against any of Agent
Indemnitees in any way related to or arising out of this Agreement or any of the
other Loan Documents or any other document contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby (including the
costs and expenses which Borrowers are obligated to pay under Section 14.2
hereof or amounts Agent may be called upon to pay in connection with any lockbox
or Dominion Account arrangement contemplated hereby) or the enforcement of any
of the terms hereof or thereof or of any such other documents, provided that no
Lender shall be liable to any Agent Indemnitee for any of the foregoing to the
extent that they result solely from the willful misconduct or gross negligence
of such Agent Indemnitee.

12.6.2.  Without limiting the generality of the foregoing provisions of this
Section 12.6, if Agent should be sued by any receiver, trustee in bankruptcy,
debtor-in-possession or other Person on account of any alleged preference or
fraudulent transfer received or alleged to have been received from any Borrower
or any other Obligor as the result of any transaction under the Loan Documents,
then in such event any monies paid by Agent in settlement or satisfaction of
such suit, together with all Extraordinary Expenses incurred by Agent in the
defense of same, shall be promptly reimbursed to Agent by Lenders to the extent
of each Lender’s Pro Rata share.





78







--------------------------------------------------------------------------------







12.6.3.  Without limiting the generality of the foregoing provisions of this
Section 12.6, if at any time (whether prior to or after the Commitment
Termination Date) any action or proceeding shall be brought against any of Agent
Indemnitees by an Obligor or by any other Person claiming by, through or under
an Obligor, to recover damages for any act taken or omitted by Agent under any
of the Loan Documents or in the performance of any rights, powers or remedies of
Agent against any Obligor, any Account Debtor, the Collateral or with respect to
any Loans, or to obtain any other relief of any kind on account of any
transaction involving any Agent Indemnitees under or in relation to any of the
Loan Documents, each Lender agrees to indemnify, defend and hold Agent
Indemnitees harmless with respect thereto and to pay to Agent Indemnitees such
Lender’s Pro Rata share of such amount as any of Agent Indemnitees shall be
required to pay by reason of a judgment, decree, or other order entered in such
action or proceeding or by reason of any compromise or settlement agreed to by
Agent Indemnitees, including all interest and costs assessed against any of
Agent Indemnitees in defending or compromising such action, together with
attorneys’ fees and other legal expenses paid or incurred by Agent Indemnitees
in connection therewith; provided, however, that no Lender shall be liable to
any Agent Indemnitee for any of the foregoing to the extent that they arise
solely from the willful misconduct or gross negligence of such Agent Indemnitee.
 In Agent’s discretion, Agent may also reserve for or satisfy any such judgment,
decree or order from proceeds of Collateral prior to any distributions therefrom
to or for the account of Lenders.

12.7.

Limitation on Responsibilities of Agent.  Agent shall in all cases be fully
justified in failing or refusing to act hereunder unless it shall have received
further assurances to its satisfaction from Lenders of their indemnification
obligations under Section 12.6 hereof against any and all Claims which may be
incurred by Agent by reason of taking or continuing to take any such action.
 Agent shall not be liable to Secured Parties (or any Lender’s participants) for
any action taken or omitted to be taken under or in connection with this
Agreement or the other Loan Documents except as a result of actual gross
negligence or willful misconduct on the part of Agent.  Agent does not assume
any responsibility for any failure or delay in performance or breach by any
Obligor or any Secured Party of its obligations under this Agreement or any of
the other Loan Documents.  Agent does not make to Secured Parties, and no
Secured Party makes to Agent or the other Secured Parties, any express or
implied warranty, representation or guarantee with respect to the Loans, the
Collateral, the Loan Documents or any Obligor.  Neither Agent nor any of its
officers, directors, agents, attorneys or employees shall be responsible to
Secured Parties, and no Secured Party nor any of its officers, directors,
employees, attorneys or agents shall be responsible to Agent or the other
Secured Parties, for: (i) any recitals, statements, information, representations
or warranties contained in any of the Loan Documents or in any certificate or
other document furnished pursuant to the terms hereof; (ii) the execution,
validity, genuineness, effectiveness or enforceability of, any of the Loan
Documents; (iii) the validity, genuineness, enforceability, collectibility,
value, sufficiency or existence of any Collateral, or the perfection or priority
of any Lien therein; or (iv) the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any Obligor
or any Account Debtor.  Neither Agent nor any of its officers, directors,
employees, attorneys or agents shall have any obligation to any Secured Party to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Obligor of any of the duties or agreements of
such Obligor under any of the Loan Documents or the satisfaction of any
conditions precedent contained in any of the Loan Documents.  Agent may consult
with and employ legal counsel,





79







--------------------------------------------------------------------------------







accountants and other experts and shall be entitled to act upon, and shall be
fully protected in any action taken in good faith reliance upon, any advice
given by such experts.

12.8.

Successor Agent and Co-Agents.

12.8.1.  Subject to the appointment and acceptance of a successor Agent as
provided below, Agent may resign at any time by giving at least 30 days written
notice thereof to each Lender and Borrowers.  Upon receipt of any notice of such
resignation, the Required Lenders, after prior consultation with (but without
having to obtain consent of) each Lender, shall have the right to appoint a
successor Agent which shall be (i) a Lender, (ii) a United States based
affiliate of a Lender or (iii) a commercial bank that is organized under the
laws of the United States or of any State thereof and has a combined capital
surplus of at least $200,000,000 and, provided no Default or Event of Default
then exists, is reasonably acceptable to Borrowers (and for purposes hereof, any
successor to Bank shall be deemed acceptable to Borrowers).  Upon the acceptance
by a successor Agent of an appointment to serve as an Agent hereunder, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent without further act,
deed or conveyance, and the retiring Agent shall be discharged from its duties
and obligations hereunder.  After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 12 (including the provisions of Section
12.6 hereof) shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Agent.
 Notwithstanding anything to the contrary contained in this Agreement, any
successor by merger or acquisition of the stock or assets of Bank shall continue
to be Agent hereunder unless such successor shall resign in accordance with the
provisions hereof.

12.8.2.  It is the purpose of this Agreement that there shall be no violation of
any Applicable Law denying or restricting the right of financial institutions to
transact business as agent or otherwise in any jurisdiction.  It is recognized
that, in case of litigation under any of the Loan Documents, or in case Agent
deems that by reason of present or future laws of any jurisdiction Agent might
be prohibited from exercising any of the powers, rights or remedies granted to
Agent or Lenders hereunder or under any of the Loan Documents or from holding
title to or a Lien upon any Collateral or from taking any other action which may
be necessary hereunder or under any of the Loan Documents, Agent may appoint an
additional Person as a separate collateral agent or co-collateral agent which is
not so prohibited from taking any of such actions or exercising any of such
powers, rights or remedies.  If Agent shall appoint an additional Person as a
separate collateral agent or co-collateral agent as provided above, each and
every remedy, power, right, claim, demand or cause of action intended by any of
the Loan Documents to be exercised by or vested in or conveyed to Agent with
respect thereto shall be exercisable by and vested in such separate collateral
agent or co-collateral agent, but only to the extent necessary to enable such
separate collateral agent or co-collateral agent to exercise such powers, rights
and remedies, and every covenant and obligation necessary to the exercise
thereof by such separate collateral agent or co-collateral agent shall run to
and be enforceable by either of them.  Should any instrument from Lenders be
required by the separate collateral agent or co-collateral agent so appointed by
Agent in order more fully and certainly to vest in and confirm to him or it such
rights, powers, duties and obligations, any and all of such instruments shall,
on request, be executed, acknowledged and delivered by Lenders whether or not a
Default or Event of Default then exists.  In case any separate collateral agent
or co-collateral agent, or a successor





80







--------------------------------------------------------------------------------







to either, shall die, become incapable of acting, resign or be removed, all the
estates, properties, rights, powers, duties and obligations of such separate
collateral agent or co-collateral agent, so far as permitted by Applicable Law,
shall vest in and be exercised by Agent until the appointment of a new
collateral agent or successor to such separate collateral agent or co-collateral
agent.

12.9.

Consents, Amendments and Waivers; Overadvances.

12.9.1.  No amendment or modification of any provision of this Agreement shall
be effective without the prior written agreement of the Required Lenders and
Borrowers, and no waiver of any Default or Event of Default shall be effective
without the prior written consent of the Required Lenders; provided, however,
that

(i)

without the prior written consent of Agent no amendment or waiver shall be
effective with respect to any provision of any of the Loan Documents (including
this Section 12) to the extent such provision relates to the rights, remedies,
duties or immunities of Agent;

(ii)

without the prior written consent of the Letter of Credit Issuer, no amendment
to the provisions of Sections 1.3 and without the prior written consent of Bank,
no amendment to the provisions of Section 3.1.3 shall be effective;

(iii)

without the prior written consent of each affected Lender (including a
Defaulting Lender), no amendment, modification or waiver shall be effective that
would (a) increase the Commitment of such Lender or (b) reduce the amount of, or
waive or delay or extend the time for any payment or repayment of, any
principal, interest or fees payable to such Lender;

(iv)

without the prior written consent of all Lenders (except a Defaulting Lender as
provided in Section 3.2 of this Agreement), (a) no amendment, modification or
waiver shall be effective that would alter the provisions of Sections 4.6, 4.7
or 12.9.1, (b) no amendment, modification or waiver shall be effective that
would amend (1) the definitions of “Pro Rata” or “Required Lenders,” or any
provision of this Agreement obligating Agent to take certain actions at the
direction of the Required Lenders, or any provision of any of the Loan Documents
regarding the Pro Rata treatment or obligations of Lenders or (2) the definition
of “Borrowing Base” (and the other defined terms used in such definition) if the
effect would be to increase the amount of Availability, (c) no amendment,
modification or waiver shall be effective that would increase any advance rate
above the levels in effect on the Closing Date, (d) no amendment, modification
or waiver shall be effective that would subordinate the payment of any of the
Obligations to any other Debt or the priority of any Liens granted to Agent
under any of the Loan Documents to Liens granted to any other Person, except for
Liens granted by an Obligor to financial institutions with respect to amounts on
deposit with such financial institutions to cover returned items, processing and
analysis charges and other charges in the Ordinary Course of Business that
relate to deposit accounts with such financial institutions, (e) no amendment,
modification or waiver shall be effective that would release any Obligor from
liability for any of the Obligations, or (f) no amendment,





81







--------------------------------------------------------------------------------







modification or waiver shall be effective that would release all or
substantially all of the Collateral; and

(v)

Schedule 2 may be amended or supplemented from time to time in accordance with
the definition of “Specified Account Debtor”.

No Lender shall be authorized to amend or modify any Note held by it, unless
such amendment or modification is consented to in writing by all Lenders;
provided, however, that the foregoing shall not be construed to prohibit an
amendment or modification to any provision of this Agreement that may be
effected pursuant to this Section 12.9.1 by agreement of Borrowers and the
Required Lenders even though such an amendment or modification results in an
amendment or modification of the Notes by virtue of the incorporation by
reference in each of the Notes of this Agreement.  The making of any Loans
hereunder by any Lender during the existence of a Default or Event of Default
shall not be deemed to constitute a waiver of such Default or Event of Default.
 Any waiver or consent granted by Lenders hereunder shall be effective only if
in writing and then only in the specific instance and for the specific purpose
for which it was given.

12.9.2.  In connection with any proposed amendment to any of the Loan Documents
or waiver of any of the terms thereof or any Default or Event of Default
thereunder, no Borrower shall solicit, request or negotiate for or with respect
to any such proposed amendment or waiver of any of the provisions of this
Agreement or any of the other Loan Documents unless each Lender shall be
informed thereof by Borrowers or Agent (to the extent known by Agent) and shall
be afforded an opportunity of considering the same and supplied by Borrowers
with sufficient information to enable it to make an informed decision with
respect thereto.  No Borrower will, directly or indirectly, pay or cause to be
paid any remuneration or other thing of value, whether by way of supplemental or
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for or as an inducement to the consent to or
agreement by such Lender with any waiver or amendment of any of the terms and
provisions of this Agreement or any of the other Loan Documents unless such
remuneration or thing of value is concurrently paid, on the same terms, on a Pro
Rata basis to all Lenders.

12.9.3.  Agent may require Lenders to honor requests by Borrowers for Out of
Formula Loans (in which event, and notwithstanding anything to the contrary set
forth in Section 1.1.1 or elsewhere in this Agreement, Lenders shall continue to
make Revolver Loans up to their Pro Rata share of the Commitments) and to
forbear from requiring Borrowers to cure an Out of Formula Condition, (1) when
no Event of Default exists (or if an Event of Default exists, when the existence
of such Event of Default is not known by Agent), if and for so long as (i) such
Out of Formula Condition does not continue for a period of more than 15
consecutive days, following which no Out of Formula Condition exists for at
least 15 consecutive days before another Out of Formula Condition exists
(provided, however, there shall not be more than four (4) of such 15 day Out of
Formula Condition periods during any Fiscal Year), (ii) the amount of the
Revolver Loans outstanding at any time does not exceed the aggregate Commitments
at such time, and (iii) the Out of Formula Condition (including the Out of
Formula Condition after the making of any such Revolver Loan pursuant to this
Section 12.9.3) is not known by Agent at the time in question to exceed
$10,000,000; and (2) regardless of whether or not an Event of Default exists, if
Agent discovers the existence of an Out of Formula Condition not previously
known by





82







--------------------------------------------------------------------------------







it to exist, Lenders shall be obligated to continue making such Revolver Loans
as directed by Agent only (A) if the amount of the Out of Formula Condition is
not increased by more than $2,500,000 above the amount determined by Agent to
exist on the date of discovery thereof and (B) for a period not to exceed 5
Business Days.  Notwithstanding the foregoing, the sum of (I) the aggregate
amount of Out of Formula Loans plus (II) the aggregate amount of Protective
Advances made pursuant to Section 12.9.4 then outstanding, shall not exceed an
aggregate amount equal to 10% of the Borrowing Base.  In no event shall
Borrowers or any other Obligor be deemed to be a beneficiary of this Section
12.9.3 or authorized to enforce any of the provisions of this Section 12.9.3.
 Required Lenders may at any time revoke Agent’s authority to make further Out
of Formula Loans by written notice to Agent.  Absent such revocation, Agent’s
determination that funding of a Out of Formula Loan is appropriate shall be
conclusive.

12.9.4.  Agent shall be authorized, in its discretion, at any time that any
conditions in Section 10 are not satisfied, to make Base Rate Loans (“Protective
Advances”) (i) up to an aggregate amount of 10% of the Borrowing Base
outstanding at any time, if Agent deems such Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectibility or repayment of
Obligations; or (ii) to pay any other amounts chargeable to Obligors under any
Loan Documents, including costs, fees and expenses.  Notwithstanding the
foregoing, the sum of (I) the aggregate amount of Protective Advances plus (II)
the aggregate amount of Out of Formula Loans made pursuant to Section 12.9.3
then outstanding, shall not exceed an aggregate amount equal to 10% of the
Borrowing Base.  Notwithstanding anything herein to the contrary, each Lender
shall participate in each Protective Advance on a Pro Rata basis.  Required
Lenders may at any time revoke Agent’s authority to make further Protective
Advances by written notice to Agent.  Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.

12.10.

Due Diligence and Non-Reliance.  Each Lender hereby acknowledges and represents
that it has, independently and without reliance upon Agent or the other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund the Loans to be made by it hereunder
and to purchase participations in the Letter of Credit Outstandings pursuant to
Section 1.3.7 hereof, and each Lender has made such inquiries concerning the
Loan Documents, the Collateral and each Obligor as such Lender feels necessary
and appropriate, and has taken such care on its own behalf as would have been
the case had it entered into the other Loan Documents without the intervention
or participation of the other Lenders or Agent.  Each Lender hereby further
acknowledges and represents that the other Lenders and Agent have not made any
representations or warranties to it concerning any Obligor, any of the
Collateral or the legality, validity, sufficiency or enforceability of any of
the Loan Documents.  Each Lender also hereby acknowledges that it will,
independently and without reliance upon the other Lenders or Agent, and based
upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making Loans and in taking or refraining to take any other action under this
Agreement or any of the other Loan Documents.  Except for notices, reports and
other information expressly required to be furnished to Lenders by Agent
hereunder, Agent shall not have any duty or responsibility to provide any Lender
with any notices, reports or certificates furnished to Agent by any Obligor or
any credit or other information concerning the affairs,





83







--------------------------------------------------------------------------------







financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Agent or any of Agent’s
Affiliates.

12.11.

Representations and Warranties of Lenders.  By its execution of this Agreement,
each Lender hereby represents and warrants to each Borrower and the other
Lenders that it has the power to enter into and perform its obligations under
this Agreement and the other Loan Documents, and that it has taken all necessary
and appropriate action to authorize its execution and performance of this
Agreement and the other Loan Documents to which it is a party, each of which
will be binding upon it and the obligations imposed upon it herein or therein
will be enforceable against it in accordance with the respective terms of such
documents.

12.12.

The Required Lenders.  As to any provisions of this Agreement or the other Loan
Documents under which action may or is required to be taken upon direction or
approval of the Required Lenders, the direction or approval of the Required
Lenders shall be binding upon each Lender to the same extent and with the same
effect as if each Lender had joined therein.  Notwithstanding anything to the
contrary contained in this Agreement, Borrowers shall not be deemed to be a
beneficiary of, or be entitled to enforce, sue upon or assert as a defense to
any of the Obligations, any provisions of this Agreement that requires Agent or
any Lender to act, or conditions their authority to act, upon the direction or
consent of the Required Lenders; and any action taken by Agent or any Lender
that requires the consent or direction of the Required Lenders as a condition to
taking such action shall, insofar as Borrowers are concerned, be presumed to
have been taken with the requisite consent or direction of the Required Lenders.

12.13.

Several Obligations.  The obligations and commitments of each Lender under this
Agreement and the other Loan Documents are several and neither Agent nor any
Lender shall be responsible for the performance by the other Lenders of its
obligations or commitments hereunder or thereunder.  Notwithstanding any
liability of Lenders stated to be joint and several to third Persons under any
of the Loan Documents, such liability shall be shared, as among Lenders, Pro
Rata according to the respective Commitments of Lenders.

12.14.

Agent in its Individual Capacity.  With respect to its obligation to lend under
this Agreement, the Loans made by it and each Note issued to it, Agent shall
have the same rights and powers hereunder and under the other Loan Documents as
any other Lender or holder of a Note and may exercise the same as though it were
not performing the duties specified herein; and the terms “Lenders,” “Required
Lenders,” or any similar term shall, unless the context clearly otherwise
indicates, include Agent in its capacity as a Lender.  Agent and its Affiliates
may each accept deposits from, maintain deposits or credit balances for, invest
in, lend money to, act as trustee under indentures of, serve as financial
advisor to, and generally engage in any kind of business with any Borrower or
any other Obligor, or any affiliate of a Borrower or any other Obligor, as if it
were any other bank and without any duty to account therefor (or for any fees or
other consideration received in connection therewith) to the other Lenders.

12.15.

Third Party Beneficiaries.  This Section 12 is not intended to confer any rights
or benefits upon any Borrower or any other Person except Lenders and Agent, and
no Person (including any or all Borrowers) other than Lenders and Agent shall
have any right to enforce any of the provisions of this Section 12 except as
expressly provided in Section 12.17 hereof.  As between Borrowers and Agent, any
action that Agent may take or purport to take on behalf of





84







--------------------------------------------------------------------------------







Lenders under any of the Loan Documents shall be conclusively presumed to have
been authorized and approved by Lenders as herein provided.

12.16.

Notice of Transfer.  Agent may deem and treat a Lender party to this Agreement
as the owner of such Lender’s portion of the Revolver Loans for all purposes,
unless and until a written notice of the assignment or transfer thereof executed
by such Lender has been received by Agent.

12.17.

Replacement of Certain Lenders.  If a Lender (“Affected Lender”) (i) is a
Defaulting Lender, (ii) shall have requested compensation from Borrowers under
Section 2.7.1 to recover increased costs incurred by such Lender (or its parent
or holding company) which are not being incurred generally by the other Lenders
(or their respective parents or holding companies), (iii) shall have delivered a
notice pursuant to Section 2.6 hereof claiming that such Lender is unable to
extend LIBOR Loans to Borrowers for reasons not generally applicable to the
other Lenders, or (iv) fails to give its consent to any amendment, waiver or
action for which consent of all Lenders or each Lender affected thereby was
required and Required Lenders consented, then, in any such case and in addition
to any other rights and remedies that Agent, any other Lender or any Borrower
may have against such Affected Lender, any Borrower or Agent may, within 120
days after such event, make written demand on such Affected Lender (with a copy
to Agent in the case of a demand by a Borrower and a copy to Borrowers in the
case of a demand by Agent) for the Affected Lender to assign, and such Affected
Lender shall assign pursuant to one or more duly executed Assignment and
Acceptances within 5 Business Days after the date of such demand, to one or more
Lenders willing to accept such assignment or assignments, or to one or more
Eligible Assignees designated by Agent, all of such Affected Lender’s rights and
obligations under this Agreement (including its Commitments and all Loans owing
to it) in accordance with Section 13 hereof.  Agent is hereby irrevocably
authorized to execute one or more Assignment and Acceptances as attorney-in-fact
for any Affected Lender which fails or refuses to execute and deliver the same
within 5 Business Days after the date of such demand.  The Affected Lender shall
be entitled to receive, in cash and concurrently with execution and delivery of
each such Assignment and Acceptance, all amounts owed to the Affected Lender
hereunder or under any other Loan Document, including the aggregate outstanding
principal amount of the Revolver Loans owed to such Lender, together with
accrued interest thereon and any fees owed to such Lender through the date of
such assignment.  Upon the replacement of any Affected Lender pursuant to this
Section 12.17, such Affected Lender shall cease to have any participation in,
entitlement to, or other right to share in the Liens of Agent in any Collateral
and such Affected Lender shall have no further liability to Agent, any Lender or
any other Person under any of the Loan Documents (except as provided in Section
12.6 hereof as to events or transactions which occur prior to the replacement of
such Affected Lender), including any commitment to make Loans or purchase
participations in Letter of Credit Outstandings.

12.18.

Remittance of Payments and Collections.

12.18.1.  All payments by any Lender to Agent shall be made not later than the
time set forth elsewhere in this Agreement on the Business Day such payment is
due; provided, however, that if such payment is due on demand by Agent and such
demand is made on the paying Lender after 12:00 noon on such Business Day, then
payment shall be made by





85







--------------------------------------------------------------------------------







12:00 noon on the next Business Day.  Payment by Agent to any Lender shall be
made by wire transfer, promptly following Agent’s receipt of funds for the
account of such Lender and in the type of funds received by Agent; provided,
however, that if Agent receives such funds at or prior to 12:00 noon, Agent
shall pay such funds to such Lender by 2:00 p.m. on such Business Day, but if
Agent receives such funds after 12:00 noon, Agent shall pay such funds to such
Lender by 2:00 p.m. on the next Business Day.

12.18.2.  If any Secured Party fails to pay any amount when due by it to Agent
pursuant to the terms hereof, such amount shall bear interest, from the due date
until paid in full, at the rate determined by Agent as customary for interbank
compensation for two Business Days and thereafter at the Default Rate for Base
Rate Revolver Loans.  In no event shall Borrowers be entitled to receive any
credit for any interest paid by Agent to any Lender, or by any Lender to Agent,
at the Federal Funds Rate as provided herein, nor shall any Defaulting Lender be
entitled to interest on any amounts held by Agent pursuant to Section 3.2.

12.18.3.  If Agent pays any amount to a Lender in the belief or expectation that
a related payment has been or will be received by Agent from an Obligor and such
related payment is not received by Agent, then Agent shall be entitled to
recover such amount from each Lender that receives such amount.  If Agent
determines at any time that any amount received by it under this Agreement or
any of the other Loan Documents must be returned to an Obligor or paid to any
other Person pursuant to any Applicable Law, court order or otherwise, then,
notwithstanding any other term or condition of this Agreement or any of the
other Loan Documents, Agent shall not be required to distribute such amount to
any Lender.

12.19.

Bank Product Providers.  Each Bank Product Provider, by delivery of a notice to
Agent of a Bank Product, agrees to be bound by Section 4.6 and this Section 12.
 Each Bank Product Provider shall indemnify and hold harmless Agent Indemnitees,
to the extent not reimbursed by Obligors, against all Claims that may be
incurred by or asserted against any Agent Indemnitee in connection with such
provider’s Bank Product Obligations.  Except as otherwise expressly set forth
herein or in any Security Document, no Bank Product Provider shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Agreement to the contrary, Agent shall not be required to calculate the amount
or verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Obligations, nor shall Agent have any knowledge
thereof unless Agent has received written notice of such Bank Product
Obligations, together with such supporting documentation as Agent may request,
from the applicable Bank Product Provider, as the case may be.  On the last
Business Day of each March, June, September and December (or at the end of each
month, if requested by Agent), each Bank Product Provider shall deliver to Agent
written notice setting forth a reasonably detailed calculation of the
liabilities and obligations of the Obligors in respect of each Bank Product
(and, with respect to any Hedging Agreement, the mark-to-market exposure
thereunder) of such Bank Product Provider at such time.

12.20.

Intercreditor Agreement.  Each Lender (a) consents to the subordination of Liens
provided for in the ABL/Term Loan Intercreditor Agreement, (b) agrees that it
will be





86







--------------------------------------------------------------------------------







bound by, and will take no actions contrary to, the provisions of the ABL/Term
Loan Intercreditor Agreement, (c) authorizes and instructs Agent to enter into
the ABL/Term Loan Intercreditor Agreement as Agent on behalf of such holder of
Obligations, (d) acknowledges (or is deemed to acknowledge) that a copy of the
ABL/Term Loan Intercreditor Agreement was delivered, or made available, to such
Lender and that such Lender reviewed the ABL/Term Loan Intercreditor Agreement
and (e) authorizes and instructs Agent to enter into amendments, restatements,
amendments and restatements of, or to supplement or otherwise modify the
ABL/Term Loan Intercreditor Agreement with the consent of the Required Lenders
or enter into one or more other intercreditor agreements having terms reasonably
satisfactory to Agent and either in form and substance substantially similar to
the existing ABL/Term Loan Intercreditor Agreement or reasonably satisfactory to
the Required Lenders, from time to time, in connection with the incurrence of
Refinancing Debt in respect of the Term Loans.

SECTION 13.  BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of Borrowers, Agent and Lenders and their respective successors and
assigns (which, in the case of Agent, shall include any successor Agent
appointed pursuant to Section 12.8 hereof), except that (i) no Borrower shall
have the right to assign its rights or delegate performance of any of its
obligations under any of the Loan Documents and (ii) any assignment by any
Lender must be made in compliance with Section 13.3 hereof.  Agent may treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
such payee complies with Section 13.3 in the case of an assignment thereof or,
in the case of any other transfer, a written notice of the transfer is filed
with Agent.  Any assignee or transferee of a Note agrees by acceptance thereof
to be bound by all the terms and provisions of the Loan Documents.  Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the holder of a Note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.

13.2.

Participations.

13.2.1.  Permitted Participants; Effect.  Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to one
or more banks or other financial institutions (each a “Participant”)
participating interest in any of the Obligations owing to such Lender, any
Commitment of such Lender or any other interest of such Lender under any of the
Loan Documents.  In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of any Note for all purposes under the Loan Documents, all amounts
payable by Borrowers under this Agreement and any of the Notes shall be
determined as if such Lender had not sold such participating interests, and
Borrowers and Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.  If a Lender sells a participation to a Person other than an
Affiliate of such Lender, then such Lender shall give prompt written notice
thereof to Borrowers and the other Lenders.





87







--------------------------------------------------------------------------------







13.2.2.  Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than an amendment, modification or
waiver with respect to any Loans or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the stated
interest rate or the stated rates at which fees are payable with respect to any
such Loan or Commitment, postpones the Commitment Termination Date, or any date
fixed for any regularly scheduled payment of interest or fees on such Revolver
Loan or Commitment, or releases from liability any Borrower or releases any
substantial portion of any of the Collateral.

13.2.3.  Participant Register.  Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and Letter of Credit Outstandings.
 Entries in the register shall be conclusive, absent manifest error, and such
Lender shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary.  No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code.

13.2.4.  Benefit of Set-Off.  Each Borrower agrees that each Participant shall
be deemed to have the right of set-off provided in Section 11.4 hereof in
respect of its participating interest in amounts owing under the Loan Documents
to the same extent and subject to the same requirements under this Agreement
(including Section 12.5) as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of set-off provided in Section 11.4 hereof with
respect to the amount of participating interests sold to each Participant.
 Lenders agree to share with each Participant, and each Participant by
exercising the right of set-off provided in Section 11.4 agrees to share with
each Lender, any amount received pursuant to the exercise of its right of
set-off, such amounts to be shared in accordance with Section 12.5 hereof as if
each Participant were a Lender.

13.2.5.  Notices.  Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent that
any such notice may be required, and neither Agent nor any other Lender shall
have any obligation, duty or liability to any Participant of any other Lender.
 Without limiting the generality of the foregoing, neither Agent nor any Lender
shall have any obligation to give notices or to provide documents or information
to a Participant of another Lender.

13.3.

Assignments.

13.3.1.  Permitted Assignments.  Subject to its giving at least 2 Business Days
notice to Agent and Borrowers, any Lender may, in accordance with Applicable
Law, at any time assign to any Eligible Assignee all or any part of its rights
and obligations under the Loan Documents, so long as (i) each assignment is of a
constant, and not a varying, ratable percentage of all of the transferor
Lender’s rights and obligations under the Loan Documents with respect to the
Loans and the Letter of Credit Outstandings and, in the case of a partial
assignment, is in a minimum principal amount of $5,000,000 (unless otherwise
agreed by Agent





88







--------------------------------------------------------------------------------







in its sole discretion) and integral multiples of $1,000,000 in excess of that
amount; (ii) except in the case of an assignment in whole of a Lender’s rights
and obligations under the Loan Documents or an assignment by a Lender to another
Lender, immediately after giving effect to any assignment, the aggregate amount
of the Commitments retained by the transferor Lender shall in no event be less
than $5,000,000 (unless otherwise agreed by Agent in its sole discretion); and
(iii) the parties to each such assignment shall execute and deliver to Agent,
for its acceptance and recording, an Assignment and Acceptance.  The consent of
Borrowers (except upon and during the continuance of an Event of Default) and
Agent shall be required prior to an assignment becoming effective with respect
to an Eligible Assignee that is not a Lender or an Affiliate of a Lender (such
consent of Borrowers and Agent not to be unreasonably withheld or delayed).
 Nothing contained herein shall limit in any way the right of Lenders to assign
all or any portion of the Loans owing to it to any Federal Reserve Bank or the
United States Treasury as collateral security pursuant to Regulation A of the
Board of Governors and any Operating Circular issued by such Federal Reserve
Bank, provided that in the case of this clause (ii) any payment in respect of
such assigned Loans made by Borrowers to the assigning Lender in accordance with
the terms of this Agreement shall satisfy Borrowers’ obligations hereunder in
respect of such assigned Loans to the extent of such payment, but no such
assignment shall release the assigning Lender from its obligations hereunder.

13.3.2.  Effect; Effective Date.  Upon (i) delivery to Agent of a notice of
assignment substantially in the form attached as Exhibit H hereto, together with
any consents required by Section 13.3.1, and (ii) payment of a $3,500 fee to
Agent for processing any assignment to an Eligible Assignee that is not an
Affiliate of the transferor Lender, such assignment shall become effective on
the effective date specified in such notice of assignment.  On and after the
effective date of such assignment, such Eligible Assignee shall for all purposes
be a Lender party to the Agreement and any other Loan Document executed by the
Lenders and shall have all the rights and obligations of the Lender under the
Loan Documents to the same extent as if it were an original party thereto, and
no further consent or action by Borrowers, Lenders or Agent shall be required to
release the transferor Lender with respect to the Commitment (or portion
thereof) of such Lender and Obligations assigned to such Eligible Assignee.
 Upon the consummation of any assignment to an Eligible Assignee pursuant to
this Section 13.3.2, the transferor Lender, Agent and Borrowers shall make
appropriate arrangements so that replacement Notes are issued to such transferor
Lender and new Notes or, as appropriate, replacement Notes, are issued to such
Eligible Assignee, in each case in principal amounts reflecting their respective
Commitments, as adjusted pursuant to such assignment.  If the transferor Lender
shall have assigned all of its interests, rights and obligations under this
Agreement pursuant to Section 13.3.1 hereof, such transferor Lender shall no
longer have any obligation to indemnify Agent with respect to any transactions,
events or occurrences that transpire after the effective date of such
assignment, and each Eligible Assignee to which such transferor shall make an
assignment shall be responsible to Agent to indemnify Agent in accordance with
this Agreement with respect to transactions, events and occurrences transpiring
on and after the effective date of such assignment to it.

13.3.3.  Dissemination of Information.  Each Borrower authorizes each Lender and
Agent to disclose to any Participant, any Eligible Assignee or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”), and any prospective Transferee, any and all information in
Agent’s or such Lender’s possession





89







--------------------------------------------------------------------------------







concerning each Borrower, the Subsidiaries of each Borrower or the Collateral,
subject to appropriate confidentiality undertakings on the part of such
Transferee.

13.3.4.  Certain Assignees.  No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person.  Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder.  If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.

13.3.5.  Register.  Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and Letter of
Credit Outstandings owing to, each Lender.  Entries in the register shall be
conclusive, absent manifest error, and Borrowers, Agent and Lenders shall treat
each lender recorded in such register as a Lender for all purposes under the
Loan Documents, notwithstanding any notice to the contrary.  Agent may choose to
show only one Borrower as the borrower in the register, without any effect on
the liability of any Obligor with respect to the Obligations.  The register
shall be available for inspection by Borrowers or any Lender, from time to time
upon reasonable notice

13.4.

Tax Treatment.  If any interest in any Loan Document is transferred to any
Transferee that is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 4.10 hereof.

SECTION 14.  MISCELLANEOUS

14.1.

Power of Attorney.  Each Borrower hereby irrevocably designates, makes,
constitutes and appoints Agent (and all Persons designated by Agent) as such
Borrower’s true and lawful attorney (and agent in fact) and Agent, or Agent’s
designee, may, without notice to such Borrower and in either such Borrower’s or
Agent’s name, but at the cost and expense of Borrowers:

14.1.1.  At such time or times as Agent or said designee, in its sole
discretion, may determine, endorse such Borrower’s name on any Payment Item or
proceeds of the Collateral which come into the possession of Agent or under
Agent’s control.

14.1.2.  At any time that an Event of Default exists: (i) demand payment of the
Accounts from the Account Debtors, enforce payment of the Accounts by legal
proceedings or otherwise, and generally exercise all of such Borrower’s rights
and remedies with respect to the collection of the Accounts; (ii) settle,
adjust, compromise, discharge or release any of the Accounts or other Collateral
or any legal proceedings brought to collect any of the Accounts or other
Collateral; (iii) sell or assign any of the Accounts and other Collateral upon





90







--------------------------------------------------------------------------------







such terms, for such amounts and at such time or times as Agent deems advisable;
(iv) take control, in any manner, of any item of payment or proceeds relating to
any Collateral; (v) prepare, file and sign such Borrower’s name to a proof of
claim in bankruptcy or similar document against any Account Debtor or to any
notice of Lien, assignment or satisfaction of Lien or similar document in
connection with any of the Collateral; (vi) receive, open and dispose of all
mail addressed to such Borrower and to notify postal authorities to change the
address for delivery thereof to such address as Agent may designate; (vii)
endorse the name of such Borrower upon any of the items of payment or proceeds
relating to any Collateral and deposit the same to the account of Agent on
account of the Obligations; (viii) endorse the name of such Borrower upon any
chattel paper, document, instrument, invoice, freight bill, bill of lading or
similar document or agreement relating to any Accounts or Inventory of any
Obligor and any other Collateral; (ix) use such Borrower’s stationery and sign
the name of such Borrower to verifications of the Accounts and notices thereof
to Account Debtors; (x) use the information recorded on or contained in any data
processing equipment and computer hardware and software relating to the
Accounts, Inventory, Equipment or any other Collateral; (xi) make and adjust
claims under policies of insurance; (xii) sign the name of such Borrower on any
proof of claim in bankruptcy against Account Debtors and on notices of Liens,
claims of mechanic’s Liens or assignments or releases of mechanic’s Liens
securing any Accounts; (xiii) take all action as may be necessary to obtain the
payment of any letter of credit or banker’s acceptance of which such Borrower is
a beneficiary; and (xiv) do all other acts and things necessary, in Agent’s
determination, to fulfill such Borrower’s obligations under this Agreement.

14.2.

General Indemnity.  Each Borrower hereby agrees to indemnify and defend the
Indemnitees and to hold the Indemnitees harmless from and against any third
party Claim ever suffered or incurred by any of the Indemnitees arising out of
or related to this Agreement or any of the other Loan Documents or the issuance
of any Letter of Credit, the performance by Agent or Lenders or Letter of Credit
Issuer of their duties or the exercise of any of their rights or remedies under
this Agreement or any of the other Loan Documents or in connection with the
issuance of any Letter of Credit, or as a result of any Borrower’s failure to
observe, perform or discharge any of its duties hereunder.  Each Borrower shall
also indemnify and defend the Indemnitees against and save the Indemnitees
harmless from all Claims of any Person arising out of, related to or with
respect to any transactions entered into pursuant to this Agreement or Agent’s
Lien upon the Collateral.  Without limiting the generality of the foregoing,
this indemnity shall extend to any Claims asserted against or incurred by any of
the Indemnitees by any Person under any Environmental Laws or similar laws by
reason of any Borrower’s or any other Person’s failure to comply with laws
applicable to solid or hazardous waste materials or other toxic substances.
 Additionally, if any Taxes (excluding any Excluded Tax) shall be payable by
Agent or any Obligor on account of the execution or delivery of this Agreement,
or the execution, delivery, issuance or recording of any of the other Loan
Documents or the issuance of any Letter of Credit, or the creation or repayment
of any of the Obligations hereunder, by reason of any Applicable Law now or
hereafter in effect, Borrowers will pay (or will promptly reimburse Agent,
Letter of Credit Issuer and Lenders for the payment of) all such Taxes,
including any interest and penalties thereon, and will indemnify and hold
Indemnitees harmless from and against all liability in connection therewith.
 The foregoing indemnities shall not apply to Claims incurred by any of the
Indemnitees as a direct and proximate result of their own gross negligence or
willful misconduct or that arise out of any disputes arising solely out of the
relationship between Agent and any Lender.





91







--------------------------------------------------------------------------------







14.3.

Survival of All Indemnities.  Notwithstanding anything to the contrary in this
Agreement or any of the other Loan Documents, the obligation of each Borrower
and each Lender with respect to each indemnity given by it in this Agreement,
whether given by such Borrower to Agent Indemnitees or Lender Indemnitees or by
any Lender to any Agent Indemnitees, shall survive the Full Payment of the
Obligations and the termination of any of the Commitments.

14.4.

Modification of Agreement.  This Agreement may not be modified, altered or
amended, except by an agreement in writing signed by Borrowers and Agent and
Lenders (or, where otherwise expressly allowed by Section 12 hereof, the
Required Lenders in lieu of Agent and Lenders); provided, however, that no
consent, written or otherwise, of any Borrower shall be necessary or required in
connection with any amendment of any of the provisions of Sections 1.3.7, 4.6 or
12 (other than Section 12.17) or any other provision of this Agreement that
affects only the rights, duties and responsibilities of Lenders and Agent as
among themselves so long as no such amendment imposes any additional obligations
on Borrowers.

14.5.

Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement shall be prohibited by or invalid under
Applicable Law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

14.6.

Cumulative Effect; Conflict of Terms.  The provisions of the Other Agreements
and the Security Documents are hereby made cumulative with the provisions of
this Agreement.  Without limiting the generality of the foregoing, the parties
acknowledge that this Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters and that such limitations, tests and measures are cumulative and each
must be performed, except as may be expressly stated to the contrary in this
Agreement.  Except as otherwise provided in any of the other Loan Documents by
specific reference to the applicable provision of this Agreement, if any
provision contained in this Agreement is in direct conflict with, or
inconsistent with, any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

14.7.

Execution in Counterparts.  This Agreement and any amendments hereto may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument.  Any electronic signature, contract
formation on an electronic platform and electronic record-keeping shall have the
same legal validity and enforceability as a manually executed signature or use
of a paper-based recordkeeping system to the fullest extent permitted by
Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

14.8.

Consent.  Whenever Agent’s, Lenders’ or Required Lenders’ consent is required to
be obtained under this Agreement or any of the other Loan Documents as a
condition to any action, inaction, condition or event, Agent and each Lender
shall be authorized to give or





92







--------------------------------------------------------------------------------







withhold its consent in its sole and absolute discretion and to condition its
consent upon the giving of additional collateral security for the Obligations,
the payment of money or any other matter.

14.9.

Notices and Communications.  

14.9.1.  Notice Address.  Subject to Section 3.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given as
follows:

If to any Borrower:

The Standard Register Company
600 Albany Street
Dayton, Ohio 45417
Attention:  Robert M. Ginnan, Chief Financial Officer
Telecopier No.:  (937) 221-1995

If to Agent or Letter of Credit Issuer:

Bank of America, N.A.
300 Galleria Parkway, Suite 800
Atlanta, Georgia 30339
Attention:  Andrew Doherty or current account manager
Telecopier No.:  (404) 607-3277

If to any Lender:

To the address set forth on Schedule 14.9 hereto (or in the case of a Person who
becomes a Lender after the Closing Date, at the address shown on its Assignment
and Acceptance).

Each such notice or other communication shall be effective only (i) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (ii) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (iii) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged.  Notwithstanding the
foregoing, no notice to Agent pursuant to Sections 1.3, 2.1.2, 3.1 or 5.2.2
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent.  Any written notice or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.
 Any notice received by SRC shall be deemed received by all Borrowers.

14.9.2.  Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 9.1.3, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 3.1.4.  Agent and Lenders make no
assurances as to the privacy and security of electronic





93







--------------------------------------------------------------------------------







communications.  Electronic and voice mail may not be used as effective notice
under the Loan Documents.

14.9.3.  Non-Conforming Communications.  Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  

14.10.

Performance of Borrowers’ Obligations.  If any Borrower shall fail to discharge
any covenant, duty or obligation hereunder or under any of the other Loan
Documents, Agent may, in its sole discretion at any time or from time to time,
for Borrowers’ account and at Borrowers’ expense, pay any amount or do any act
required of Borrowers hereunder or under any of the other Loan Documents or
otherwise lawfully requested by Agent to enforce any of the Loan Documents or
Obligations, preserve, protect, insure or maintain any of the Collateral, or
preserve, defend, protect or maintain the validity or priority of Agent’s Liens
in any of the Collateral, including the payment of any judgment against any
Borrower, any insurance premium, any warehouse charge, any finishing or
processing charge, any landlord claim, or any other Lien upon or with respect to
any of the Collateral.  All payments that Agent may make under this Section and
all out-of-pocket costs and expenses (including Extraordinary Expenses) that
Agent pays or incurs in connection with any action taken by it hereunder shall
be reimbursed to Agent by Borrowers on demand with interest from the date such
payment is made or such costs or expenses are incurred to the date of payment
thereof at the Default Rate applicable for Revolver Loans that are Base Rate
Loans. Any payment made or other action taken by Agent under this Section shall
be without prejudice to any right to assert, and without waiver of, an Event of
Default hereunder and to proceed thereafter as provided herein or in any of the
other Loan Documents.

14.11.

Credit Inquiries.  Each Borrower hereby authorizes and permits Agent and Lenders
(but Agent and Lenders shall have no obligation) to respond to usual and
customary credit inquiries from third parties concerning such Borrower or any
Subsidiaries.

14.12.

Time of Essence.  Time is of the essence of this Agreement, the Other Agreements
and the Security Documents.

14.13.

Indulgences Not Waivers.  Agent’s or any Lender’s failure at any time or times
hereafter, to require strict performance by Borrowers of any provision of this
Agreement shall not waive, affect or diminish any right of Agent or any Lender
thereafter to demand strict compliance and performance therewith.

14.14.

Entire Agreement; Appendix A, Exhibits and Schedules.  This Agreement and the
other Loan Documents, together with all other instruments, agreements and
certificates executed by the parties in connection therewith or with reference
thereto, embody the entire understanding and agreement between the parties
hereto and thereto with respect to the subject matter hereof and thereof and
supersede all prior agreements, understandings and inducements, whether express
or implied, oral or written.  Appendix A, each of the Exhibits and each of the
Schedules attached hereto are incorporated into this Agreement and by this
reference made a part hereof.





94







--------------------------------------------------------------------------------







14.15.

Interpretation.  No provision of this Agreement or any of the other Loan
Documents shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having, or being deemed to have, structured, drafted or dictated
such provision.

14.16.

Obligations of Lenders Several.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitment of
any other Lender.  Nothing contained in this Agreement and no action taken by
Lenders pursuant hereto shall be deemed to constitute the Lenders to be a
partnership, association, joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled, to the extent not otherwise
restricted hereunder, to protect and enforce its rights arising out of this
Agreement and any of the other Loan Documents and it shall not be necessary for
Agent or any other Lender to be joined as an additional party in any proceeding
for such purpose.

14.17.

Confidentiality.  Agent and Lenders each agrees to (i) keep any proprietary,
nonpublic and/or confidential information that is delivered or made available by
Borrowers to it (and that is either marked confidential or that a reasonable
person at the time of disclosure would assume, under the circumstances to be
confidential), including information made available to Agent or any Lender in
connection with a visit or investigation by any Person contemplated in Section
9.1.1 hereof, confidential from any Person other than their respective
Affiliates and individuals employed or retained by Agent or such Lender
(including any of their respective legal counsel, auditors or other professional
advisors) who are engaged in evaluating, approving, structuring, administering
or otherwise giving professional advice with respect to any of the Loans or
Collateral or in connection with any other debt or securities offering or any
financial accommodation for Borrowers or any of their Affiliates and (ii) use
such proprietary, nonpublic and/or confidential information of Borrowers only
for the purpose of evaluating, appraising, structuring, administering, enforcing
or otherwise giving professional advice with respect to any of the Loans or
Collateral or in connection with any other debt or securities offering or any
financial accommodation for Borrowers or any of their Affiliates, and for no
other purpose; provided, however, that nothing herein shall prevent Agent or any
Lender from disclosing such confidential information (i) to any party to this
Agreement from time to time or any Participant, (ii) pursuant the order of any
court or administrative agency, (iii) upon the request or demand of any
regulatory agency or authority having jurisdiction over Agent or such Lender,
(iv) which has been publicly disclosed other than by an act or omission of Agent
or any Lender except as permitted herein, (v) to the extent reasonably required
in connection with any litigation (with respect to any of the Loan Documents or
any of the transactions contemplated thereby) to which Agent, any Lender or
their respective Affiliates may be a party, (vi) to the extent reasonably
required in connection with the exercise of any remedies hereunder, (vii) to any
actual or proposed Participant, Assignee or other Transferee of all or part of a
Lender’s rights hereunder so long as such Transferee has agreed in writing to be
bound by the provisions of this Section, and (viii) to the National Association
of Insurance Commissioners or any similar organization or to any nationally
recognized rating agency that requires access to information about a Lender’s
portfolio in connection with ratings issued with respect to such Lender.  Agent
and Lenders shall each be responsible for (i) any failure by any of its
Affiliates and/or individuals employed or retained by it to treat any
proprietary, nonpublic and/or confidential information of Borrowers
confidentially and in accordance with this Agreement, and (ii) the use by any of
its Affiliates





95







--------------------------------------------------------------------------------







and/or individuals employed or retained by it of any such proprietary, nonpublic
and/or confidential information of Borrowers for any purpose other than the
purposes permitted by this Section 14.17.

14.18.

Governing Law; Consent to Forum.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York; provided,
however, that if any of the Collateral shall be located in any jurisdiction
other than New York, the laws of such jurisdiction shall govern the method,
manner and procedure for foreclosure of Agent’s Lien upon such Collateral and
the enforcement of Agent’s other remedies in respect of such Collateral to the
extent that the laws of such jurisdiction are different from or inconsistent
with the laws of the State of New York.  As part of the consideration for new
value received, and regardless of any present or future domicile or principal
place of business of Borrowers, any Lender or Agent, each Borrower hereby
consents and agrees that the state courts for the State of New York, or, at
Agent’s option, the United States District Court for the Southern District of
New York, shall have jurisdiction to hear and determine any claims or disputes
among Borrowers, Agent and Lenders pertaining to this Agreement or to any matter
arising out of or related to this Agreement.  Each Borrower expressly submits
and consents in advance to such jurisdiction in any action or suit commenced in
any such Court, and each Borrower hereby waives any objection that such Borrower
may have based upon lack of personal jurisdiction, improper venue or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such Court.  Each Borrower hereby waives personal
service of the summons, complaint and other process issued in any such action or
suit and agrees that service of such summons, complaint and other process may be
made by certified mail addressed to such Borrower at the address set forth in
this Agreement and that service so made shall be deemed completed upon the
earlier of such Borrower’s actual receipt thereof or three (3) days after
deposit in the U.S.  mails, proper postage prepaid.  Nothing in this Agreement
shall be deemed or operate to affect the right of Agent to serve legal process
in any other manner permitted by law, or to preclude the enforcement by Agent of
any judgment or order obtained in such forum or the taking of any action under
this Agreement to enforce same in any other appropriate forum or jurisdiction.
 Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law.  Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.

14.19.

Waivers by Borrowers.  To the fullest extent permitted by Applicable Law, each
Borrower waives (i) the right to trial by jury (which Agent and each Lender
hereby also waives) in any action, suit, proceeding or counterclaim of any kind
arising out of or related to any of the Loan Documents, the Obligations or the
Collateral; (ii) presentment, demand and protest and notice of presentment,
notice of protest, notice of default (except as required by the Loan Documents),
and notices of non payment, maturity, release, compromise, settlement, extension
or renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which
such Borrower may in any way be liable; (iii) notice prior to taking possession
or control of the Collateral or any bond or security which might be required by
any court prior to allowing Agent to exercise any of Agent’s remedies; (iv) the
benefit of all





96







--------------------------------------------------------------------------------







valuation and appraisement laws; (v) any claim against Agent or any Lender, on
any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) in any way relating to
any Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (vi) notice of acceptance hereof.  Each Borrower acknowledges that
the foregoing waivers are a material inducement to Agent’s and Lender’s entering
into this Agreement and that Agent and Lenders are relying upon the foregoing
waivers in its future dealings with Borrowers.  Each Borrower warrants and
represents that it has reviewed the foregoing waivers with its legal counsel and
has knowingly and voluntarily waived its jury trial rights following
consultation with legal counsel.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the Court.

14.20.

Patriot Act Notice.  Agent and Lenders hereby notify Borrowers that pursuant to
the requirements of the Patriot Act, Agent and Lenders are required to obtain,
verify and record information that identifies each Borrower, including its legal
name, address, tax ID number and other information that will allow Agent and
Lenders to identify it in accordance with the Patriot Act.  Agent and Lenders
will also require information regarding each personal guarantor, if any, and may
require information regarding Borrowers’ management and owners, such as legal
name, address, social security number and date of birth.  Borrowers shall,
promptly upon request,  provide all documentation and other information as
Agent, Letter of Credit Issuer or any Lender may request from time to time in
order to comply with any obligations under any “know your customer,” anti-money
laundering or other requirements of Applicable Law.

14.21.

Amendment and Restatement; No Novation.  This Agreement constitutes an amendment
and restatement of the Existing Loan Agreement, as amended, effective from and
after the Closing Date.  The execution and delivery of this Agreement shall not
constitute a novation of any debt or other obligations owing to the Lenders or
Agent under the Existing Loan Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement.  On the Closing
Date, the credit facilities described in the Existing Loan Agreement, as
amended, shall be amended, supplemented, modified and restated in their entirety
by the credit facilities described herein, and all loans and other obligations
of the Borrowers outstanding as of such date under the Existing Loan Agreement,
as amended, shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Commitments of the Lenders
hereunder.  On the Closing Date, all outstanding loans under the Existing Loan
Agreement made by any Existing Lender shall be repaid in full and the
commitments and other obligations and rights (except as expressly set forth in
the Existing Loan Agreement) of such Exiting Lender shall be terminated.

14.22.

Excess Cash Flow Payments.  The parties hereto acknowledge that a mandatory
prepayment with respect to Excess Cash Flow (as defined in the First Lien Term
Loan Credit Agreement) may be required under the First Lien Term Loan Credit
Agreement notwithstanding the prohibition of such mandatory prepayment under
Section 9.2.14(ii)(d), and the making of such mandatory prepayment during any
time such prohibition is in effect would result in an Event of Default under
this Agreement, and the failure to make such mandatory prepayment as





97







--------------------------------------------------------------------------------







required under the First Lien Term Loan Credit Agreement may result in an event
of default under the First Lien Term Loan Credit Agreement.

[SIGNATURES FOLLOW]





98







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
specified at the beginning of this Agreement.

BORROWERS:

THE STANDARD REGISTER COMPANY

By:  /s/ Joseph P. Morgan                             
Name: Joseph P. Morgan, Jr.                        
Title: President and Chief Financial Officer 

STANDARD REGISTER INTERNATIONAL, INC.

By: /s/ Joseph P. Morgan                              
Name: Joseph P. Morgan, Jr.                        
Title: President                                              

STANDARD REGISTER TECHNOLOGIES, INC.

By:  /s/ Joseph P. Morgan                             
Name: Joseph P. Morgan, Jr.                        
Title: President                                              

IMEDCONSENT, LLC

By: /s/ Joseph P. Morgan                              
Name: Joseph P. Morgan, Jr.                        
Title: President                                              





[Loan and Security Agreement – Standard Register]







--------------------------------------------------------------------------------







WORKFLOWONE LLC

By: THE STANDARD REGISTER
COMPANY,  as its sole member

By:  /s/ Joseph P. Morgan                             
Name: Joseph P. Morgan, Jr.                        
Title: President and Chief Executive Officer

WORKFLOWONE OF PUERTO RICO INC.

By:  /s/ Joseph P. Morgan                             
Name: Joseph P. Morgan, Jr.                        
Title: President                                              











[Loan and Security Agreement – Standard Register]







--------------------------------------------------------------------------------







AGENT AND LENDERS:

BANK OF AMERICA, N.A., as Agent and Lender

By:  /s/ Andrew A. Doherty                         
Name: Andrew A. Doherty                          
Title: Senior Vice President                         





[Loan and Security Agreement – Standard Register]







--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender

By:  /s/ Kevin Cox                                  
Name: Kevin Cox                                   
Title: Director                                         











[Loan and Security Agreement – Standard Register]







--------------------------------------------------------------------------------







APPENDIX A

GENERAL DEFINITIONS

When used in the Amended and Restated Loan and Security Agreement dated August
1, 2013 (as at any time amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”), by and among THE STANDARD REGISTER COMPANY,
an Ohio corporation (“SRC”), STANDARD REGISTER INTERNATIONAL, INC., an Ohio
corporation (“SRI”), STANDARD REGISTER TECHNOLOGIES, INC., an Ohio corporation
(“SRT”), IMEDCONSENT, LLC, a Delaware limited liability company (“iMed”),
WORKFLOWONE LLC, a Delaware corporation (“Workflow”) and WORKFLOWONE OF PUERTO
RICO INC (“Workflow PR”; and together with SRC, SRI, SRT, iMed and Workflow,
each a “Borrower” and collectively, “Borrowers”), each financial institution
listed on the signature pages attached thereto and its successors and assigns
which become “Lenders” as provided therein (such financial institutions and
their respective successors and assigns referred to collectively herein as
“Lenders” and individually as a “Lender”), and BANK OF AMERICA, N.A. (“Agent”),
in its capacity as collateral and administrative agent for itself and the
Lenders, the following terms shall have the following meanings (terms defined in
the singular to have the same meaning when used in the plural and vice versa):

ABL Priority Collateral - “ABL Priority Collateral”, as such term is defined in
the ABL/Term Loan Intercreditor Agreement.

ABL/Term Loan Intercreditor Agreement - that certain Intercreditor Agreement
dated as of the Closing Date by and among Agent, the Term Loan Agents, the
designated term loan agent, the Obligors and the other parties from time to time
party thereto, in form and substance satisfactory in all respects to Agent, as
such agreement may be amended, restated, supplemented or otherwise modified in
accordance with the terms hereof and thereof.

Account Debtor - any Person who is or may become obligated under or on account
of an Account.

Accounts - as defined in the UCC, including all of a Borrower’s now owned or
hereafter acquired accounts and all other rights to payment for goods sold or
leased or for services rendered which are not evidenced by an Instrument or
Chattel Paper, whether or not they have been earned by performance.

Accounts Formula Amount - on any date of determination thereof for the
applicable calculation period, an amount equal to 85% of the Value of Eligible
Billed Accounts on such date plus 85% of the Value of Eligible Unbilled
Accounts; provided that (a) in each case, such percentage shall be reduced by
1.0% for each percentage point (or portion thereof) that the Dilution Percent
exceeds 5%, (b) the Value of Eligible Unbilled Accounts in any calculation of
the Borrowing Base shall not exceed the lesser of (i) $37,500,000 or (ii) 33.3%
of the Value of the Eligible Billed Accounts included in the Borrowing Base for
the immediately preceding month (or other then applicable calculation period)
and (c)(i) the Value of Eligible Billed Accounts consisting of Undocumented
Invoice & Storage Accounts that are added to the Borrowing Base in any calendar
month shall not exceed $6,000,000, (ii) the Value of Eligible





1







--------------------------------------------------------------------------------







Billed Accounts consisting of Undocumented Invoice & Storage Accounts that are
added to the Borrowing Base at any one time shall not exceed $18,000,000 and
(iii) all Undocumented Invoice & Storage Accounts added to the Borrowing Base in
any prior calendar months having a Value in excess of $6,000,000 shall be
removed from the Borrowing Base after a period of 90 days following the
inclusion thereof.

Acquisition - any transaction or series of related transactions for the purpose
of or resulting, directly or indirectly, in (i) the acquisition of all or
substantially all of the assets of a Person, or of any business or division of a
Person, (ii) the acquisition of in excess of 50% of the Equity Interests of any
Person, or otherwise causing any Person to become a Subsidiary or (iii) a merger
or consolidation or any other combination with another Person (other than with a
Person that is a Subsidiary); provided that a Borrower is the surviving entity.

Activation Event - (i) with respect to Section 2.2.3, any date Liquidity falls
below the greater of 15% of the aggregate Commitments or $15,000,000, (ii) with
respect to Sections 4.2.1, 4.3.1, 4.7, 6.2.1, 7.2.1, 7.2.5, 7.6, 9.1.3(iv), and
9.2.11, (a) any date on which Liquidity falls below the greater of 15% of the
aggregate Commitments or $15,000,000 (any such event, a “Liquidity Event (15%)”)
or (b) any date on which an Event of Default occurs, (iii) with respect to
Section 9.3, (a) any date on which Liquidity falls below the greater of 12.5% of
the aggregate Commitments or $12,500,000 (any such event, a “Liquidity Event
(12.5%)”) or (b) any date on which an Event of Default occurs.

Activation Period - (i) with respect to Section 2.2.3, a period of time
commencing on an Activation Event relating to any such Section and terminating
on the last day of the first 90-day consecutive period thereafter during which
Liquidity is not less than the greater of 15% of the aggregate Commitments or
$15,000,000 on each date during such period, (ii) with respect to Sections
4.2.1, 4.3.1, 4.7, 6.2.1, 7.2.1, 7.2.5, 7.6, 9.1.3(iv), and 9.2.11, a period of
time commencing on an Activation Event relating to any such Sections and
terminating on (a) if such Activation Event occurred as a result of a Liquidity
Event (15%), the last day of the first 90-day consecutive period thereafter
during which Liquidity is not less than the greater of 15% of the aggregate
Commitments or $15,000,000 on each date during such period, and (b) if such
Activation Event occurred as a result of the occurrence of an Event of Default,
the first date on which such Event of Default shall have been cured or waived to
the satisfaction of the Required Lenders, (iii) with respect to Section 9.3, a
period of time commencing on an Activation Event relating to any such Sections
and terminating on (a) if such Activation Event occurred as a result of a
Liquidity Event (12.5%), the last day of first 30-day consecutive period
thereafter during which Liquidity is not less than the greater of 12.5% of the
aggregate Commitments or $12,500,000 on each date during such period, and (b) if
such Activation Event occurred as a result of the occurrence of an Event of
Default, the first date on which such Event of Default shall have been cured or
waived to the satisfaction of the Required Lenders.  Once an Activation Period
is terminated with respect to a particular Section, a subsequent Activation
Period shall commence upon the first Activation Event relating to such Section
to occur after such termination.  

Adjusted Net Earnings - with respect to any fiscal period, means the net
earnings (or loss) for such fiscal period of Borrowers, all as reflected on the
financial statement of Borrowers supplied to Lenders pursuant to Section 9.1.3
hereof, but excluding: (i) any income or loss





2







--------------------------------------------------------------------------------







arising from the sale of capital assets; (ii) any income arising from any
write-up of assets during such period; (iii) income or loss of any Subsidiary
accrued prior to the date it was acquired by a Borrower; (iv) income or loss of
any Person, substantially all the assets of which have been acquired in any
manner by a Borrower, realized by such Person prior to the date of such
acquisition; (v) income or loss of any entity (other than a Subsidiary of a
Borrower) in which a Borrower has an ownership interest unless such income has
actually been received by a Borrower in the form of cash Distributions or, in
the case of a loss, such loss has resulted in a cash payment by a Borrower but
only to the extent of such payment; (vi) any portion of the income of any
Subsidiary which for any reason is unavailable for payment of Distributions to a
Borrower; (vii) the earnings of any Person to which any assets of a Borrower
shall have been sold, transferred or disposed of, or into which a Borrower shall
have merged, or been a party to any consolidation or other form of
reorganization, prior to the date of such transaction; (viii) any gain or loss
arising from the acquisition of any Securities of a Borrower; (ix) any gain or
loss arising from extraordinary or non recurring items; and (x) the non-cash
effects of adjustments in SRC’s consolidated financial statements pursuant to
GAAP resulting from the application of purchase accounting in relation to the
Transactions, all as determined in accordance with GAAP.  Notwithstanding the
foregoing, for purposes of calculating Adjusted Net Earnings, Inventory shall be
accounted for on a first in, first out basis.

Affiliate - a Person (other than a Subsidiary):  (i) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, another Person; (ii) which beneficially owns or
holds 10% or more of any class of the Equity Interests of a Person; or (iii) 10%
or more of the Equity Interests with power to vote of which is beneficially
owned or held by another Person or a Subsidiary of another Person.  For purposes
hereof, “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of any Equity Interest, by contract or otherwise.
 Except that, with respect to SRC, the applicable percentage for determining
this status shall be 20%, not 10%.

Agent Indemnitees - Agent in its capacity as collateral and administrative agent
for the Lenders under the Loan Documents and all of Agent’s present and future
officers, directors, employees, agents and attorneys.

Agreement - the Amended and Restated Loan and Security Agreement referred to in
the first sentence of this Appendix A, all Exhibits and Schedules thereto and
this Appendix A.

Anti-Terrorism Laws – any laws relating to terrorism or money laundering,
including the Patriot Act.

Applicable Law - all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, Loan Document or Material Contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of governmental bodies; and orders, judgments and decrees
of all courts and arbitrators.

Applicable Margin - a percentage equal to 1.00% with respect to Revolver Loans
that are Base Rate Loans, 2.00% with respect to Revolver Loans that are LIBOR
Loans,  and 2.00% with





3







--------------------------------------------------------------------------------







respect to the Letter of Credit Fee Percentage, provided that, commencing on
September 30, 2013 the Applicable Margin shall be increased or (if no Default or
Event of Default exists) decreased in accordance with the following pricing grid
(based upon the Average Quarterly Liquidity for such Fiscal Quarter as set forth
in the certificate for such Fiscal Quarter delivered in accordance with Section
9.1.3(iv)):

 

 

Applicable Margin

Level

Average Quarterly Liquidity

Revolver Loans

Letter of Credit Fee Percentage

Base Rate

LIBOR

I

≤ $40,000,000

 1.25%

 2.25%

 2.25%

II

> $40,000,000

but ≤ $80,000,000

 1.00%

 2.00%

 2.00%

III

> $80,000,000

 0.75%

 1.75%

 1.75%




Thereafter, the Applicable Margin shall be subject to reduction or increase, as
applicable and as set forth in the table above, on a quarterly basis according
to the average amount of Liquidity of Borrowers for each Fiscal Quarter.  Except
as set forth in the last sentence hereof, any such increase or reduction in the
Applicable Margin provided for herein shall be effective on the first day of
each Fiscal Quarter and shall be based upon the Average Quarterly Liquidity for
the prior Fiscal Quarter as set forth in the certificate delivered for such
quarter pursuant to Section 9.1.3(iv).  If Agent has not received a certificate
from Borrowers setting forth the average amount of Liquidity for any Fiscal
Quarter within the time period specified by Section 9.1.3(iv), the Applicable
Margin shall be determined at Level I until such time as such certificate is
received for such Fiscal Quarter and any Default resulting from a failure to
timely deliver such certificate is waived in writing by Agent and Lenders;
provided, however, that nothing herein shall be deemed to prevent Agent and
Lenders from charging interest at the Default Rate at any time that an Event of
Default exists.

Applicable Unused Commitment Margin – for any Fiscal Quarter, the rate per annum
set forth below opposite the applicable level of Unused Commitments:

Level

Unused Commitments

Applicable Unused Commitment Margin

I

≥ 50% of the aggregate amount of all Commitments

 0.375%

II

< 50% of the aggregate amount of all Commitments

 0.250%


The Applicable Unused Commitment Margin, as set forth in the table above, shall
be determined on the first day of each Fiscal Quarter, according to the level of
Unused Commitments then in effect (calculated for the preceding Fiscal Quarter).

Approved Insurer – any independent insurer with a minimum general policyholder
rating of “A” and a minimum financial rating of “7” published in Best’s Key
Rating Guide and/or





4







--------------------------------------------------------------------------------







Best’s Insurance Reports issued by the A. M. Best Company or any successor
nationally recognized rating organization.

Arranger – as defined in Section 9.1.3.

Assignment and Acceptance - an assignment and acceptance entered into by a
Lender and an Eligible Assignee and accepted by Agent, in the form of Exhibit G
or otherwise satisfactory to Agent.

Availability - on any date, the amount that Borrowers are entitled to borrow as
Revolver Loans on such date, such amount being the difference derived when the
sum of the principal amount of Revolver Loans then outstanding (including any
amounts that Agent or Lenders may have paid for the account of Borrowers
pursuant to any of the Loan Documents and that have not been reimbursed by
Borrowers and any outstanding Settlement Loans) is subtracted from the Borrowing
Base on such date.  If the amount outstanding is equal to or greater than the
Borrowing Base, Availability is zero.

Availability Reserve - on any date of determination thereof, an amount equal to
the sum of the following (without duplication):  (i) the Inventory Reserve; (ii)
the Letter of Credit Reserve; (iii) the Bank Product Reserve; (iv) the Rent and
Charges Reserve; and (v) such additional reserves as Agent in its reasonable
credit judgment may elect to impose from time to time.

Average Quarterly Liquidity - for any Fiscal Quarter, an amount equal to the sum
of the actual amount of Liquidity on each day during such Fiscal Quarter, as
determined by Agent, divided by the number of days in such Fiscal Quarter.

Average Revolver Loan Balance – for any Fiscal Quarter, the amount obtained by
adding the aggregate of the unpaid balance of Revolver Loans and Letter of
Credit Outstandings at the end of each day during such Fiscal Quarter and by
dividing such sum by the number of days in such Fiscal Quarter.

Bank – Bank of America, N.A.

Bank Product - any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (i) Cash
Management Services; (ii) products under Hedge Agreements; (iii) commercial
credit card and merchant card services; (iv) credit cards, debit cards and
purchase cards; and (v) other banking products or services as may be requested
by any Borrower or Subsidiary, other than Letters of Credit.

Bank Product Obligations - Debt, obligations and other liabilities with respect
to Bank Products owing by a Borrower or Subsidiary to a Bank Product Provider;
provided, that Bank Product Obligations of an Obligor shall not include its
Excluded Swap Obligations.

Bank Product Provider - (a) Bank of America or any of its Affiliates; and (b)
any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, within




5







--------------------------------------------------------------------------------







10 days following the later of the Closing Date or creation of the Bank Product,
(i) describing the Bank Product and setting forth the maximum amount to be
secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 12.19.

Bank Product Reserve - as of any date of determination, the aggregate amount of
reserves established by Agent from time to time in its discretion in respect of
Bank Product Obligations.

Bankruptcy Code - title 11 of the United States Code.

Base Rate - for any day, a per annum rate equal to the greater of (i) the Prime
Rate for such day; (ii) the Federal Funds Rate for such day, plus 0.50%; or
(iii) the LIBOR Rate for a one month interest period as determined on such day,
plus 1.00%.

Base Rate Loan - a Loan, or portion thereof, during any period in which it bears
interest at a rate based upon the Base Rate.

Board of Governors - the Board of Governors of the Federal Reserve System.

Borrower Materials – as defined in Section 9.1.3.

Borrowers’ Knowledge – the knowledge of the Chief Financial Officer, Chief
Executive Officer, Corporate Controller, or Senior Manager of Treasury
Operations of each Borrower.

Borrowing - a borrowing consisting of Loans of one Type made on the same day by
Lenders (or by Bank in the case of a Borrowing funded by Settlement Loans) or a
conversion of a Loan or Loans of one Type from Lenders on the same day.

Borrowing Base - on any date of determination thereof, an amount equal to the
lesser of:  (i) the aggregate amount of the Commitments on such date minus the
Letter of Credit Outstandings on such date, or (ii) an amount equal to (a) the
sum of the Accounts Formula Amount on such date plus (b) the Inventory Formula
Amount, minus in each of clauses (i) and (ii), the Availability Reserve on such
date.

Borrowing Base Certificate - a certificate, in the form attached as Exhibit O,
by which Borrowers shall certify to Agent and Lenders, with such frequency as
set forth in Section 7.6, the amount of the Borrowing Base as of the date of the
certificate and the calculation of such amount.

Business Day - any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of New York or North Carolina or is a
day on which banking institutions located in such state are closed; provided,
however, that when used with reference to a LIBOR Loan (including the making,
continuing, prepaying or repaying of any LIBOR Loan), the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits on the London interbank market.

Capital Expenditures - expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a





6







--------------------------------------------------------------------------------







useful life of more than one year, including the total principal portion of
Capitalized Lease Obligations.

Capitalized Lease Obligation - any Debt represented by obligations under a lease
that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

Cash Collateral - cash or Cash Equivalents, and any interest earned thereon,
that is deposited with Agent in accordance with the Agreement for the Pro Rata
benefit of Lenders to Cash Collateralize the Obligations.

Cash Collateral Account - a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be in Agent’s name and subject to a Lien in
favor of Agent.

Cash Collateralize - the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (i) with respect to Letter of Credit
Outstandings, 105% of the aggregate Letter of Credit Outstandings, and (b) with
respect to any inchoate, contingent or other Obligations (including Bank Product
Obligations), Agent’s good faith estimate of the amount due or to become due,
including fees, expenses and indemnification hereunder.  

Cash Equivalents - (i) marketable direct obligations issued or unconditionally
guaranteed by the United States government and backed by the full faith and
credit of the United States government having maturities of not more than 12
months from the date of acquisition; (ii) domestic certificates of deposit and
time deposits having maturities of not more than 12 months from the date of
acquisition, bankers’ acceptances having maturities of not more than 12 months
from the date of acquisition and overnight bank deposits, in each case issued by
Bank or any commercial bank organized under the laws of the United States, any
state thereof or the District of Columbia, which at the time of acquisition are
rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and (unless issued
by a Lender) not subject to offset rights in favor of such bank arising from any
banking relationship with such bank; (iii) repurchase obligations with a term of
not more than 30 days for underlying securities of the types described in
clauses (i) and (ii) entered into with any bank described in clause (ii) above;
and (iv) commercial paper issued by Bank or having at the time of investment
therein or a contractual commitment to invest therein a rating of A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and having a maturity within 9
months after the date of acquisition thereof.

Cash Management Services - any services provided from time to time by any Lender
or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA - the Comprehensive Environmental Response Compensation and Liability
Act, 42 U.S.C. § 9601 et seq. and its implementing regulations.

Change in Law - the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance





7







--------------------------------------------------------------------------------







or application of any request, guideline, requirement or directive (whether or
not having the force of law) by any Governmental Authority; provided, however,
that “Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control - the occurrence of any of the following events after the date
of the Agreement: (a) any Person or group shall own beneficially (as defined in
Rule 13d-3 of the SEC under the Exchange Act or any successor provision thereto)
more than 50% of the aggregate Voting Power of SRC (other than an ownership by
any Person or group who beneficially own in excess of 30% of the aggregate
Voting Power of SRC on the date hereof); (b) any “Change of Control,” “Change in
Control” or similar event or circumstance, however defined or designated, under
the Term Loan Credit Agreements or under any other agreement or document
governing any Debt with an aggregate principal amount in excess of $5,000,000
shall occur; (c) the first day on which a majority of the members of the Board
of Directors of SRC are not Continuing Directors; or (d) the sale of all, or
substantially all, the assets of the Borrowers (on a consolidated basis) to any
other Persons.

Chattel Paper - shall have the meaning given to “chattel paper” in the UCC to
the extent such meaning relates to Inventory or Accounts.

Claims - any and all claims, demands, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, awards, remedial response costs, expenses
or disbursements of any kind or nature whatsoever (including reasonable
attorneys’, accountants’, consultants’ or paralegals’ fees and expenses and
Extraordinary Expenses) at any time (including after Full Payment of the
Obligations or replacement of Agent or any Lender) incurred by any Indemnitee or
asserted against any Indemnitee by any Obligor or other Person, in any way
relating to (a) any Loans, Letters of Credit, Loan Documents, Borrower
Materials, or the use thereof or transactions relating thereto, (b) any action
taken or omitted in connection with any Loan Documents, (c) the existence or
perfection of any Liens, or realization upon any Collateral, (d) exercise of any
rights or remedies under any Loan Documents or Applicable Law, or (e) failure by
any Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto

Closing Date - the date on which all of the conditions precedent in Section 10
of the Agreement are satisfied and the initial Loans are made under the
Agreement.

Code – the Internal Revenue Code of 1986.

Collateral - all of the Property and interests in Property in which a security
interest is granted in Sections 6.1 and 6.2 of the Agreement and all Property
described in any of the Security Documents as security for the payment or
performance of any of the Obligations.





8







--------------------------------------------------------------------------------







Commitment - at any date for any Lender, the obligation of such Lender to make
Revolver Loans and to purchase participations in Letter of Credit Outstandings
pursuant to the terms and conditions of the Agreement, which shall not exceed
the principal amount set forth opposite such Lender’s name under the heading
“Commitment” on Schedule 1 hereto or the signature page of the Assignment and
Acceptance by which it became a Lender, as modified from time to time pursuant
to the terms of the Agreement or to give effect to any applicable Assignment and
Acceptance; and “Commitments” means the aggregate principal amount of the
Commitments of all Lenders, the maximum amount of which shall be $125,000,000,
as reduced from time to time pursuant to Section 1.1.5.

Commitment Termination Date - the date that is the soonest to occur of (i) the
last day of the Original Term; (ii) the date on which a Borrower terminates the
Commitments pursuant to Section 5.2 of the Agreement; or (iii) the date on which
the Commitments are automatically terminated pursuant to Section 11.2 of the
Agreement.

Commodity Exchange Act - the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

Compliance Certificate - a Compliance Certificate to be provided by Borrowers to
Agent in accordance with, and in the form annexed as Exhibit E to, the
Agreement, and the supporting schedules to be annexed thereto.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated - the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.

Contingent Obligation - with respect to any Person, any obligation of such
Person arising from any guaranty, indemnity or other assurance of payment or
performance of any Debt, lease, dividend or other obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the Ordinary Course of
Business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of a primary obligor, (ii) the obligation to make take
or pay or similar payments, if required, regardless of nonperformance by any
other party or parties to an agreement, (iii) any obligation of such Person,
whether or not contingent, (A) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (B) to advance or
supply funds (1) for the purchase or payment of any such primary obligations or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (C) to
purchase Property, Securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (D) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof.
 The amount of any Contingent Obligation shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation with respect to
which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to





9







--------------------------------------------------------------------------------







the terms of the instrument evidencing such Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.

Continuing Director - at any date, an individual (a) who is a member of the
Board of Directors of SRC on the date hereof, (b) who, as at such date, has been
a member of such Board of Directors for at least the twelve preceding months, or
(c) who has been nominated to be a member of such Board of Directors by a
majority of the other Continuing Directors then in office.

Control or controlled by or under common control - possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of Voting Stock, by contract or otherwise,
but not solely by being an officer or director of that Person); provided,
however, that in any event any Person which beneficially owns, directly or
indirectly, 10% or more (in number of votes) of the Equity Interests having
ordinary Voting Power with respect to a corporation shall be conclusively
presumed to control such corporation.

Debt - as applied to a Person means, without duplication:  (i) all items which
in accordance with GAAP would be included in determining total liabilities as
shown on the liability side of a balance sheet of such Person as of the date as
of which Debt is to be determined, including Capitalized Lease Obligations; (ii)
all Contingent Obligations of such Person; (iii) all reimbursement obligations
in connection with letters of credit or letter of credit guaranties issued for
the account of such Person; (iv) in the case of Borrowers (without duplication),
the Obligations; (v) all reimbursement, payment or other obligations or
liabilities of such Person created or arising under any conditional sale or
title retention agreement with respect to property used or acquired by such
Person; (vi) net obligations of such Person under any Hedging Agreement; (vii)
whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (including all reimbursement, payment or other obligations or
liabilities of such Person created or arising under any conditional sale or
title retention agreement with respect to property used or acquired by such
Person) (excluding trade accounts payable in the Ordinary Course of Business and
not outstanding for more than 120 days after such payable was due unless, if
such payable is outstanding more than 120 days after such payable was due, they
are being contested in good faith and by appropriate proceedings promptly
initiated and diligently conducted) of the date of purchase of such goods and
services (including all reimbursement, payment or other obligations or
liabilities of such Person created or arising under any conditional sale or
title retention agreement with respect to Property used or acquired by such
Person), and indebtedness secured by (or for which the holder of such debt has
an existing right, contingent or otherwise, to be secured by) a Lien on property
owned or being acquired by such Person (including debt arising under conditional
sales or other title retention agreements), whether or not such debt shall have
been assumed by such Person or is limited in recourse; (viii) obligations
arising under Synthetic Leases; (ix) all Disqualified Equity Interests of such
Person; and (x) all obligations referred to in clauses (i) through (ix) of this
definition of another Person secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) a Lien upon
property owned by such Person.  The Debt of a Person shall include any recourse
Debt of any partnership or joint venture in which such Person is a general
partner or joint venturer.





10







--------------------------------------------------------------------------------







Default - an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.

Default Rate - on any date, a fluctuating rate per annum which is equal to (i)
the Base Rate in effect for such date plus the Applicable Margin plus 2.0% with
respect to the principal amount of the Obligations bearing interest as a Base
Rate Loan and (ii) the applicable LIBOR Rate in effect on such date for each
LIBOR Loan outstanding plus the Applicable Margin plus 2.0%.

Defaulting Lender – any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.

Designated Jurisdiction - any country or territory that is the subject of any
Sanction.

Deposit Accounts - all of a Person’s demand, time, savings, passbook, money
market or other depository accounts, and all certificates of deposit, maintained
by such Person with any bank, savings and loan association, credit union or
other depository institution.

Dilution Percent - the percent, determined for Borrowers’ most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.

Disqualified Equity Interests - any Equity Interests which, by its terms (or by
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are then accrued and payable), in each case, prior to the date
that is ninety-one (91) days after the Commitment Termination Date, (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, prior to the date that is ninety-one
(91) days after the Commitment Termination Date, except as a result of a change
in control or an asset sale or the death, disability, retirement, severance or
termination of employment or service of a holder who is an





11







--------------------------------------------------------------------------------







employee or director of Holdco or a Subsidiary, in each case so long as any such
right of the holder (1) is not effective during the continuance of an Event of
Default and is not effective to the extent that such redemption would result in
a Default or an Event of Default or (2) is subject to the prior repayment in
full of the Loans and all other Obligations that are then accrued and payable,
(c) requires the payment of any cash dividend or any other scheduled cash
payment constituting a return of capital, in each case, prior to the date that
is ninety-one (91) days after the Commitment Termination Date, or (d) is or
becomes convertible into or exchangeable for Debt or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Commitment Termination Date;
provided that if such Equity Interests are issued to any plan for the benefit of
employees of the Borrowers or their Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute a Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrowers
or their Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

Distribution - in respect of any entity, (i) any payment of any dividends or
other distributions on Equity Interests of the entity (except distributions in
such Equity Interests) and (ii) any purchase, redemption or other acquisition or
retirement for value of any Equity Interests of the entity or any Affiliate of
the entity unless made contemporaneously from the net proceeds of the sale of
Equity Interests.

Document - shall have the meaning given to “document” in the UCC to the extent
such meaning relates to Inventory.

Documented Invoice & Storage Accounts - Invoice & Storage Accounts for which (a)
a bill-and-hold agreement has been executed and delivered to Agent by the
applicable Borrower and the Account Debtor, in form and substance satisfactory
to Agent or (b) the related underlying storage agreement between the applicable
Borrower and the Account Debtor is acceptable to Agent.

Dollars and the sign $ - lawful money of the United States of America.

Domestic Subsidiary - a Subsidiary of a Borrower (other than a Subsidiary that
is a Borrower) that is incorporated under the laws of a state of the United
States or the District of Columbia.

Dominion Account – one or more Deposit Accounts established by Borrowers at Bank
or another Lender or another bank acceptable to Agent, into which the proceeds
from any Collateral may be collected or concentrated from time to time and over
which Agent has exclusive control for withdrawal purposes.

EBITDA – for any fiscal period of Borrowers, an amount equal to the sum for such
fiscal period (without duplication) of (i) Adjusted Net Earnings, plus (ii)
provision for taxes based on income and franchise taxes, to the extent deducted
in the calculation of Adjusted Net Earnings, plus (iii) interest expense, to the
extent deducted in the calculation of Adjusted Net Earnings, plus (iv)
depreciation and amortization expense, to the extent deducted in the calculation
of Adjusted Net Earnings, plus (v) non-cash stock compensation expenses, to the
extent deducted in





12







--------------------------------------------------------------------------------







the calculation of Adjusted Net Earnings, plus (vi) qualified pension and
post-retirement benefit expenses, to the extent deducted in the calculation of
Adjusted Net Earnings, plus (vii)  restructuring and integration expenses and
charges, to the extent deducted in the calculation of Adjusted Net Earnings,,
plus (viii) extraordinary or non-recurring non-cash losses, to the extent
deducted in the calculation of Adjusted Net Earnings, plus (ix) charges, costs,
fees and expenses associated with the Transactions, to the extent deducted in
the calculation of Adjusted Net Earnings,  minus (x) extraordinary or
non-recurring non-cash gains, to the extent added in the calculation of Adjusted
Net Earnings, minus (xi) cash payments made in such period (such cash payments,
“Cash Restructuring/Integration Payments”) in respect of restructuring and
integration expenses or charges that have been deducted in the calculation of
Adjusted Net Earnings in such fiscal period or in a prior fiscal period, to the
extent such Cash Restructuring/Integration Payments exceed 5% of EBITDA  in such
fiscal period (prior to giving effect to any addbacks pursuant to clause (vii)
above).

Eligible Account - an Account which arises in the Ordinary Course of Business of
a Borrower’s business from the sale of goods or rendition of services, is
payable in Dollars, is subject to Agent’s duly perfected Lien, and is deemed by
Agent, in its reasonable credit judgment, to be an Eligible Account.  Without
limiting the generality of the foregoing, no Account shall be an Eligible
Account if:  (i) it arises out of a sale made or services rendered by a Borrower
to a Subsidiary or an Affiliate of any Borrower or to a Person controlled by an
Affiliate of any Borrower; (ii) (A) for any Account, other than an Account of a
Specified Account Debtor, it is due or unpaid more than 90 days after the
original invoice date, or (B) for any Account of a Specified Account Debtor, it
is due or unpaid more than 120 days after the original invoice date; provided
that all such Accounts  of a Specified Account Debtor due or unpaid more than 90
days but less than 120 days after the original invoice date shall not to exceed
$4,000,000 at any time; (iii) 50% or more of the Accounts from the Account
Debtor are not deemed Eligible Accounts hereunder; (iv) the total unpaid
Accounts of the Account Debtor exceed 20% of the aggregate amount of all
Eligible Accounts, in each case to the extent of such excess; (v) any covenant,
representation or warranty contained in this Agreement has been breached; (vi)
the Account Debtor is also a Borrower’s creditor (other than the Lenders) or
supplier, or the Account Debtor has disputed liability with respect to such
Account, or the Account Debtor has made any claim with respect to any other
Account due from such Account Debtor to a Borrower, or the Account otherwise is
or may become subject to any right of setoff, counterclaim, reserve or
chargeback, provided that, the Accounts of any such Account Debtor shall be
ineligible only to the extent of such offset, counterclaim, disputed amount,
reserve or chargeback; (vii) an Insolvency Proceeding has been commenced by or
against the Account Debtor or the Account Debtor has failed, suspended business
or ceased to be Solvent, or is subject to Sanctions or any specially designated
nationals list maintained by OFAC; or the Borrower is not able to bring suit or
enforce remedies against the Account Debtor through judicial process; (viii) the
invoice relating thereto is sent to a location outside the United States of
America, Puerto Rico or Canada; (ix) it arises from a sale to the Account Debtor
on a bill and hold, guaranteed sale, sale or return, sale on approval,
consignment or any other repurchase or return basis (other than Invoice &
Storage Accounts); (x) the Account Debtor is the United States of America or any
department, agency or instrumentality thereof unless (A) Borrowers have complied
with all federal assignment of claims laws with respect thereto or (B) the
aggregate amount of such Accounts which Borrowers have not complied with such
laws shall not exceed $5,000,000 at any time; provided that if Liquidity is less
than 20% of the aggregate





13







--------------------------------------------------------------------------------







Commitments at any time, Borrowers shall immediately comply with all federal
assignment of claims laws with respect to such Accounts in order for such
Accounts to be Eligible Accounts; (xi) the Account Debtor is located in any
state which imposes conditions on the right of a creditor to collect accounts
receivable unless such Borrower has either qualified to transact business in
such state as a foreign entity or filed a Notice of Business Activities Report
or other required report with the appropriate officials in such state for the
then current year; (xii) the Account Debtor is located in a state in which such
Borrower is deemed to be doing business under the laws of such state and which
denies creditors access to its courts in the absence of qualification to
transact business in such state or of the filing of any reports with such state,
unless such Borrower has qualified as a foreign entity authorized to transact
business in such state or has filed all required reports; (xiii) the Account is
subject to a Lien other than a Permitted Lien; (xiv) the goods giving rise to
such Account have not been delivered to and accepted by the Account Debtor or
the services giving rise to such Account have not been performed by such
Borrower and accepted by the Account Debtor or the Account otherwise does not
represent a final sale or a final rendition of services (other than Invoice &
Storage Accounts); (xv) the Account is evidenced by Chattel Paper or an
Instrument of any kind, or has been reduced to judgment; (xvi) the Account
represents a progress billing or a retainage (other than Invoice & Storage
Accounts); (xvii) such Borrower has made any agreement with the Account Debtor
for any deduction therefrom, except for discounts or allowances granted by any
Borrower for prompt payment or otherwise made in the Ordinary Course of Business
and which discounts or allowances are reflected in the calculation of the face
value of each invoice related to such Account; (xviii) the Account is an Account
acquired pursuant to an Acquisition unless Agent has completed a field audit and
examination with respect to such Account and has satisfied itself that such
Account should be treated as an Eligible Account; (xix) a performance bond
supports the obligations of a Borrower with respect to an Account (other than
performance bonds supported by a Letter of Credit); or (xx) the Account
represents, in whole or in part, a billing for interest, fees or late charges,
provided that such Account shall be ineligible only to the extent of the amount
of such billing.

Eligible Assignee - a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) a financial institution approved by SRC (which approval shall
not be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within two Business Days after notice of the proposed
assignment) and Agent that extends revolving credit facilities of this type in
its ordinary course of business; and (c) during an Event of Default, any Person
acceptable to Agent in its discretion.

Eligible Billed Accounts – all Eligible Accounts other than Eligible Unbilled
Accounts.

Eligible Cash - up to $2,500,000 in the aggregate of cash balances on deposit in
a segregated account with Bank (other than the Dominion Account) subject to a
first priority perfected security interest in favor of Agent and subject to
withdrawal rights only upon the consent of Agent.

Eligible Inventory - Inventory owned by a Borrower that Agent, in its reasonable
credit judgment, deems to be Eligible Inventory.  Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it (i) is finished
goods or raw materials, and not work-in-process, packaging or shipping
materials, shipping labels, samples, display items, bags, replacement parts





14







--------------------------------------------------------------------------------







or manufacturing supplies; (ii) is not held on consignment (other than consigned
Inventory for which Required Consignee Documentation has been delivered to
Agent; provided that the amount of all such consigned Inventory that may be
included as Eligible Inventory shall not exceed $3,000,000 in the aggregate at
any time) nor subject to any deposit or downpayment; (iii) is in new and
saleable condition and is not damaged, defective, shopworn or otherwise unfit
for sale; (iv) is not slow-moving, perishable, obsolete or unmerchantable, and
does not constitute returned or repossessed goods; (v) meets all standards
imposed by any Governmental Authority, has not been acquired from an entity
subject to Sanctions or any specially designated nationals list maintained by
OFAC, and does not constitute hazardous materials under any Environmental Law;
(vi) conforms with the covenants and representations herein; (vii) is subject to
Agent’s duly perfected, first priority Lien, and no other Lien; (viii) is within
the continental United States, Puerto Rico or Canada, is not in transit except
between locations of Borrowers, and is not consigned to any Person; (ix) is not
subject to any warehouse receipt or negotiable Document; (x) is not located on
leased premises or in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless the lessor or such
Person has delivered a Lien Waiver or an appropriate Rent and Charges Reserve
has been established; (xi) to the extent the manufacture, sale, distribution or
disposition of such Inventory is in any manner governed by or subject to a
License Agreement, such License Agreement in full force and effect; and (xii) is
not subject to any License Agreement or other arrangement that restricts Agent’s
right to manufacture, sell, distribute or otherwise dispose of such Inventory
unless (A) the customer with respect to such Inventory is contractually
obligated to purchase such Inventory or (B) the aggregate amount of Inventory
that is subject to such License Agreement or other arrangement does not exceed
$1,000,000 at any time.

Eligible Unbilled Accounts – Eligible Accounts which (i) have been earned by a
Borrower’s shipment of goods to an Account Debtor and which are accrued on a
Borrower’s books and records but which have not been billed by such Borrower
(provided that such Borrower retains the right to bill the applicable Account
Debtor at any time, to the extent it is permitted to do so pursuant to the
underlying customer agreement), (ii) are evidenced by a purchase order from the
Account Debtor, (iii) are reflected on such Borrower’s books and records in form
reasonably satisfactory to Agent, (iv) remain unbilled for no longer than the
earlier of (a) 30 days after the date on which the Borrower’s right to payment
under such Eligible Accounts was earned or (b) 30 days after the date on which
such Eligible Accounts were first included in the Borrowing Base, and (v) Agent
determines to be Eligible Unbilled Accounts in its reasonable credit judgment.

Enforcement Action – any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise).

Environmental Agreement - each agreement of Borrowers with respect to any Real
Estate subject to a Mortgage, pursuant to which Borrowers agree to indemnify and
hold harmless Agent and Lenders from liability under any Environmental Laws.

Environmental Laws - all federal, state and local laws, rules, regulations,
codes and ordinances, and all programs, permits, guidance documents promulgated
by regulatory agencies,





15







--------------------------------------------------------------------------------







orders and consent decrees having the force of law, now or hereafter in effect
and relating to human health and safety or the protection or pollution of the
environment, including CERCLA.

Environmental Release - a release as defined in CERCLA or under any applicable
Environmental Laws.

Equipment - all of Borrower’s machinery, apparatus, equipment, fittings,
furniture, fixtures, motor vehicles and other tangible personal Property (other
than Inventory) of every kind and description, whether now owned or hereafter
acquired by a Borrower and wherever located, and all parts, accessories and
special tools therefor, all accessions thereto, and all substitutions and
replacements thereof.

Equity Interest - the interest of (i) a shareholder in a corporation, (ii) a
partner (whether general or limited) in a partnership (whether general, limited
or limited liability), (iii) a member in a limited liability company, or (iv)
any other Person having any other form of equity security or ownership interest.

ERISA - the Employee Retirement Income Security Act of 1974, and all rules and
regulations from time to time promulgated thereunder.

Event of Default - as defined in Section 11 of the Agreement.

Excluded Deposit Account – collectively, (i) Deposit Accounts established solely
for the purpose of funding payroll, payroll taxes and other compensation and
benefits to employees and (ii) an account containing not more than $500,000 at
any time, provided, that all such accounts described in this subclause (ii)
shall not have more than $1,000,000 in the aggregate on deposit therein at any
time.

Excluded Swap Obligation - with respect to an Obligor, each Swap Obligation as
to which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation.  If a Hedge
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

Existing Lenders - has the meaning specified therefor in the Recitals hereto.

Existing Loan Agreement - has the meaning specified therefor in the Recitals
hereto.

Excluded Tax - (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Loan or Commitment pursuant to a law in effect when the
Lender





16







--------------------------------------------------------------------------------







acquires such interest (except pursuant to an assignment request by SRC under
Section 12.17) or changes its Lending Office, unless the Taxes were payable to
its assignor immediately prior to such assignment or to the Lender immediately
prior to its change in Lending Office; (c) Taxes attributable to a Recipient’s
failure to comply with Section 4.10; and (d) U.S. federal withholding Taxes
imposed pursuant to FATCA.

Extraordinary Expenses - all costs, expenses, fees or advances that Agent or any
Lender may suffer or incur, whether prior to or after the occurrence of an Event
of Default, and whether prior to, after or during the pendency of an Insolvency
Proceeding of an Obligor, on account of or in connection with (i) the audit,
inspection, repossession, storage, repair, appraisal, insuring, completion of
the manufacture of, preparing for sale, advertising for sale, selling,
collecting or otherwise preserving or realizing upon any Collateral; (ii) the
defense of Agent’s Lien upon any Collateral or the priority thereof or any
adverse claim with respect to the Loans, the Loan Documents or the Collateral
asserted by any Obligor, any receiver or trustee for any Obligor or any creditor
or representative of creditors of any Obligor; (iii) the settlement or
satisfaction of any Liens upon any Collateral (whether or not such Liens are
Permitted Liens); (iv) the collection or enforcement of any of the Obligations;
(v) the negotiation, documentation, and closing of any restructuring or
forbearance agreement with respect to the Loan Documents or Obligations; (vi)
amounts advanced by Agent pursuant to Sections 7.1.3 or 12.9.4 of the Agreement;
(vii) the enforcement of any of the provisions of any of the Loan Documents; or
(viii) any payment under a guaranty, indemnity or other payment agreement
provided by Agent or (with Agent’s consent) any Lender, which is reimbursable to
Agent or such Lender by Borrower pursuant to Section 2.4.2 of the Agreement.
 Such costs, expenses and advances may include transfer fees, taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees, legal
fees, appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any or all Borrowers or independent contractors in
liquidating any Collateral, travel expenses, all other fees and expenses payable
or reimbursable by Borrowers or any other Obligor under any of the Loan
Documents, and all other fees and expenses associated with the enforcement of
rights or remedies under any of the Loan Documents, but excluding compensation
paid to employees (including inside legal counsel who are employees) of Agent.

Federal Funds Rate - (i) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (ii) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank on the applicable day on
such transactions, as determined by Agent.

Fee Letter - the fee letter agreement dated as of June 21, 2013 between Agent
and Borrowers.

FEIN - with respect to any Person, the Federal Employer Identification Number of
such Person.

First Lien Term Loan Agent - Silver Point Finance, LLC, and its successors and
assigns.





17







--------------------------------------------------------------------------------







First Lien Term Loan Credit Agreement - the First Lien Credit Agreement dated as
of the Closing Date by and among SRC, as the borrower, the guarantors party
thereto, various financial institutions and other persons from time to time
parties thereto, as the Lenders and First Lien Term Loan Agent, as it may be
amended, supplemented, restated, refinanced, replaced, or otherwise modified
from time to time in accordance with this Agreement and the ABL/Term Loan
Intercreditor Agreement.

First Lien Term Loans - shall mean the term loans made pursuant to the First
Lien Term Loan Credit Agreement and secured by a first priority lien on Term
Priority Collateral.

Fiscal Month - Borrowers’ fiscal month, as shown on Borrowers’ Fiscal Calendar
attached as Exhibit L, subject to revisions as permitted in Section 9.2.4.

Fiscal Quarter - Borrowers’ fiscal quarter, as shown on Borrowers’ Fiscal
Calendar attached as Exhibit L, subject to the revisions as permitted in Section
9.2.4.

Fiscal Year - Borrowers’ fiscal year as shown on Borrowers’ Fiscal Calendar
attached as Exhibit L, subject to revisions as permitted in Section 9.2.4.

Fixed Charge Coverage Ratio - with respect to any period of Borrowers, the
following ratio of SRC and its Subsidiaries (i) EBITDA for such period minus the
non financed portion of Capital Expenditures made during such period minus taxes
(including taxes based on income and franchise taxes) paid in cash during such
period (net of any refunds received, but in any event, not less than $0), to
(ii) Fixed Charges for such period.

Fixed Charges - for any period, the sum of Borrower’s (i) interest expense on
all Debt during such period, plus (ii) required principal payments on all term
Debt made during such period, plus (iii) dividends and distributions paid in
cash during such period, plus (iv) cash payments in respect of qualified pension
obligations made during such period.

FLSA - the Fair Labor Standards Act of 1938.

Foreign Lender - any Lender that is not a U.S. Person.

Foreign Subsidiary - a Subsidiary that is a "controlled foreign corporation"
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.

Fronting Exposure - a Defaulting Lender’s interest in Letter of Credit
Outstandings, Swingline Loans and Protective Advances, except to the extent Cash
Collateralized by the Defaulting Lender or allocated to other Lenders hereunder.

Full Payment - with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are Letter of Credit Outstandings or inchoate or
contingent in nature, Cash Collateralization thereof (or delivery of a standby
letter of credit acceptable to Agent in its discretion, in the amount of





18







--------------------------------------------------------------------------------







required Cash Collateral).  No Loans shall be deemed to have been paid in full
unless all Commitments related to such Loans have terminated.

GAAP - generally accepted accounting principles in the United States of America
in effect from time to time.

General Intangibles - the following general intangibles of a Borrower, whether
now owned or hereafter created or acquired by a Borrower, including: (i) all
choses in action and causes of action except to the extent relating exclusively
to equipment, real estate or intellectual property of a Borrower, (ii) all
company or other business records, licenses, franchises, customer lists, permits
and operational manuals relating to Accounts and Inventory; (iii) tax refund
claims except claims relating exclusively to equipment, real estate or
intellectual property of a Borrower, (iv) insurance refunds and premium rebates
relating exclusively to business interruption insurance and insurance on the
Collateral; (v) all claims under guaranties, security interests or other
security held by or granted to a Borrower to secure payment of any of a
Borrower’s Accounts by an Account Debtor; (vi) all rights to indemnification
relating to Inventory and Accounts; and (vii) all other intangible property of a
Borrower of every kind and nature excluding such other intangible property
relating to equipment or real estate of a Borrower and excluding all inventions,
blueprints, designs, patents, patent applications, trademarks, trademark
applications, trade names, trade secrets, service marks, goodwill, brand names,
copyrights, and registrations.

Governmental Approvals - all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and reports to, all Governmental
Authorities.

Governmental Authority - any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including any supra-national bodies such as the European Union or European
Central Bank).

Hedge Agreement - any and all agreements, or documents now existing or hereafter
entered into by any Borrower that provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any Borrower’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

Indemnified Amount - in the case of Agent Indemnitees, the amount of any loss,
cost, expenses or damages suffered or incurred by Agent Indemnitees and against
which Lenders or any Obligor have agreed to indemnify Agent Indemnitees pursuant
to the terms of the Agreement or any of the other Loan Documents; in the case of
Lender Indemnitees, the amount of any loss, cost, expenses or damages suffered
or incurred by Lender Indemnitees and against which Lenders or any Obligor have
agreed to indemnify Lender Indemnitees pursuant to the terms of the Agreement or
any of the other Loan Documents.





19







--------------------------------------------------------------------------------







Indemnified Taxes - (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees - Agent Indemnitees and the Lender Indemnitees.

Insolvency Proceeding - any action, case or proceeding commenced by or against a
Person, or any agreement of such Person, for (i) the entry of an order for
relief under any chapter of the Bankruptcy Code or other insolvency or debt
adjustment law (whether state, federal or foreign), (ii) the appointment of a
receiver, trustee, liquidator or other custodian for such Person or any part of
its Property, (iii) an assignment or trust mortgage for the benefit of creditors
of such Person, or (iv) the liquidation, dissolution or winding up of the
affairs of such Person.

Instrument - as defined in the UCC.

Intellectual Property - Property constituting under any Applicable Law a patent,
patent application, copyright, trademark, service mark, trade name, mask work,
trade secret or license or other right to use any of the foregoing.

Intellectual Property Claim - the assertion by any Person of a claim (whether
asserted in writing, by action, suit or proceeding or otherwise) that a
Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other Property is violative of any ownership
or other right to use any Intellectual Property of such Person.

Intercreditor Agreement – collectively, the ABL/Term Loan Intercreditor
Agreement and the Term Loan Intercreditor Agreement.

Interest Period - shall have the meaning ascribed to it in Section 2.1.3 of the
Agreement.

Inventory - as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Inventory Appraisal – an appraisal, in form and substance satisfactory to Agent,
conducted by an appraisal company with qualifications and standing acceptable to
Agent pursuant to which such appraisal company determines the net orderly
liquidation value of Inventory expected to be realized at an orderly, negotiated
sale of Inventory held within a reasonable period of time, net of all
liquidation expenses.

Inventory Formula Amount – on any date of determination, an amount equal to the
least of (i) 65% of the Value of Eligible Inventory, (ii) 85% of the NOLV
Percentage of the Value of Eligible Inventory, and (iii) $40,000,000.

Inventory Reserve – reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.





20







--------------------------------------------------------------------------------







Investment - any Acquisition; any acquisition of record or beneficial ownership
of any Equity Interests of a Person; or any advance or capital contribution to
or other investment in a Person.

Invoice & Storage Accounts – Accounts arising out of bill-and-hold transactions
of the type customarily engaged in by Borrowers in the Ordinary Course of
Business as of the date hereof in which the goods were sold pursuant to a
specific purchase order, contract or other agreement and the applicable Account
Debtor is contractually obligated to pay for such goods upon receipt of an
invoice, and which otherwise constitute Eligible Billed Accounts.

Knowledge – the actual knowledge of an individual engaging in the business of
the Borrowers in the Ordinary Course of Business, without special investigation
or inquiry.

Lender Indemnitee - Lenders and Bank Product Providers, and their officers,
directors, employees, Affiliates, agents and attorneys.

Lenders - Bank (whether in its capacity as a provider of Loans under Section 1
of the Agreement, as the provider of Settlement Loans under Section 3.1.3 of the
Agreement) and any other Person who may from time to time become a “Lender”
under the Agreement, and their respective successors and permitted assigns.

Letter of Credit - has the meaning specified in Section 1.3.1.

Letter of Credit Documents - any and all agreements, instruments and documents
required by the Letter of Credit Issuer to be executed by any or all Borrowers
or any other Person and delivered to the Letter of Credit Issuer for the
issuance of such Letter of Credit.

Letter of Credit Fee Percentage - a per annum percent equal to the Applicable
Margin for LIBOR Rate Loans.

Letter of Credit Issuer – Bank or any Affiliate of Bank.

Letter of Credit Outstandings - on any date of determination thereof, an amount
equal to the sum of (i) all amounts then due and payable by any Borrower on such
date by reason of any payment made on or before such date by the Letter of
Credit Issuer under any Letter of Credit plus (ii) the aggregate undrawn amount
of all Letters of Credit then outstanding or to be issued by the Letter of
Credit Issuer under a letter of credit application theretofore submitted to the
Letter of Credit Issuer.

Letter of Credit Reserve - at any date, the aggregate of all Letter of Credit
Outstandings outstanding on such date, other than Letter of Credit Outstandings
that are fully secured by Cash Collateral.

LIBOR Lending Office - with respect to a Lender, the office designated as a
LIBOR Lending Office for such Lender on Schedule 14.9 (or on any Assignment and
Acceptance, in the case of an assignee) and such other office of such Lender or
any of its Affiliates that is hereafter designated by written notice to Agent.





21







--------------------------------------------------------------------------------







LIBOR Loan - a Loan, or portion thereof, during any period in which it bears
interest at a rate based upon the applicable LIBOR Rate.

LIBOR Rate - for any Interest Period with respect to a LIBOR Loan, the per annum
rate of interest (rounded up, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (ii) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank’s, London branch to major banks in the London
interbank Eurodollar market.  If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then the LIBOR Rate shall be the
foregoing rate, divided by 1 minus the Reserve Percentage.

License Agreement - any agreement between a Borrower and a Licensor pursuant to
which such Borrower is authorized to use any Intellectual Property in connection
with the manufacturing, marketing, sale or other distribution of any Inventory
of such Borrower.

Licensor - any Person from whom a Borrower obtains the right to use (whether on
an exclusive or non-exclusive basis) any Intellectual Property in connection
with such Borrower’s manufacture, marketing, sale or other distribution of any
Inventory.

Lien - a Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, including any lien, security interest, pledge,
hypothecation, assignment, trust, reservation, encroachment, easement,
right-of-way, covenant, condition, restriction, leases, or other title exception
or encumbrance.

Lien Waiver - an agreement, in form and substance satisfactory to Agent, by
which (i) for any material Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (ii) for any Collateral held by
a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (iii) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (iv) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

Liquidity - at any date, the sum of Availability plus Eligible Cash.

Liquidity Event (12.5%) – as defined in the definition of Activation Event.

Liquidity Event (15%) – as defined in the definition of Activation Event.





22







--------------------------------------------------------------------------------







Loan - a Revolver Loan (and each Base Rate Loan and LIBOR Loan comprising such
Loan).

Loan Documents - the Agreement, the Other Agreements and the Security Documents.

Margin Stock - shall have the meaning ascribed to it in Regulation U of the
Board of Governors.

Material Adverse Effect - the effect of any event or condition which, alone or
when taken together with other events or conditions occurring or existing
concurrently therewith, (i) has a material adverse effect upon the business,
operations, Properties or condition (financial or otherwise) of SRC and its
Subsidiaries (taken as a whole); and (ii) (A) has or may be reasonably expected
to have any material adverse effect upon the validity or enforceability of the
Agreement or any of the other Loan Documents; (B) has or may be reasonably
expected to have a material adverse effect upon the value of the Collateral
(considered as a whole) or on the Liens of Agent with respect to the Collateral
or the priority of any such Liens; (C) materially impairs or may be reasonably
expected to materially impair the ability of the Obligors (considered as a
group) to perform their obligations under this Agreement or any of the other
Loan Documents, including repayment of the Obligations when due; or (D)
materially impairs or may be reasonably expected to materially impair the
ability of Agent or any Lender to enforce or collect the Obligations or realize
upon any of the Collateral in accordance with the Loan Documents and Applicable
Law.

Material Contract - an agreement to which an Obligor is a party (other than the
Loan Documents) (i) which is deemed to be a material contract as provided in
Regulation S-K promulgated by the SEC under the Securities Act of 1933 or (ii)
for which breach, termination, cancellation, nonperformance or failure to renew
could reasonably be expected to have a Material Adverse Effect.

Maximum Rate - the maximum non-usurious rate of interest permitted by Applicable
Law that at any time, or from time to time, may be contracted for, taken,
reserved, charged or received on the Debt in question or, to the extent that at
any time Applicable Law may thereafter permit a higher maximum non-usurious rate
of interest, then such higher rate.  Notwithstanding any other provision hereof,
the Maximum Rate shall be calculated on a daily basis (computed on the actual
number of days elapsed over a year of 365 or 366 days, as the case may be).

Money Borrowed - as applied to any Person, (i) Debt arising from the lending of
money by any other Person to such Person; (ii) Debt, whether or not in any such
case arising from the lending of money by another Person to such Person, (A)
which is represented by notes payable or drafts accepted that evidence
extensions of credit, (B) which constitutes obligations evidenced by bonds,
debentures, notes or similar instruments, or (C) upon which interest charges are
customarily paid (other than accounts payable) or that was issued or assumed as
full or partial payment for Property; (iii) Debt that constitutes a Capitalized
Lease Obligation; (iv) reimbursement obligations with respect to letters of
credit or guaranties of letters of credit and (v) Debt of such Person under any
guaranty of obligations that would constitute Debt for Money Borrowed under
clauses (i) through (iii) hereof, if owed directly by such Person.

Moody’s - Moody’s Investors Services, Inc.





23







--------------------------------------------------------------------------------







Mortgage - each mortgage, deed of trust or deed to secure debt pursuant to which
a Borrower grants to Agent Liens upon the Real Estate owned by such Borrower, as
security for the Obligations.

Multiemployer Plan - has the meaning set forth in Section 4001(a)(3) of ERISA.

NOLV Percentage - the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent Inventory Appraisal.

Notes - each Revolver Note and any other promissory note executed by Borrowers
at Agent’s request to evidence any of the Obligations.

Notice of Borrowing - as defined in Section 3.1.1(i) of the Agreement.

Notice of Conversion/Continuation - as defined in Section 2.1.2(ii) of the
Agreement.

Obligations - in each case, whether now in existence or hereafter arising, (i)
the principal of, and interest and premium, if any, on, the Loans; (ii) all
Letter of Credit Outstandings and all other obligations of any Obligor to Agent
or the Letter of Credit Issuer arising in connection with the issuance of any
Letter of Credit; (iii) interest, expenses, fees, indemnification obligations,
Extraordinary Expenses and other amounts payable by Obligors under Loan
Documents; (iv) all Bank Product Obligations; and (iv) all other Debts,
covenants, duties and obligations (including Contingent Obligations) now or at
any time or times hereafter owing by any Borrower to Agent or any Lender under
or pursuant to the Agreement or any of the other Loan Documents, whether
evidenced by any note or other writing, whether arising from any extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several,
chargeable to any or all Obligors under the Agreement or under any of the other
Loan Documents; provided, that Obligations of an Obligor shall not include its
Excluded Swap Obligations.

Obligor - each Borrower and any other Person that is at any time liable for the
payment of the whole or any part of the Obligations or that has granted in favor
of Agent a Lien upon any of any of such Person’s assets to secure payment of any
of the Obligations.

OFAC - Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business - with respect to any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by such
Person in accordance with past practices and undertaken by such Person in good
faith and not for the purpose of evading any covenant or restriction in any Loan
Document.

Organization Documents - with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, operating
agreement, members agreement, partnership agreement, voting trust, or similar
agreement or instrument governing the formation or operation of such Person.





24







--------------------------------------------------------------------------------







Original Term - as defined in Section 5.1 of the Agreement.

OSHA - the Occupational Safety and Hazard Act of 1970.

Other Agreements - the Notes, the Fee Letter, the ABL/Term Loan Intercreditor
Agreement and any and all agreements, instruments and documents (other than the
Agreement and the Security Documents), heretofore, now or hereafter executed by
any Borrower, any other Obligor or any other Person and delivered to Agent or
any Lender in respect of the transactions contemplated by the Agreement.

Other Connection Taxes - Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

Other Taxes - all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 12.17(c)).

Out of Formula Condition - as defined in Section 1.1.2 of the Agreement.

Out of Formula Loan - a Revolver Loan made when an Out of Formula Condition
exists or the amount of any Revolver Loan which, when funded, results in an Out
of Formula Condition.

Participant - as defined in Section 13.2.1 of the Agreement.

Participating Lender - as defined in Section 1.3.7(i).

Patriot Act – the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

Payment Account - an account maintained by Agent to which all monies from time
to time deposited to a Dominion Account shall be transferred and all other
payments shall be sent in immediately available federal funds.

Payment Items - all checks, drafts, or other items of payment payable to a
Borrower, including proceeds of any of the Collateral.

Permitted Acquisition – any acquisition of by the Borrowers or an Obligor of (a)
100% of the common stock or other ownership interest of a domestic person (by
means of stock purchase or merger) that becomes a wholly-owned U.S. Subsidiary
and an Obligor or (b) all or substantially all the assets of, or all or
substantially all the assets constituting a division or line of business of, a
Person incorporated under the laws of a state of the United States or the
District of





25







--------------------------------------------------------------------------------







Columbia (the Person, division or line of business referred to in clauses (a)
and (b), the (“Target”)), subject in each case to the following conditions:  (A)
such acquisition of ownership interests or assets relates to a line of business
substantially similar, reasonably related to or incidental to the business
engaged in by the Borrowers on the Closing Date, (B) the Borrowers deliver to
Agent copies of financial statements or other financial information for the
target business in the form delivered to the Board of Directors of SRC, (C)
within sixty (60) days (or such later date as may be agreed by Agent in its sole
discretion) following the consummation of such acquisition, all actions shall be
taken, and Agent shall receive all items necessary and required (including
appropriate UCC, tax and judgment lien searches), to grant to Agent, for the
benefit of the Lenders, a first priority, perfected security interest (subject
to Permitted Liens) in the assets acquired pursuant to such acquisition or other
applicable Security Document required to make such entity, at Agent’s
discretion, a Borrower or an Obligor, together with customary corporate
documents, certificates, resolutions, legal opinions and, if necessary, lien
releases), in each case subject to the terms and conditions of the applicable
Security Documents, (D) such acquisition is not consummated pursuant to a
hostile offer, and (E) Agent shall have received on or prior to the proposed
closing date of any such acquisition, the final, execution version of the
applicable purchase agreement (including schedules and exhibits) and such other
information regarding the person or assets to be acquired as may be reasonably
requested by Agent (including, if real property is to be acquired, environmental
reports), together with a certificate of an Senior Officer of SRC certifying
that such agreement is in final form.

Permitted Contingent Obligations - Contingent Obligations (i) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (ii) arising from Hedge Agreements permitted hereunder; (iii)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (iv)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (v) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment or Inventory permitted hereunder; (vi) arising under
the Loan Documents; or (vii) in an aggregate amount of $5,000,000 or less at any
time.

Permitted Liens – has the meaning specified in Section 9.2.8.

Permitted Purchase Money Debt - Purchase Money Debt of Borrowers and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $15,000,000 at any time.

Person - an individual, partnership, corporation, limited liability company,
limited liability partnership, association, or unincorporated organization, or a
Governmental Authority.

Plan - an employee benefit plan now or hereafter maintained for employees of any
or all Borrowers that is covered by Title IV of ERISA.

Prime Rate – the rate of interest announced by Bank from time to time as its
prime rate.  Such rate is set by Bank on the basis of various factors, including
its costs and desired return, general economic conditions and other factors, and
is used as a reference point for pricing some loans, which may be priced at,
above or below such rate.  Any change in such rate publicly





26







--------------------------------------------------------------------------------







announced by Bank shall take effect at the opening of business on the day
specified in the public announcement.

Pro Rata - with respect to any Lender, a percentage (rounded to the ninth
decimal place) determined (a) by dividing the amount of such Lender’s Revolver
Commitment by the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, by dividing the amount of such Lender’s
Loans and Letter of Credit Outstandings by the aggregate outstanding Loans and
Letter of Credit Outstandings or, if all Loans and Letter of Credit Outstandings
have been paid in full and/or Cash Collateralized, by dividing such Lender’s and
its Affiliates’ remaining Obligations by the aggregate remaining Obligations.

Projections - Borrowers’ forecasted (i) Consolidated balance sheets, profit and
loss statements, cash flow statements, and capitalization statements, all
prepared on a consistent basis with Borrowers’ historical financial statements,
together with (ii) appropriate supporting details and a statement of underlying
assumptions, a projection of the Borrowing Base and Availability.

Properly Contested - in the case of any Debt of an Obligor (including any Taxes)
that is not paid as and when due or payable by reason of such Obligor’s bona
fide dispute concerning its liability to pay same or concerning the amount
thereof, (i) such Debt is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Obligor has
established appropriate reserves as shall be required in conformity with GAAP,
(iii) the non-payment of such Debt will not have a Material Adverse Effect and
will not result in a forfeiture of any assets of such Obligor; (iv) no Lien is
imposed upon any of such Obligor’s assets with respect to such Debt unless such
Lien is at all times junior and subordinate in priority to the Liens in favor of
Agent (except only with respect to property taxes that have priority as a matter
of applicable state law) and enforcement of such Lien is stayed during the
period prior to the final resolution or disposition of such dispute; (v) if the
Debt results from, or is determined by the entry, rendition or issuance against
an Obligor or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such Obligor, such Obligor
forthwith pays such Debt and all penalties, interest and other amounts due in
connection therewith.

Property - any interest in any kind of property or asset, whether real, personal
or mixed and whether tangible or intangible.

Protective Advances – as defined in Section 12.9.4.

Purchase Money Debt - (i) Debt (other than the Obligations) for payment of any
of the purchase price of fixed assets; (ii) Debt (other than the Obligations)
incurred within 90 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; (iii) Capitalized Lease
Obligations; and (iv) any renewals, extensions or refinancings (but not
increases) thereof.

Purchase Money Lien - a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a capital lease or a
purchase money security interest under the UCC.





27







--------------------------------------------------------------------------------







Qualified ECP - an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

Qualified Equity Interests - any Equity Interests that are not a Disqualified
Equity Interests.

Real Estate – all right, title and interest (whether as owner, lessor or lessee)
in each parcel of real Property or any buildings, structures, parking areas or
other improvements thereon and any fixtures relating thereto having a fair
market value in excess of $250,000.

Recipient - Agent, Letter of Credit Issuer, any Lender or any other recipient of
a payment to be made by an Obligor under a Loan Document or on account of an
Obligation.

Refinancing Conditions - the following conditions for Refinancing Debt:  (i) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced plus the amount of premiums paid
thereon and the fees and expenses incurred in connection therewith; (ii) it has
a final maturity no sooner than, a weighted average life no less than, and an
interest rate no greater than, the Debt being extended, renewed or refinanced;
(iii) it is subordinated to the Obligations at least to the same extent as the
Debt being extended, renewed or refinanced; (iv) the representations, covenants
and defaults applicable to it are more onerous or restrictive in any material
respect for any Borrower, Subsidiary, or the Lenders than those applicable to
the Debt being extended, renewed or refinanced; (v) no additional Lien is
granted to secure it; (vi) no additional Person is obligated on such Debt; (vii)
upon giving effect to it, no Default or Event of Default exists; and (viii) with
respect to a refinancing of the Term Loans, the representative(s) of the holders
of such Debt shall have joined the ABL/Term Loan Intercreditor Agreement in
accordance with its terms or entered into an intercreditor agreement with Agent
on substantially similar terms as set forth in the ABL/Term Loan Intercreditor
Agreement.

Refinancing Debt - Money Borrowed that is the result of an extension, renewal or
refinancing of Debt permitted under Section 9.2.9(ii), (iv), (vi) or (ix);
provided that the Refinancing Conditions have been satisfied.

Regulation D - Regulation D of the Board of Governors.

Register - the register maintained by Agent in accordance with Section 4.8.2 of
the Agreement.

Rent and Charges Reserve - the aggregate of (i) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (ii) a reserve of up to
three months rent and other charges that could be payable to any such Person as
determined by Agent, unless it has executed a Lien Waiver.

Reportable Event - any of the events set forth in Section 4043(b) of ERISA.





28







--------------------------------------------------------------------------------







Required Consignee Documentation – with respect to any consignee, (i) a
fully-executed copy of the current consignment agreement between the applicable
Obligor and such consignee, (ii) a fully-executed consignment UCC filing
authorization agreement in form and substance satisfactory to Agent by and
between the applicable Obligor and such consignee, (iii) satisfactory evidence
that a UCC-1 financing statement naming such consignee as debtor, the applicable
Obligor as secured party, and the Inventory subject to the respective
consignment as the collateral, and in all respects satisfactory to Agent in its
discretion, has been filed in the proper filing office, (iv) evidence that a
UCC-3 financing statement amendment has been filed with respect to the financing
statement described in clause (iii) above, assigning the rights of the
applicable Obligor, as secured party, to Agent, (v) notice of the applicable
Obligor’s interest, and Agent’s security interest, in the consigned Inventory
shall have been delivered to each Person with a perfected Lien in the Inventory
of such consignee and (vi) all other documents, instruments, certificates and
agreements as Agent may reasonably require with regard to such consignee.   

Required Lenders - Secured Parties holding more than 50% of (a) the aggregate
outstanding Revolver Commitments; or (b) following termination of the Revolver
Commitments, the aggregate outstanding Loans and Letter of Credit Outstandings
or, if all Loans and Letter of Credit Outstandings have been Paid in Full, the
aggregate remaining Obligations; provided, however, that (i) at any time there
are two or more Lenders, “Required Lenders” must include at least two Lenders
(who are not Affiliates of one another) and (ii) Commitments, Loans and other
Obligations held by a Defaulting Lender and its Affiliates shall be disregarded
in making such calculation, but any related Fronting Exposure shall be deemed
held as a Loan or Letter of Credit Outstanding by the Secured Party that funded
the applicable Loan or issued the applicable Letter of Credit.

Reserve Percentage – the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
from time to time by the Board of Governors for determining the maximum reserve
requirement for Eurocurrency liabilities.

Restricted Investment - any Investment by a Borrower or Subsidiary, other than
(i) Investments in Subsidiaries to the extent such Investments are in existence
on the Closing Date and Investments in Borrowers or Obligors; (ii) Cash
Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (iii) loans and
advances permitted under Section 9.2.11(i), (ii), (iii), (iv) and (vi); (iv)
Investments in an aggregate amount not to exceed $2,500,000 in any Fiscal Year
so long as both before and after giving effect to such Investment, no Default or
Event of Default shall have occurred and be continuing; (v) Investments in
wholly-owned Subsidiaries in an aggregate amount not to exceed $500,000 in any
Fiscal Year so long as both before and after giving effect to such Investment,
no Default or Event of Default shall have occurred and be continuing; (vi) the
Workflow Acquisition; (vii) additional Investments in wholly-owned Subsidiaries
consisting of obsolete, worn-out or surplus Equipment no longer used or usable
in the business of the Credit Parties; and (viii) additional Investments,
without limit, so long as both before and after giving effect to such
Investment, no Default or Event of Default shall have occurred and be continuing
and either (a) the pro forma average daily amount of Liquidity for the 30 day
period immediately preceding such Investment and the pro forma Liquidity on the
date of such Investment and the projected





29







--------------------------------------------------------------------------------







average monthly amount of Liquidity for the immediately following consecutive
12-month period is not less than the greater of (1) 20% of the aggregate
Commitments and (2) $15,000,000, and the pro forma Consolidated Fixed Charge
Coverage Ratio is at least 1.00 to 1.00 or (b) the pro forma average daily
amount of Liquidity for the 30 day period immediately preceding such Investment
and the pro forma Liquidity on the date of such Investment and the projected
average monthly amount of Liquidity for the immediately following consecutive
12-month period is not less than the greater of (1) 40% of the aggregate
Commitments and (2) $30,000,000 (and a Senior Officer of SRC shall certify to
Agent in a certificate in form and substance satisfactory to Agent, not less
than five Business Days prior to the date of any investment made under this
clause (viii), that all such conditions have been satisfied); provided that any
Acquisition shall also satisfy each of the requirements set forth in the
definition of Permitted Acquisition.

Restrictive Agreement - an agreement (other than any of the Loan Documents)
that, if and for so long as an Obligor or any Subsidiary of such Obligor is a
party thereto, would prohibit, condition or restrict such Obligor’s or
Subsidiary’s right to incur or repay Debt for Money Borrowed (including any of
the Obligations); grant Liens upon any of such Obligor’s or Subsidiary’s assets
(including Liens granted in favor of Agent pursuant to the Loan Documents);
declare or make Distributions; amend, modify, extend or renew any agreement
evidencing Debt for Money Borrowed (including any of the Loan Documents); or
repay any Debt owed to any Obligor.

Revolver Loan - a Loan made by Lenders as provided in Section 1.1 of the
Agreement (including any Out of Formula Loan), a Protective Advance or a
Settlement Loan funded solely by Bank.

Revolver Note - a Revolver Note to be executed by Borrowers in favor of each
Lender in the form of Exhibit A attached hereto, which shall be in the face
amount of such Lender’s Commitment and which shall evidence all Revolver Loans
made by such Lender to Borrowers pursuant to the Agreement.

S&P - Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor thereto.

Sale Proceeds - has the meaning specified in Section 4.3.1(i).

Sanction - any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions authority

Schedule of Accounts - as defined in Section 7.2.1 of the Agreement.

SEC - Securities and Exchange Commission.

Second Lien Term Loan Agent - Silver Point Finance, LLC, and its successors and
assigns.





30







--------------------------------------------------------------------------------







Second Lien Term Loan Credit Agreement - the Second Lien Credit Agreement dated
as of the Closing Date by and among SRC, as the borrower, the guarantors party
thereto, various financial institutions and other persons from time to time
parties thereto, as the Lenders and Second Lien Term Loan Agent, as it may be
amended, supplemented, restated, refinanced, replaced, or otherwise modified
from time to time in accordance with this Agreement and the ABL/Term Loan
Intercreditor Agreement.

Second Lien Term Loans - shall mean the term loans made pursuant to the Second
Lien Term Loan Credit Agreement and secured by a second priority lien on Term
Priority Collateral and references herein to “Term A Second Lien Term Loans”,
“Term B Second Lien Term Loan” and “Term C Second Lien Term Loan” shall mean
“Term A Loan”, Term B Loan” and “Term C Loan” as defined in the Second Lien Term
Loan Credit Agreement as in effect on the Closing Date.

Secured Parties - Agent, Letter of Credit Issuer, Lenders and Bank Product
Providers.

Security - shall have the same meaning as in Section 2(1) of the Securities Act
of 1933.

Security and Pledge Agreement – the Security and Pledge Agreement dated as of
the Closing Date among the Obligors and Agent, as amended, restated, amended and
restated, supplemented, modified or replaced.

Security Documents –all instruments and agreements (including, without
limitation, the Security and Pledge Agreement, Mortgages, deposit account
control agreements and securities account control agreements) now or at any time
hereafter securing the whole or any part of the Obligations.

Senior Officer - the chairman of the board of directors, the president or the
chief financial officer of, or in-house legal counsel to a Borrower.

Settlement Date - as defined in Section 3.1.3(i) of the Agreement.

Settlement Loan - as defined in Section 3.1.3(ii) of the Agreement.

Settlement Report - a report delivered by Agent to Lenders summarizing the
amount of the outstanding Revolver Loans as of the Settlement Date and the
calculation of the Borrowing Base as of such Settlement Date.

Solvent - as to any Person, such Person (i) owns Property whose fair saleable
value is greater than the amount required to pay all of such Person’s Debts
(including contingent Debts), (ii) is able to pay all of its Debts as such Debts
mature, (iii) has capital sufficient to carry on its business and transactions
and all business and transactions in which it is about to engage, (iv) such
Person has not incurred and does not intend to incur, or believe that it will
incur, debts including current obligations beyond its ability to pay such debts
as they become due (whether at maturity or otherwise) and (v) is not “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code.





31







--------------------------------------------------------------------------------







Specified Account Debtor – each Account Debtor approved by Agent and set forth
on Schedule 2, provided that SRC may request in writing that Schedule 2 be
supplemented to add an Account Debtor and such Schedule shall be so updated upon
the prior written consent of Agent.

Specified Obligor - an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 4.11).

Subordinated Debt - Debt incurred by a Borrower that is expressly subordinate
and junior in right of payment to full payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.

Subsidiary - any Person in which more than 50% of its outstanding Voting Stock
or more than 50% of all Equity Interests is owned directly or indirectly by a
Borrower, by one or more other Subsidiaries of a Borrower or by a Borrower and
one or more other Subsidiaries.  

Swap Obligation - with respect to an Obligor, its obligations under a Hedge
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Synthetic Lease - as applied to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is not a capital lease in accordance with GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

Target Debt – the Debt of Workflow to be amended and restated to become the Term
Loans on the Closing Date pursuant to the Term Loan Amendment Agreement.

Taxes - all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Loan Agent - the First Lien Term Loan Agent and the Second Lien Term Loan
Agent, as the context requires.

Term Loan Amendment Agreement – the Amendment and Restatement Agreement by which
the Target Debt remaining outstanding immediately prior to the Workflow
Acquisition is amended and restated to be assumed by SRC, as a Borrower, on the
terms of the First Lien Term Loan Credit Agreement and the Second Lien Term Loan
Credit Agreement as First Lien Term Loans and Second Lien Term Loans all in
accordance with the Term Loan Amendment Agreement (and with the principal amount
of each thereof subject to adjustment following completion of the working
capital adjustment provisions of the Term Loan Amendment Agreement) as in effect
on the Closing Date.

Term Loan Credit Agreement - the First Lien Term Loan Credit Agreement and the
Second Lien Term Loan Credit Agreement, as the context requires.





32







--------------------------------------------------------------------------------







Term Loan Documents - the Term Loan Credit Agreements, the Term Loan
Intercreditor Agreement, the Term Loan Amendment Agreement and each other
agreement, instrument and document executed in connection therewith.

Term Loan Intercreditor Agreement - that certain Intercreditor Agreement dated
as of the Closing Date by and among the Term Loan Agents, the Obligors and the
other parties from time to time party thereto, in form and substance
satisfactory in all respects to Agent, as such agreement may be amended,
restated, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

Term Loan Obligations - “Term Loan Obligations”, as such term is defined in the
ABL/Term Loan Intercreditor Agreement.

Term Loans – collectively, the First Lien Term Loans and the Second Lien Term
Loans.

Term Priority Collateral - “Term Loan Priority Collateral”, as such term is
defined in the ABL/Term Loan Intercreditor Agreement.

Transactions - collectively, (a) the making of the initial Loans hereunder on
the Closing Date, (b) the assumption by SRC and the other Borrowers of the Term
Loans on the Closing Date in accordance with the Term Loan Amendment Agreement,
(c) the issuance on the Closing Date of Workflow Warrant to certain holders of
the second lien Target Debt outstanding immediately after the consummation of
the Workflow Acquisition (and the concurrent assumption by SRC of the Target
Debt) in exchange for the cancellation of a portion of the Target Debt
outstanding at such time in accordance with the Term Loan Amendment Agreement,
(d) the consummation of the Workflow Acquisition, (e) the entering into the
Intercreditor Agreements, and (f) the payment of the fees and expenses incurred
in connection with the consummation of the foregoing.

Transferee - as defined in Section 13.3.3 of the Agreement.

Type - any type of a Loan determined with respect to the interest option
applicable thereto, which shall be either a LIBOR Loan or a Base Rate Loan.

UCC - the Uniform Commercial Code (or any successor statute) as adopted and in
force in the State of New York or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state.

Undocumented Invoice & Storage Accounts – all Invoice & Storage Accounts other
than Documented Invoice & Storage Accounts.

Unused Commitments – on any date of calculation, the amount by which the
Commitments exceed the Average Revolver Loan Balance for the applicable Fiscal
Quarter.

Unused Letter of Credit Subfacility - an amount equal to $25,000,000 minus the
sum of (i) the aggregate undrawn amount of all outstanding Letters of Credit
plus, without duplication, (ii) the aggregate unpaid reimbursement obligations
with respect to all Letters of Credit.





33







--------------------------------------------------------------------------------







Upstream Payment - a Distribution by a Subsidiary of a Borrower to such Borrower
or by any Borrower to SRC.

U.S. Person - “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Tax Compliance Certificate - as defined in Section 4.10.2(ii)(c).

Value – (i) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first out basis, and excluding any
portion of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (ii) for Accounts, the face amount of such Accounts, less any
and all returns, rebates, discounts (which may, at Agent’s option, be calculated
on shortest terms), credits, allowances or Taxes (including sales, excise or
other taxes) at any time issued, owing or claimed by Account Debtors, granted,
outstanding or payable in connection with, or any interest accrued on the amount
of, such Accounts at such date; provided, however, if any of such amounts
reduced the amount of any Account in calculating its eligibility pursuant to the
definition of “Eligible Accounts”, such accounts shall not be deducted again in
determining the Value

Voting Power - with respect to any Person, the power ordinarily (without the
occurrence of a contingency) to elect the members of the board of directors (or
Persons performing similar functions) of such Person.

Voting Stock - Equity Interests of any class or classes of a corporation or
other entity the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the corporate directors or
Persons performing similar functions.

Workflow Acquisition – means the acquisition by SRC of all of the Equity
Interests of Workflow One pursuant to the Workflow Acquisition Agreement.

Workflow Acquisition Agreement – the Membership Interest Purchase Agreement
dated as of August 1, 2013 by and among SRC, Workflow Holdings, LLC, a Delaware
limited liability company, as seller, and Workflow.

Workflow Acquisition Related Documents – the Workflow Acquisition Agreement, the
Term Loan Documents, the Workflow Warrant and each other agreement, instrument
and document executed in connection therewith.

Workflow Warrant – means, collectively, the warrants in respect of the Equity
Interests of SRC to be issued to the holders of second lien Debt of Workflow on
the Closing Date immediately after the Workflow Acquisition pursuant to the Term
Loan Amendment Agreement.

Accounting Terms.  Unless otherwise specified herein, all terms of an accounting
character used in the Agreement shall be interpreted, all accounting
determinations under the Agreement shall be made, and all financial statements
required to be delivered under the Agreement shall be prepared in accordance
with GAAP, applied on a basis consistent with the most recent audited
Consolidated financial statements of Borrowers and the Subsidiaries heretofore
delivered to Agent and Lenders and using the same method for inventory valuation
as used in such audited financial statements, except for any change required by
GAAP or permitted





34







--------------------------------------------------------------------------------







under Section 9.2.4; provided, however, that for purposes of determining
Borrowers’ compliance with financial covenants contained in Section 9.3 of the
Agreement, all accounting terms shall be interpreted and all accounting
determinations shall be made in accordance with GAAP as in effect on the date of
the Agreement and applied on a basis consistent with the application used in the
financial statements referred to in Section 8.1.9 of the Agreement.

Other Terms.  All other terms contained in the Agreement shall have, when the
context so indicates, the meanings provided for by the UCC to the extent the
same are used or defined therein.

Certain Matters of Construction.  The terms “herein,” “hereof” and “hereunder”
and other words of similar import refer to the Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.”  The
section titles, table of contents and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of the Agreement.  All
references to statutes and related regulations shall include any amendments of
same and any successor  statutes  and regulations; to any of the  Loan Documents
shall include any and all modifications thereto and any and all restatements,
extensions or renewals thereof; to any Person shall mean and include the
successors and permitted assigns of such Person; to “including” and “include”
shall be understood to mean “including, without limitation” (and, for purposes
of the Agreement and each other Loan Document, the parties agree that the rule
of ejusdem generis shall not be applicable to limit a general statement, which
is followed by or referable to an enumeration of specific matters to matters
similar to the matters specifically mentioned); or to the time of day shall mean
the time of day on the day in question in New York, New York, unless otherwise
expressly provided in the Agreement.  A Default or an Event of Default shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing by Agent pursuant to the Agreement or, in the case
of a Default,  is cured within any period of cure expressly provided in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in writing by Lender.  Whenever the phrase
to the best of Borrowers’ Knowledge or words of similar import relating to the
knowledge or awareness of Borrowers are used herein, such phrase shall mean and
refer to Borrowers’ Knowledge as previously defined.








35





